Exhibit 10.1

 

 

Published CUSIP Numbers:

Deal CUSIP: 92887YAA8

Revolver: 92887YAB6

Three-Year Term Loan: 92887YAD2

Two-Year Term Loan: 92887YAC4

CREDIT AGREEMENT

Dated as of September 29, 2020,

among

VONTIER CORPORATION

and certain of its Subsidiaries,

as Borrowers,

BANK OF AMERICA, N.A.,

as Administrative Agent, L/C Issuer and Swing Line Lender,

and

the other LENDERS party hereto

CITIBANK, N.A., WELLS FARGO BANK, NATIONAL ASSOCIATION, PNC BANK, NATIONAL
ASSOCIATION, JPMORGAN CHASE BANK, N.A., U.S. BANK NATIONAL ASSOCIATION, GOLDMAN
SACHS BANK USA, MORGAN STANLEY SENIOR FUNDING, INC., THE BANK OF NOVA SCOTIA,
BNP PARIBAS, UBS AG, STAMFORD BRANCH, TRUIST BANK, THE TORONTO-DOMINION BANK,
NEW YORK BRANCH, SUMITOMO MITSUI BANKING CORPORATION

and

CREDIT SUISSE LOAN FUNDING LLC,

as Syndication Agents,

and

BofA SECURITIES, INC., CITIBANK, N.A., WELLS FARGO SECURITIES, LLC, PNC CAPITAL
MARKETS LLC, JPMORGAN CHASE BANK, N.A., U.S. BANK NATIONAL ASSOCIATION, GOLDMAN
SACHS BANK USA, MORGAN STANLEY SENIOR FUNDING, INC., THE BANK OF NOVA SCOTIA,
BNP PARIBAS, UBS SECURITIES LLC, TRUIST SECURITIES, INC., TD SECURITIES (USA)
LLC, SUMITOMO MITSUI BANKING CORPORATION

and

CREDIT SUISSE LOAN FUNDING LLC,

as Joint Lead Arrangers and Joint Bookrunners

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I

  DEFINITIONS AND ACCOUNTING TERMS      1  

1.01

  Defined Terms      1  

1.02

  Other Interpretive Provisions      37  

1.03

  Accounting Terms      38  

1.04

  Rounding      39  

1.05

  References to Agreements and Laws      39  

1.06

  Exchange Rates; Currency Equivalents      39  

1.07

  Additional Alternative Currencies      40  

1.08

  Change of Currency      40  

1.09

  Times of Day      41  

1.10

  Letter of Credit Amounts      41  

1.11

  Interest Rates      41  

1.12

  Limited Conditionality Acquisitions      41  

ARTICLE II

  THE COMMITMENTS AND CREDIT EXTENSIONS      42  

2.01

  The Loans      42  

2.02

  Borrowings, Conversions and Continuations of Loans      43  

2.03

  Letters of Credit      46  

2.04

  [Reserved]      54  

2.05

  Swing Line Loans      54  

2.06

  Prepayments      57  

2.07

  Termination or Reduction of Commitments      58  

2.08

  Repayment of Loans      59  

2.09

  Interest      60  

2.10

  Fees      60  

2.11

  Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate
     62  

2.12

  Evidence of Debt      62  

2.13

  Payments Generally; Administrative Agent’s Clawback      63  

2.14

  Sharing of Payments      65  

2.15

  Designated Borrowers      66  

2.16

  Increase in Revolving Credit Commitments      68  

2.17

  Cash Collateral      69  

2.18

  Defaulting Lenders      70  

2.19

  Extension of Revolving Credit Facility Maturity Date      73  

ARTICLE III

  TAXES, YIELD PROTECTION AND ILLEGALITY      75  

3.01

  Taxes      75  

3.02

  Illegality      77  

3.03

  Inability to Determine Rates      78  

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

3.04

  Increased Cost and Reduced Return; Capital Adequacy; Reserves on Eurocurrency
Rate Loans and Daily Floating LIBOR Rate Loans      81  

3.05

  Compensation for Losses      82  

3.06

  Matters Applicable to all Requests for Compensation      84  

3.07

  Survival      84  

ARTICLE IV

  CONDITIONS PRECEDENT TO CREDIT EXTENSIONS      84  

4.01

  Conditions to Effectiveness      86  

4.02

  Conditions to all Credit Extensions      87  

ARTICLE V

  REPRESENTATIONS AND WARRANTIES      87  

5.01

  Existence, Qualification and Power; Compliance with Laws      87  

5.02

  Authorization; No Contravention      88  

5.03

  Governmental Authorization; Other Consents      88  

5.04

  Binding Effect      88  

5.05

  Financial Statements; No Material Adverse Effect      89  

5.06

  Litigation      89  

5.07

  No Default      89  

5.08

  Ownership of Property; Liens      89  

5.09

  Environmental Compliance      89  

5.10

  ERISA Compliance      90  

5.11

  Margin Regulations; Investment Company Act      90  

5.12

  Foreign Obligor Representations      91  

5.13

  OFAC      91  

5.14

  Anti-Corruption Laws      91  

5.15

  Covered Entity      91  

5.16

  Affected Financial Institutions      91  

5.17

  Beneficial Ownership      91  

ARTICLE VI

  AFFIRMATIVE COVENANTS      91  

6.01

  Financial Statements      92  

6.02

  Certificates; Other Information      92  

6.03

  Notices      94  

6.04

  Payment of Obligations      94  

6.05

  Preservation of Existence, Etc      95  

6.06

  Maintenance of Properties      95  

6.07

  Compliance with Laws      95  

6.08

  Inspection Rights      95  

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

6.09

  Compliance with ERISA      95  

6.10

  Use of Proceeds      96  

6.11

  Anti-Corruption Laws      96  

ARTICLE VII

  NEGATIVE COVENANTS      96  

7.01

  Liens      96  

7.02

  Fundamental Changes      98  

7.03

  Indebtedness      98  

7.04

  Restricted Payments      100  

7.05

  Use of Proceeds      101  

7.06

  Financial Covenants      101  

7.07

  Sanctions      101  

7.08

  Anti-Corruption Laws      101  

7.09

  Dispositions      101  

ARTICLE VIII

  EVENTS OF DEFAULT AND REMEDIES      102  

8.01

  Events of Default      102  

8.02

  Remedies Upon Event of Default      105  

8.03

  Application of Funds      105  

ARTICLE IX

  ADMINISTRATIVE AGENT      107  

9.01

  Appointment and Authority      107  

9.02

  Rights as a Lender      107  

9.03

  Exculpatory Provisions      107  

9.04

  Reliance by Administrative Agent      108  

9.05

  Delegation of Duties      109  

9.06

  Resignation of Administrative Agent      109  

9.07

  Non-Reliance on Administrative Agent and Other Lenders      110  

9.08

  No Other Duties, Etc      111  

9.09

  Administrative Agent May File Proofs of Claim      111  

9.10

  Guaranty Matters      112  

9.11

  Certain ERISA Matters      113  

ARTICLE X

  COMPANY GUARANTY      114  

10.01

  Guaranty      114  

10.02

  Guaranty Absolute      114  

10.03

  Waivers and Acknowledgments      116  

10.04

  Subrogation      117  

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

ARTICLE XI

  MISCELLANEOUS      117  

11.01

  Amendments, Etc      117  

11.02

  Notices and Other Communications; Facsimile Copies      120  

11.03

  No Waiver; Cumulative Remedies      122  

11.04

  Costs and Expenses      123  

11.05

  Indemnification by the Company      124  

11.06

  Payments Set Aside      125  

11.07

  Successors and Assigns      125  

11.08

  Confidentiality      132  

11.09

  Set-off      133  

11.10

  Interest Rate Limitation      133  

11.11

  Counterparts      134  

11.12

  Integration      134  

11.13

  Survival of Representations and Warranties      134  

11.14

  Severability      134  

11.15

  Tax Forms      135  

11.16

  Replacement of Lenders      137  

11.17

  Governing Law      138  

11.18

  Waiver of Right to Trial by Jury      138  

11.19

  Judgment Currency      139  

11.20

  No Advisory or Fiduciary Responsibility      139  

11.21

  USA PATRIOT Act Notice      140  

11.22

  Electronic Execution of Assignments and Certain Other Documents      140  

11.23

  Acknowledgement and Consent to Bail-In of Affected Financial Institutions     
140  

11.24

  Acknowledgement Regarding Any Supported QFCs      141  

SIGNATURES

     S-1  

 

-iv-



--------------------------------------------------------------------------------

SCHEDULES

 

2.01    Commitments and Applicable Percentages 5.06    Litigation 7.01   
Existing Liens 7.04    Existing Indebtedness 11.02    Administrative Agent’s
Office, Certain Addresses for Notices

EXHIBITS

 

            Form of

            A-1    Loan Notice             A-2    Swing Line Loan Notice
            B-1    Term Note             B-2    Revolving Credit Note
            C    Compliance Certificate             D    Assignment and
Assumption             E    Designated Borrower Request and Assumption Agreement
            F    Designated Borrower Notice             G    Opinion of Counsel
            H    Guaranty             I    Form of Notice of Loan Prepayment

 

-v-



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT, dated as of September 29, 2020 (this “Agreement”), is
entered into among VONTIER CORPORATION, a Delaware corporation (the “Company”),
certain Subsidiaries of the Company party hereto pursuant to Section 2.15 (each
a “Designated Borrower” and, together with the Company, the “Borrowers” and,
each a “Borrower”), each lender from time to time party hereto (collectively,
the “Lenders” and individually, a “Lender”), and BANK OF AMERICA, N.A., as
Administrative Agent, L/C Issuer and Swing Line Lender.

W I T N E S S E T H :

WHEREAS, the Company and the Designated Borrowers have requested that the
Lenders provide term loan facilities and a revolving credit facility, and the
Lenders are willing to do so, and the L/C Issuer is willing to issue letters of
credit, in each case, on the terms and conditions set forth herein;

NOW THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“Acquisition” means any transaction, or any series of related transactions, by
which any of the Company or its Subsidiaries (a) acquire any ongoing business or
all or substantially all of the assets of, any firm, corporation or division
thereof, whether through purchase of assets, purchase of stock, merger,
amalgamation or otherwise, (b) directly or indirectly acquire control of at
least a majority (in number of votes) of the securities of a corporation which
have ordinary voting power for the election of directors, (c) directly or
indirectly acquire control of a majority ownership interest in any partnership,
joint venture or similar arrangement or (d) directly or indirectly acquire
assets constituting all or substantially all of a product line or line of
business of another Person; provided, however, that with respect to any stock
purchase transaction structured as a tender offer, such transaction has been
approved by the board of directors and/or shareholders (or comparable persons or
groups) of the Company or such Subsidiary, as applicable, and such other Person.

“Act” has the meaning specified in Section 11.21.

“Adjustment” has the meaning specified in Section 3.03(c).

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 11.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify to the Company and the Lenders.



--------------------------------------------------------------------------------

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affected Financial Institution” means (a) any EEA Financial Institution or
(b) any UK Financial Institution.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Agent Parties” has the meaning specified in Section 11.02(c).

“Agent-Related Persons” means the Administrative Agent, together with its
Affiliates (including, in the case of Bank of America, in its capacity as the
Administrative Agent, an Arranger and a Swing Line Lender), and the officers,
directors, employees, agents and attorneys-in-fact of such Persons and
Affiliates.

“Aggregate Commitments” means the Commitments of all the Lenders.

“Agreement” has the meaning specified in the introductory paragraph hereto.

“Agreement Currency” has the meaning specified in Section 8.03(c).

“Alternative Currency” means each of Euro, Sterling, Yen and each other currency
(other than Dollars) that is approved in accordance with Section 1.07.

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent at such time on
the basis of the Spot Rate (determined in respect of the most recent Revaluation
Date) for the purchase of such Alternative Currency with Dollars.

“Alternative Currency Sublimit” means, on any date of determination, an amount
equal to the Dollar equivalent of $100,000,000. The Alternative Currency
Sublimit is part of, and not in addition to, the Revolving Credit Facility.

“Applicable Foreign Obligor Documents” has the meaning specified in
Section 5.12.

“Applicable Law” means, as to any Person, all applicable Laws binding upon such
Person or to which such a Person is subject.

“Applicable Percentage” means (a) in respect of the either Term Facility, with
respect to any Term Lender at any time, the percentage (carried out to the ninth
decimal place) represented by (i) at any time during the Term Availability
Period, such Term Lender’s Commitment of such Term Facility at such time to the
Aggregate Commitments in respect of such Term Facility at such time and
(ii) thereafter, the principal amount of such Term Lender’s Term Loans at such
time to the aggregate principal amount of Term Loans outstanding at such time in
respect of such Term Facility, and (b) in respect

 

2



--------------------------------------------------------------------------------

of the Revolving Credit Facility, with respect to any Revolving Credit Lender at
any time, the percentage (carried out to the ninth decimal place) of the
Revolving Credit Facility represented by such Revolving Credit Lender’s
Revolving Credit Commitment at such time, in each case subject to adjustment as
provided in Section 2.18. If the commitment of each Revolving Credit Lender to
make Revolving Credit Loans, the commitment of each Term Lender to make Term
Loans and the obligation of the L/C Issuer to make L/C Credit Extensions have
been terminated pursuant to Section 8.02, or if the Revolving Credit
Commitments, Three-Year Term Loan Commitments or Two-Year Term Loan Commitments
have expired, then the Applicable Percentage of each Revolving Credit Lender in
respect of the Revolving Credit Facility, or of each Term Lender in respect of
the applicable Term Facility, as applicable, shall be determined based on the
Applicable Percentage of such Revolving Credit Lender or Term Lender, as
applicable, in respect of the Revolving Credit Facility or applicable Term
Facility, as applicable, most recently in effect, giving effect to any
subsequent assignments and to any Lender’s status as a Defaulting Lender at the
time of determination. The initial Applicable Percentage of each Lender in
respect of each Facility is set forth opposite the name of such Lender on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable.

“Applicable Rate” means, from time to time, for each Facility, (a) prior to
receipt by the Company of a Debt Rating, the following percentages per annum,
set forth opposite the Consolidated Leverage Ratio determined as of the last day
of the immediately preceding fiscal quarter:

 

     Revolving Credit Facility     Term Loan Facilities  

Pricing Level / Consolidated Leverage Ratio

   Facility
Fee     Eurocurrency
Rate Loans /
Daily
Floating
LIBOR Rate
Loans /
 Letter of
Credit Fee     Base
Rate
Loans     Ticking
Fee     Eurocurrency
Rate Loans/
Daily
Floating
LIBOR Rate
Loans
(Two-Year
Term Loan
Facility)     Base Rate
Loans
(Two-Year
Term
Loan
Facility)     Eurocurrency
Rate Loans/
Daily
Floating
LIBOR Rate
Loans
(Three-Year
Term Loan
Facility)     Base Rate
Loans
(Three-Year
Term Loan
Facility)  

1. < 1.25 to 1.00

     0.150 %      1.350 %      0.350 %      0.150 %      1.375 %      0.375 %   
  1.500 %      0.500 % 

2. ³ 1.25 to 1.00 but < 2.00 to 1.00

     0.200 %      1.425 %      0.425 %      0.200 %      1.500 %      0.500 %   
  1.625 %      0.625 % 

3. ³ 2.00 to 1.00 but < 2.75 to 1.00

     0.225 %      1.525 %      0.525 %      0.225 %      1.625 %      0.625 %   
  1.750 %      0.750 % 

4. ³ 2.75 to 1.00 but < 3.50 to 1.00

     0.250 %      1.625 %      0.625 %      0.250 %      1.750 %      0.750 %   
  1.875 %      0.875 % 

5. ³ 3.50 to 1.00

     0.325 %      1.675 %      0.675 %      0.325 %      1.875 %      0.875 %   
  2.000 %      1.000 % 

 

3



--------------------------------------------------------------------------------

and (b) upon receipt by the Company of a Debt Rating, the following percentages
per annum, set forth opposite the Debt Rating determined as of the last day of
the immediately preceding fiscal quarter:

 

     Revolving Credit Facility     Term Loan Facilities  

Pricing Level / Debt Rating Category

   Facility
Fee     Eurocurrency
Rate Loans /
Daily
Floating
LIBOR Rate
Loans /
 Letter of
Credit Fee     Base
Rate
Loans     Ticking
Fee     Eurocurrency
Rate Loans/
Daily
Floating
LIBOR Rate
Loans
(Two-Year
Term Loan
Facility)     Base Rate
Loans
(Two-Year
Term
Loan
Facility)     Eurocurrency
Rate Loans/
Daily
Floating
LIBOR Rate
Loans
(Three-Year
Term Loan
Facility)     Base Rate
Loans
(Three-Year
Term Loan
Facility)  

1. ³ BBB+ / Baa1

     0.125 %      1.250 %      0.250 %      0.125 %      1.250 %      0.250 %   
  1.375 %      0.375 % 

2. BBB / Baa2

     0.150 %      1.350 %      0.350 %      0.150 %      1.375 %      0.375 %   
  1.500 %      0.500 % 

3. BBB- / Baa3

     0.200 %      1.425 %      0.425 %      0.200 %      1.500 %      0.500 %   
  1.625 %      0.625 % 

4. BB+ / Ba1

     0.250 %      1.625 %      0.625 %      0.250 %      1.750 %      0.750 %   
  1.875 %      0.875 % 

5. £ BB / Ba2

     0.325 %      1.675 %      0.675 %      0.325 %      1.875 %      0.875 %   
  2.000 %      1.000 % 

For purposes of the definition of “Applicable Rate,” “Debt Rating” means, as of
any date of determination, the rating as determined by any of S&P, Fitch or
Moody’s (collectively, the “Debt Ratings”) of the Company’s non-credit-enhanced,
senior unsecured long-term debt; provided that (a) if each of the Debt Ratings
differs by at least one Pricing Level, then the Pricing Level for the
intermediate level of such Debt Ratings shall apply, (b) if two of the Debt
Ratings are at the same Pricing Level and one of the Debt Ratings is issued at a
different level, then the Pricing Level for the Debt Ratings at the same Pricing
Level shall apply, (c) if only two Debt Ratings are issued and there is a split
in the Debt Ratings of more than one Pricing Level, then the Pricing Level that
is one Pricing Level below the higher of the two Debt Ratings shall apply (with
the Debt Rating for Pricing Level 1 being the highest and the Debt Rating for
Pricing Level 5 being the lowest), (d) if only two Debt Ratings are issued and
such Debt Ratings differ by one Pricing Level, then the Pricing Level for the
higher of such Debt Ratings shall apply, (e) if only one Debt Rating is issued,
that Debt Rating will apply and (f) if the Company previously had at least one
Debt Rating but no longer has any Debt Ratings, Pricing Level 5 shall apply.

Initially, the Applicable Rate shall be Pricing Level 3. Thereafter, (a) prior
to the receipt by the Company of a Debt Rating, the Applicable Rate shall be
determined and shall become effective as of the first Business Day immediately
following the date a Compliance Certificate is delivered pursuant to
Section 6.02(a), beginning with the Compliance Certificate delivered with
respect to the fiscal quarter ending December 31, 2020; provided,

 

4



--------------------------------------------------------------------------------

however, that if a Compliance Certificate is not delivered when due in
accordance with such Section, then, Pricing Level 5 shall apply as of the first
Business Day after the date on which such Compliance Certificate was required to
have been delivered and in each case shall remain in effect until the date on
which such Compliance Certificate is delivered and (b) upon receipt by the
Company of the Debt Rating and notice thereof to the Administrative Agent, each
change in the Applicable Rate resulting from a publicly announced change in the
Debt Rating shall be effective during the period commencing on the date of the
public announcement thereof and ending on the date immediately preceding the
effective date of the next such change. If the rating system of Moody’s, Fitch
or S&P shall change, or if either such rating agency shall cease to be in the
business of rating corporate debt obligations, the Company and the Lenders shall
negotiate in good faith to amend this definition to reflect such changed rating
system or the unavailability of ratings from such rating agency and, pending the
effectiveness of any such amendment, the Applicable Rate shall be determined by
reference to the rating most recently in effect prior to such change or
cessation.

“Applicable Revolving Credit Percentage” means with respect to any Revolving
Credit Lender at any time, such Revolving Credit Lender’s Applicable Percentage
in respect of the Revolving Credit Facility at such time.

“Applicable Time” means, with respect to any borrowings and payments related to
Revolving Credit Loans denominated in any Alternative Currency, the local time
in the place of settlement for such Alternative Currency as may be determined by
the Administrative Agent to be necessary for timely settlement on the relevant
date in accordance with normal banking procedures in the place of payment.

“Applicant Borrower” has the meaning specified in Section 2.15(a).

“Appropriate Lender” means, at any time, (a) with respect to any Term Facility
or the Revolving Credit Facility, a Lender that has a Commitment with respect to
such Facility or holds a Term Loan or a Revolving Credit Loan, respectively, at
such time, (b) with respect to the Letter of Credit Sublimit, (i) the L/C Issuer
and (ii) if any Letters of Credit have been issued pursuant to Section 2.03(a),
the Revolving Credit Lenders and (c) with respect to the Swing Line Sublimit,
(i) the Swing Line Lender and (ii) if any Swing Line Loans are outstanding
pursuant to Section 2.05, the Revolving Credit Lenders.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers” means each of BofA Securities, Inc., Citibank, N.A., Wells Fargo
Securities, LLC, PNC Capital Markets LLC, JPMorgan Chase Bank, N.A., U.S. Bank
National Association, Goldman Sachs Bank USA, Morgan Stanley Senior Funding,
Inc., The Bank of Nova Scotia, BNP Paribas, UBS Securities LLC, Truist
Securities, Inc., TD Securities (USA) LLC, Sumitomo Mitsui Banking Corporation
and Credit Suisse Loan Funding LLC in its capacity as a joint lead arranger and
joint bookrunner in respect of the Commitments hereunder.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

 

5



--------------------------------------------------------------------------------

“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit D or such other form as the Administrative Agent and the
Company may reasonably approve.

“Attorney Costs” means all reasonable and documented out-of-pocket fees,
expenses and disbursements of any law firm or other external counsel.

“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Off Balance Sheet Obligation, the capitalized amount
of the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a Capital Lease.

“Availability Period” means the Revolving Credit Availability Period or the Term
Availability Period, as the context may require.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.

“Bail-In Legislation” means, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, rule, regulation or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule, and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).

“Bank of America” means Bank of America, N.A. and its successors.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the Eurocurrency Rate plus 1.00%; provided that in no
event shall the Base Rate be less than 1%. The “prime rate” is a rate set by
Bank of America based upon various factors including Bank of America’s costs and
desired return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in such prime rate announced by Bank of America
shall take effect at the opening of business on the day specified in the public
announcement of such change. If the Base Rate is being used as an alternate rate
of interest pursuant to Section 3.03 hereof, then the Base Rate shall be the
greater of clauses (a) and (b) above and shall be determined without reference
to clause (c) above.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate. All
Base Rate Loans shall be denominated in Dollars.

 

6



--------------------------------------------------------------------------------

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan”.

“Borrower” and “Borrowers” each has the meaning specified in the introductory
paragraph hereto.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowing” means a Revolving Credit Borrowing, a Three-Year Term Loan
Borrowing, a Two-Year Term Loan Borrowing or a Swing Line Borrowing, as the
context may require.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, New York or such other state where the Administrative Agent’s Office
with respect to Obligations denominated in Dollars is located and:

(a) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan or Daily Floating LIBOR Rate Loan denominated in Dollars, any fundings,
disbursements, settlements and payments in Dollars in respect of any such
Eurocurrency Rate Loan or Daily Floating LIBOR Rate Loan, or any other dealings
in Dollars to be carried out pursuant to this Agreement in respect of any such
Eurocurrency Rate Loan or Daily Floating LIBOR Rate Loan, means any such day
that is also a London Banking Day;

(b) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Euro, any fundings, disbursements, settlements and payments
in Euro in respect of any such Eurocurrency Rate Loan, or any other dealings in
Euro to be carried out pursuant to this Agreement in respect of any such
Eurocurrency Rate Loan, means a TARGET Day;

(c) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in a currency other than Dollars or Euro, means any such day on
which dealings in deposits in the relevant currency are conducted by and between
banks in the London or other applicable offshore interbank market for such
currency; and

(d) if such day relates to any fundings, disbursements, settlements and payments
in a currency other than Dollars or Euro in respect of a Eurocurrency Rate Loan
denominated in a currency other than Dollars or Euro, or any other dealings in
any currency other than Dollars or Euro to be carried out pursuant to this
Agreement in respect of any such Eurocurrency Rate Loan (other than any interest
rate settings), means any such day on which banks are open for foreign exchange
business in the principal financial center of the country of such currency.

 

7



--------------------------------------------------------------------------------

“Capital Lease” means each lease that has been or is required to be, in
accordance with GAAP, classified and accounted for as a capital lease or
financing lease.

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the L/C Issuer or the
applicable Lenders, as collateral for L/C Obligations or obligations of the
Lenders to fund participations in respect of L/C Obligations, cash or deposit
account balances or, if the Administrative Agent and the L/C Issuer shall agree
in their reasonable discretion, other credit support, in each case pursuant to
documentation in form and substance reasonably satisfactory to the
Administrative Agent and the L/C Issuer. “Cash Collateral” shall have a meaning
correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith or in the implementation thereof and (y) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Change in Law”,
regardless of the date enacted, adopted, issued or implemented.

“Change of Control” means, with respect to the Company, an event or series of
events by which:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding (i) any employee benefit
plan of the Company or its Subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan
and (ii) Steven M. Rales and Mitchell P. Rales) becomes the “beneficial owner”
(as defined in Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934,
except that a person or group shall be deemed to have “beneficial ownership” of
all securities that such person or group has the right to acquire (such right,
an “option right”), whether such right is exercisable immediately or only after
the passage of time), directly or indirectly, of more than 50% of the equity
securities of the Company entitled to vote for members of the board of directors
or equivalent governing body of the Company on a fully diluted basis (and taking
into account all such securities that such person or group has the right to
acquire pursuant to any option right); or

(b) during any period of 12 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the Company cease to be
composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at

 

8



--------------------------------------------------------------------------------

the time of such election or nomination at least a majority of that board or
equivalent governing body or (iii) whose election or nomination to that board or
other equivalent governing body was approved by individuals referred to in
clauses (i) and (ii) (or individuals previously approved under this clause
(iii)) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (in each case, with such
approval either by a specific vote or by approval of the Company’s proxy
statement in which such member was named as a nominee for election as a
director); provided, that no Change of Control shall be deemed to occur as a
result of the Separation Transactions or as a result of any changes in the board
of directors of the Company in connection with, or occurring as a result of, the
Separation Transactions.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Credit Loans,
Three-Year Term Loans or Two-Year Term Loans.

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 11.01.

“Code” means the Internal Revenue Code of 1986.

“Commitment” means a Three-Year Term Loan Commitment, a Two-Year Term Loan
Commitment or a Revolving Credit Commitment, as the context may require.

“Company” has the meaning specified in the introductory paragraph hereto.

“Company Guaranty” means the guaranty made by the Company in favor of the
Administrative Agent and the Lenders, in respect of the Obligations of the Loan
Parties pursuant to Article X of this Agreement.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

“Consolidated EBITDA” means, for any Measurement Period, for the Company and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus (a) the following to the extent deducted in calculating
such Consolidated Net Income: (i) Consolidated Interest Charges for such period,
(ii) the provision for Federal, state, local and foreign income taxes payable by
the Company and its Subsidiaries for such period, (iii) depreciation and
amortization expense, (iv) non-cash impairment charges for such period,
(v) non-cash non-operating expenses for such period, (vi) non-cash equity
compensation expenses for such period, (vii) cash or non-cash charges, including
legal and advisor fees and other transaction expenses, incurred in connection
with permitted acquisitions or financing transactions for such period,
(viii) the net income (or loss) with respect to discontinued operations of the
Company or any Subsidiaries during such period, (ix) other non-recurring or
unusual expenses of the Company and its Subsidiaries reducing such Consolidated
Net Income which do not represent a cash item in such period or any future
period, (x) restructuring costs and legal charges incurred by the Company in
connection with the Separation Transactions and (xi) cash or non-cash charges,
including legal and

 

9



--------------------------------------------------------------------------------

advisor charges and other transaction expenses incurred in connection with
Dispositions permitted under Section 7.09 incurred by the Company, provided that
the aggregate amount, without duplication, available to be added back pursuant
to clauses (x) and (xi) shall not exceed 10% of Consolidated EBITDA for such
period, and minus (b) the following to the extent included in calculating such
Consolidated Net Income: (i) Federal, state, local and foreign income tax
credits of the Company and its Subsidiaries for such period and (ii) all
non-cash items that are both non-operating and non-recurring increasing
Consolidated Net Income for such period but excluding such items in respect of
which cash was received in a prior period or will be received in a future
period; provided that for purposes of determining Consolidated EBITDA for the
four fiscal quarter period ending December 31, 2020, such amount for the four
fiscal quarters then ended shall equal such item for the two fiscal quarters
then most recently ended multiplied by two.

“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Company and its Subsidiaries on a consolidated basis, the sum, without
duplication, of (a) the outstanding principal amount of all obligations, whether
current or long-term, for borrowed money (including Obligations hereunder) and
all obligations evidenced by bonds, debentures, notes, loan agreements or other
similar instruments, (b) Attributable Indebtedness in respect of Capital Leases,
(c) without duplication, all Guarantees with respect to outstanding Indebtedness
of the types specified in clauses (a) and (b) above of Persons other than the
Company or any Subsidiary, and minus (d) the sum of (i) 100% of the unencumbered
and unrestricted cash and cash equivalents held in the United States by the
Company and its Subsidiaries in excess of $50,000,000 and (ii) 65% of the
unencumbered and unrestricted cash and cash equivalents held outside of the
United States by the Company and its Subsidiaries; provided that such cash and
cash equivalents are free of any Liens; provided, that (i) if the Company or any
Subsidiary delivers or causes to be delivered an irrevocable repayment or
redemption notice that results in Indebtedness in the form of debt securities
being due and payable in full not later than 30 days after such repayment or
redemption notice has been delivered and deposits cash with or for the benefit
of the trustee or holders of such Indebtedness to fund such repayment or
redemption in full, then such Indebtedness shall be considered repaid or
redeemed (it being understood that if any applicable deposit is returned and the
corresponding Indebtedness is not repaid or redeemed, but remains outstanding,
such Indebtedness shall no longer be considered repaid or redeemed), and (ii) if
the Company or any Subsidiary commences a tender offer to repurchase
Indebtedness (the “Repurchased Indebtedness”) and will be obligated to
repurchase such Indebtedness for payment in full, together with accrued and
unpaid interest thereon, after the satisfaction or waiver of any conditions of
such tender offer, and in connection therewith issues Indebtedness in the form
of debt securities (the “New Indebtedness”) the proceeds of which are to be used
to repurchase the Repurchased Indebtedness within 30 days of issuance of such
New Indebtedness (the “Period”), then to the extent, and solely so long as, the
Company or any Subsidiary either holds the proceeds of such New Indebtedness in
escrow pursuant to customary arrangements, or otherwise sets aside the proceeds
of such New Indebtedness in Dollars to fund such repurchase of Repurchased
Indebtedness, then the amount of such New Indebtedness shall be deemed for the
purpose of this definition to be reduced by the amount of the proceeds thereof
that are so held in escrow or set aside (solely to the extent and for so long as
so held or set aside, and not for the avoidance of doubt to the extent applied
to repurchase the Repurchased Indebtedness or applied for any other purpose
other than the repayment of the New Indebtedness); provided, further, that upon
the end of the Period, the deemed reduction of the New Indebtedness described
above shall no longer apply.

 

10



--------------------------------------------------------------------------------

“Consolidated Interest Charges” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, the sum of (a) all interest, premium
payments, debt discount, fees, charges and related expenses of the Company and
its Subsidiaries in connection with borrowed money (including capitalized
interest) or in connection with the deferred purchase price of assets, in each
case to the extent treated as interest in accordance with GAAP, and (b) the
portion of rent expense of the Company and its Subsidiaries with respect to such
period under Capital Leases that is treated as interest in accordance with GAAP;
provided that for purposes of determining Consolidated Interest Charges for the
four fiscal quarter period ending December 31, 2020, such amount for the four
fiscal quarters then ended shall equal such item for the two fiscal quarters
then most recently ended multiplied by two.

“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA for the period of the four prior fiscal
quarters ending on such date to (b) Consolidated Interest Charges for such
period.

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness to (b) Consolidated EBITDA.

“Consolidated Net Income” means, for any Measurement Period, for the Company and
its Subsidiaries on a consolidated basis, the net income of the Company and its
Subsidiaries for such period, in each case as determined in accordance with
GAAP.

“Consolidated Net Assets” means the aggregate of all assets of the Company and
its Subsidiaries after deducting all current liabilities (excluding current
maturities of long-term debt and all obligations under Capital Leases), all as
set forth on the most recent balance sheet of the Company and its Consolidated
Subsidiaries and determined on a consolidated basis in accordance with GAAP.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.

“Controlling” and “Controlled” have meanings correlative thereto.

“Covered Entity” has the meaning specified in Section 11.24(b).

“Credit Extension” means each of the following: (a) a Borrowing and (b) a L/C
Credit Extension.

“Daily Floating LIBOR Rate” means, for any day, a fluctuating rate of interest
per annum which can change on each Business Day, equal to LIBOR, as published on
the applicable Bloomberg screen page (or such other commercially available
source providing such quotations as may be reasonably designated by the
Administrative Agent from time to time) at or about 11:00 a.m., London time, two
Business Days prior to such date for Dollar deposits with a term of one month
commencing that day; provided, that if the Daily Floating LIBOR Rate shall be
less than zero, such rate shall be deemed zero for purposes of this Agreement.

 

11



--------------------------------------------------------------------------------

“Daily Floating LIBOR Rate Loan” means a Loan that bears interest at a rate
based on the Daily Floating LIBOR Rate. Daily Floating Rate LIBOR Loans shall be
denominated in Dollars.

“Debt Rating” has the meaning set forth in the definition of “Applicable Rate.”

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurocurrency Rate Loan or a Daily
Floating LIBOR Rate Loan, the Default Rate shall be an interest rate equal to
the interest rate (including any Applicable Rate) otherwise applicable to such
Loan plus 2% per annum, and (b) when used with respect to Letter of Credit Fees,
a rate equal to the Applicable Rate for Letters of Credit plus 2% per annum.

“Defaulting Lender” means, subject to Section 2.18(b), any Lender that (a) has
failed to (i) fund any portion of its Loans required to be funded by it
hereunder within two (2) Business Days of the date required to be funded by it
hereunder unless such Lender, acting reasonably and in good faith, notifies the
Administrative Agent and the Company in writing that such failure is the result
of such Lender’s determination that one or more conditions precedent to funding
has not been satisfied (specifically identified and including the particular
default, if any) or unless such failure has been cured, or (ii) pay to the
Administrative Agent, the L/C Issuer, the Swing Line Lender or any other Lender
any other amount required to be paid by it hereunder (including in respect of
its participation in Letters of Credit or Swing Line Loans) within two
(2) Business Days of the date when due (b) has notified the Company, the
Administrative Agent or any other Lender that it does not intend to comply with
its funding obligations unless such Lender notifies the Administrative Agent and
the Company in writing that such failure is the result of such Lender’s
determination, acting reasonably and in good faith, that one or more conditions
precedent to funding has not been satisfied (specifically identified and
including the particular default, if any) or has made a public statement to that
effect with respect to its funding obligations hereunder or generally under
other agreements in which it commits to extend credit, (c) has otherwise failed
to pay over to the Administrative Agent or any other Lender any other amount
required to be paid by it hereunder within one Business Day of the date when
due, unless the subject of a good faith dispute unless such failure has been
cured, (d) has failed, within three Business Days after request by the
Administrative Agent, to confirm in a manner satisfactory to the Administrative
Agent that it will comply with its funding obligations or (e)(i) has become or
is insolvent or has a parent company that has become or is insolvent, (ii) has
become the subject of a bankruptcy or

 

12



--------------------------------------------------------------------------------

insolvency proceeding, or has had a receiver, conservator, trustee or custodian
appointed for it, or has taken any action in furtherance of, or indicating its
consent to, approval of or acquiescence in any such proceeding or appointment or
has a parent company that has become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee or custodian appointed
for it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment, or (iii) has
become the subject of a Bail-In Action. Notwithstanding anything to the contrary
above, a Lender will not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any capital stock in such Lender or its parent
company by any Governmental Authority so long as such ownership interest does
not result in or provide such Lender with immunity from the jurisdiction of
courts within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and of
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.18(b)) as of the date established therefor by the
Administrative Agent in a written notice of such determination, which shall be
delivered by the Administrative Agent to the Company, the L/C Issuer, the Swing
Line Lender and each other Lender promptly following such determination.

“Designated Affiliate” has the meaning specified in Section 11.07(i).

“Designated Borrower” has the meaning specified in the introductory paragraph
hereto.

“Designated Borrower Notice” has the meaning specified in Section 2.15(a).

“Designated Borrower Request and Assumption Agreement” has the meaning specified
in Section 2.15(a).

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the target of any Sanction.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (in one transaction or in a series of transactions and whether
effected pursuant to a Division or otherwise) of any property by any Person
(including any sale and leaseback transaction), including any sale, assignment,
transfer or other disposal, with or without recourse, of any notes or accounts
receivable or any rights and claims associated therewith. The term “Disposition”
shall not include (a) any issuance of Equity Interests or (b) any cash payments
otherwise permitted by this Agreement.

“Dividing Person” has the meaning specified in the definition of “Division.”

“Division” means the division of the assets, liabilities and/or obligations of a
Person (the “Dividing Person”) among two or more Persons (whether pursuant to a
“plan of division” or similar arrangement), which may or may not include the
Dividing Person and pursuant to which the Dividing Person may or may not
survive.

 

13



--------------------------------------------------------------------------------

“Dollar” and “$” mean lawful money of the United States.

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency or any Requested Currency, the
equivalent amount thereof in Dollars as determined by the Administrative Agent
or the L/C Issuer, as the case may be, at such time on the basis of the Spot
Rate (determined in respect of the most recent Revaluation Date) for the
purchase of Dollars with such Alternative Currency or Requested Currency, as the
case may be.

“Domestic Subsidiary” means any Subsidiary organized under the laws of the
United States, a State thereof or the District of Columbia.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.07(b)(iii), (v) and (vii) (subject to such consents,
if any, as may be required under Section 11.07(b)(iii)).

“Environmental Laws” means any and all applicable Federal, state, local, and
foreign statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or
governmental restrictions relating to pollution and the protection of the
environment or the release of any materials into the environment, including
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination;
provided that Equity Interests shall not include

 

14



--------------------------------------------------------------------------------

stock options, restricted stock units, restricted shares or other awards granted
under any equity compensation plan of the Company; provided further that
Indebtedness convertible or exchangeable into Equity Interests shall not be
deemed to be Equity Interests unless and until such Indebtedness is so converted
or exchanged.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated thereunder.

“ERISA Affiliate” means, as of any date of determination, any trade or business
(whether or not incorporated) that, as of such date of determination, is under
common control with the Company within the meaning of Section 414(b) or (c) of
the Code (and Sections 414(m) and (o) of the Code for purposes of provisions
relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Company or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Company or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan (other than a Multiemployer Plan) or, to the knowledge of the
Company, a Multiemployer Plan; (f) any event or condition which constitutes
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan; (g) the determination that any
Pension Plan (other than a Multiemployer Plan) or, to the knowledge of the
Company, a Multiemployer Plan is considered an at-risk plan or a plan in
endangered or critical status within the meaning of Sections 430, 431 and 432 of
the Code or Sections 303, 304 and 305 of ERISA; or (h) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon the Company or any ERISA Affiliate
(where, for Multiemployer Plans, the occurrence of an imposition is to the
knowledge of the Company); provided that with respect to a Pension Plan or
Multiemployer Plan in which neither the Company nor any Subsidiary is a
participating or contributing employer, clauses (a) through (h) shall be to the
knowledge of the Company.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.1

“Euro” and “EUR” mean the single currency of the Participating Member States.

“Eurocurrency Rate” means,

 

1 

The EU Bail-In Legislation Schedule may be found at
https://www.lma.eu.com/pages.aspx?p=499.

 

15



--------------------------------------------------------------------------------

(a) with respect to any Credit Extension:

(i) denominated in a LIBOR Quoted Currency, the rate per annum equal to the
London Interbank Offered Rate as administered by ICE Benchmark Administration
(or any other Person that takes over the administration of such rate) for the
applicable currency for a period equal in length to such Interest Period
(“LIBOR”) as published on the applicable Bloomberg screen page (or such other
commercially available source providing such quotations as may be designated by
the Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
deposits in the relevant currency (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period; and

(ii) with respect to a Credit Extension denominated in any Non-LIBOR Quoted
Currency, the rate per annum as designated by the Company and the Administrative
Agent with respect to such Alternative Currency at the time such Alternative
Currency is approved by the Administrative Agent and the Lenders pursuant to
Section 1.07(a);

(b) for any interest rate calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two Business Days prior to such date for Dollar deposits with a term
of one month commencing that day; and

(c) if the Eurocurrency Rate shall be less than zero, such rate shall be deemed
zero for purposes of this Agreement.

“Eurocurrency Rate Revolving Credit Loan” means a Revolving Credit Loan that
bears interest at a rate based on clause (a) of the definition of “Eurocurrency
Rate”. Eurocurrency Rate Revolving Credit Loans may be denominated in Dollars or
in an Alternative Currency. All Revolving Credit Loans denominated in an
Alternative Currency must be Eurocurrency Rate Revolving Credit Loans.

“Eurocurrency Rate Loan” means a Term Loan that bears interest at a rate based
on clause (a) of the definition of the Eurocurrency Rate or a Eurocurrency Rate
Revolving Credit Loan.

“Event of Default” has the meaning specified in Section 8.01.

“Facility” means the Three-Year Term Loan Facility, the Two-Year Term Loan
Facility or the Revolving Credit Facility, as the context may require.

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities entered into in
connection with the implementation of the foregoing.

 

16



--------------------------------------------------------------------------------

“Federal Funds Rate” means, for any day, the rate per annum calculated by the
Federal Reserve Bank of New York based on such day’s federal funds transactions
by depository institutions (as determined in such manner as the Federal Reserve
Bank of New York shall set forth on its public website from time to time) and
published on the next succeeding Business Day by the Federal Reserve Bank of New
York as the federal funds effective rate; provided that if the Federal Funds
Rate as so determined would be less than zero, such rate shall be deemed to be
zero for purposes of this Agreement.

“Fee Letters” means, collectively, (a) that certain fee letter dated as of
September 4, 2020 among the Company, Bank of America and BofA Securities, Inc.
and (b) those certain other fee letters between the Company and any other
Arranger.

“Finance Subsidiary” means any Subsidiary of the Company, whether now existing
or hereafter created or acquired, (a) of which at least ninety percent (90%) of
all of the issued and outstanding voting and beneficial Equity Interests are
owned, directly or indirectly, by the Company; (b) that has no material assets,
operations, revenues or cash flows other than those related to the incurrence,
administration and repayment of Indebtedness; and (c) whose Indebtedness is
Guaranteed by the Company.

“Fitch” means Fitch Ratings, Inc. and any successor thereto.

“Foreign Lender” means with respect to any Borrower, (a) if such Borrower is a
U.S. Person, a Lender that is not a U.S. Person, and (b) if such Borrower is not
a U.S. Person, a Lender that is resident or organized under the laws of a
jurisdiction other than that in which such Borrower is resident for Tax
purposes. For purposes of this definition, the United States, each State thereof
and the District of Columbia shall be deemed to constitute a single
jurisdiction.

“Foreign Obligor” means a Loan Party that is a Foreign Subsidiary.

“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States, a State thereof or the District of
Columbia.

“Fortive” means Fortive Corporation, a Delaware corporation.

“Fortive Payment” means the direct or indirect funding of dividends,
distributions or other payments payable to Fortive and/or its Subsidiaries in
connection with the Separation Transactions on the Closing Date or thereafter.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Applicable Percentage
of Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders in
accordance with the terms hereof.

 

17



--------------------------------------------------------------------------------

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied, except as otherwise provided in
Section 1.03.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Granting Lender” has the meaning specified in Section 11.07(g).

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other monetary obligation payable by another
Person (the “primary obligor”) in any manner, whether directly or indirectly,
and including any monetary obligation of such Person, direct or indirect, (i) to
purchase or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other monetary obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other monetary obligation of the payment or performance of
such Indebtedness or other monetary obligation, (iii) to maintain working
capital, equity capital or any other financial statement condition or liquidity
or level of income or cash flow of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or other monetary obligation, or
(iv) entered into for the purpose of assuring in any other manner the obligee in
respect of such Indebtedness or other monetary obligation of the payment thereof
or to protect such obligee against loss in respect thereof (in whole or in
part), or (b) any Lien on any assets of such Person securing any Indebtedness or
other monetary obligation of any other Person, whether or not such Indebtedness
or other monetary obligation is assumed by such Person. The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

“Guaranteed Obligations” has the meaning specified in Section 10.01.

 

18



--------------------------------------------------------------------------------

“Guarantors” means, collectively, those certain Subsidiaries of the Company from
time to time party to the Guaranty.

“Guaranty” means the guaranty made by the Guarantors in favor of the
Administrative Agent and the Lenders substantially in the form of Exhibit H or
such other form as the Administrative Agent and the Company may reasonably
approve.

“Impacted Loans” has the meaning assigned to such term in Section 3.03(a)(i).

“Increase Effective Date” has the meaning set forth in Section 2.16(d).

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) all direct or contingent obligations of such Person arising under letters of
credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;

(c) net obligations of such Person under any Swap Contract;

(d) all non-contingent obligations of such Person to pay the deferred purchase
price of property or services (other than trade accounts payable in the ordinary
course of business);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

(f) Capital Leases and Off Balance Sheet Obligations; and

(g) all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company or similar limited
liability entity organized under the laws of a jurisdiction other than the
United States or a state thereof) in which such Person is a general partner or a
joint venturer, unless such Indebtedness is expressly made non-recourse to such
Person. The amount of any net obligation under any Swap Contract on any date
shall be deemed to be the Swap Termination Value thereof as of such date. The
amount of any Capital Lease or Off Balance Sheet Obligation as of any date shall
be deemed to be the amount of Attributable Indebtedness in respect thereof as of
such date.

“Indemnified Liabilities” has the meaning set forth in Section 11.05(a).

 

19



--------------------------------------------------------------------------------

“Indemnitees” has the meaning set forth in Section 11.05(a).

“Industrial Technologies Business” has the meaning assigned to “Industrial
Technologies business” in the Form 10 filed with the SEC by the Company on
September 21, 2020.

“Information” has the meaning specified in Section 11.08.

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan or
a Daily Floating LIBOR Rate Loan, the last day of each Interest Period
applicable to such Loan and the Maturity Date of the Facility under which such
Loan was made; provided, however, that if any Interest Period for a Eurocurrency
Rate Loan exceeds three months, the respective dates that fall every three
months after the beginning of such Interest Period shall also be Interest
Payment Dates; (b) as to any Base Rate Loan (including a Swing Line Loan), the
last Business Day of each March, June, September and December and the Maturity
Date of the Facility under which such Loan was made; and (c) as to any Daily
Floating LIBOR Rate Loan (including a Swing Line Loan), the last Business Day of
each month, and the Maturity Date of the Facility under which such Loan was
made.

“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or (in the case
of any Eurocurrency Rate Loan) converted to or continued as a Eurocurrency Rate
Loan and ending on the date one, two, three or six months (or, if agreed by each
Appropriate Lender, twelve months) thereafter (in each case, subject to
availability), as selected by the Company in its Loan Notice; provided that:

(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless, in the case of
a Eurocurrency Rate Loan, such Business Day falls in another calendar month, in
which case such Interest Period shall end on the immediately preceding Business
Day;

(ii) any Interest Period pertaining to a Eurocurrency Rate Loan that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and

(iii) no Interest Period shall extend beyond the Maturity Date for the
applicable Loan.

“Interim Financial Statements” means the unaudited consolidated balance sheet of
the Company and its Subsidiaries for the fiscal quarter ended June 26, 2020, and
the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal quarter of the Company and its
Subsidiaries, including the notes thereto, as filed with the Company’s Form 10
filed with the SEC by the Company on September 21, 2020.

 

20



--------------------------------------------------------------------------------

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of related transactions) of assets
of another Person that constitute a business unit.

“IRS” means the United States Internal Revenue Service.

“ISP” means the International Standby Practices, International Chamber of
Commerce Publication No. 590 (or such later version thereof as may be in effect
at the applicable time).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Company (or any Subsidiary) or in favor of the
L/C Issuer and relating to such Letter of Credit.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law, including, without
limitation all Environmental Laws.

“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its
Applicable Revolving Credit Percentage.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing.

“L/C Commitment” means, with respect to the L/C Issuer, the commitment of the
L/C Issuer to issue Letters of Credit hereunder. The initial amount of the L/C
Issuer’s L/C Commitment is set forth on Schedule 2.01. The L/C Commitment of the
L/C Issuer may be modified from time to time by agreement between the L/C Issuer
and the Company, and notified to the Administrative Agent.

 

21



--------------------------------------------------------------------------------

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Disbursement” means a payment made by the L/C Issuer pursuant to a Letter
of Credit.

“L/C Issuer” means Bank of America, in its capacity as issuer of Letters of
Credit hereunder. The L/C Issuer may, in its discretion, arrange for one or more
Letters of Credit to be issued by Affiliates of the L/C Issuer, in which case
the term “L/C Issuer” shall include any such Affiliate with respect to Letters
of Credit issued by such Affiliate. Each reference herein to the “L/C Issuer” in
connection with a Letter of Credit or other matter shall be deemed to be a
reference to the relevant L/C Issuer with respect thereto.

“L/C Obligations” means, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding Letters of Credit at such time, including any
automatic or scheduled increases provided for by the terms of such Letters of
Credit, determined without regard to whether any conditions to drawing could be
met at that time, plus (b) the aggregate amount of all Unreimbursed Amounts,
including all L/C Borrowings. The L/C Obligations of any Revolving Credit Lender
at any time shall be its Applicable Percentage of the total L/C Obligations at
such time. For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Article 29(a) of the UCP or Rule 3.13
or Rule 3.14 of the ISP or similar terms of the Letter of Credit itself, or if
compliant documents have been presented but not yet honored, such Letter of
Credit shall be deemed to be “outstanding” and “undrawn” in the amount so
remaining available to be paid, and the obligations of the Company and each
Revolving Credit Lender shall remain in full force and effect until the L/C
Issuer and the Revolving Credit Lenders shall have no further obligations to
make any payments or disbursements under any circumstances with respect to any
Letter of Credit.

“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lender.

“Lender Party” means the Administrative Agent and each Lender.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Company and the
Administrative Agent, which office may include any Affiliate of such Lender or
any domestic or foreign branch of such Lender or such Affiliate. Unless the
context otherwise requires each reference to a Lender shall include its
applicable Lending Office.

“Letter of Credit” means any standby letter of credit issued hereunder providing
for the payment of cash upon the honoring of a presentation thereunder.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

“Letter of Credit Fee” has the meaning specified in Section 2.03(j).

 

22



--------------------------------------------------------------------------------

“Letter of Credit Sublimit” means an amount equal to $75,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Revolving Credit
Facility.

“LIBOR” has the meaning specified in the definition of Eurocurrency Rate.

“LIBOR Quoted Currency” means each of the following currencies: Dollars; Euro;
Sterling; Yen; and Swiss Franc; in each case as long as there is a published
LIBOR rate with respect thereto.

“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time).

“LIBOR Successor Rate” has the meaning specified in Section 3.03(b).

“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Interest Period, timing and frequency of determining rates and making payments
of interest and other technical, administrative or operational matters as may be
appropriate, in the discretion of the Administrative Agent in consultation with
the Company, to reflect the adoption and implementation of such LIBOR Successor
Rate and to permit the administration thereof by the Administrative Agent in a
manner substantially consistent with market practice (or, if the Administrative
Agent determines that adoption of any portion of such market practice is not
administratively feasible or that no market practice for the administration of
such LIBOR Successor Rate exists, in such other manner of administration as the
Administrative Agent determines in consultation with the Company is reasonably
necessary in connection with the administration of this Agreement).

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, and any financing lease having
substantially the same economic effect as any of the foregoing).

“Limited Conditionality Acquisition” means any Acquisition that (a) is not
prohibited hereunder, (b) is financed in whole or in part with a substantially
concurrent incurrence of Indebtedness, and (c) is not conditioned on the
availability of, or on obtaining, third-party financing.

“Loan” means an extension of credit by a Lender to a Borrower under Article II
in the form of a Three-Year Term Loan, a Revolving Credit Loan, a Two-Year Term
Loan or a Swing Line Loan.

“Loan Documents” means this Agreement (including the Company Guaranty and
schedules and exhibits hereto), any Guaranty, each Designated Borrower Request
and Assumption Agreement, each Note, each Request for Credit Extension and each
Fee Letter and any amendments, modifications or supplements hereto or to any
other Loan Document or waivers hereof or to any other Loan Document.

 

23



--------------------------------------------------------------------------------

“Loan Notice” means a notice of (a) a Three-Year Term Loan Borrowing, (b) a
Two-Year Term Loan Borrowing, (c) a Revolving Credit Borrowing, (d) a conversion
of Loans from one Type to the other, or (e) a continuation of Eurocurrency Rate
Loans, pursuant to Section 2.02(a), which shall be substantially in the form of
Exhibit A-1 or such other form as may be approved by the Administrative Agent
(including any form on an electronic platform or electronic transmission system
as shall be approved by the Administrative Agent), appropriately completed and
signed by a Responsible Officer of the Company and, if applicable, any
Designated Borrower.

“Loan Parties” means, collectively, the Company, each Designated Borrower and
the Guarantors.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Margin Regulations” means Regulations T, U and X of the FRB.

“Margin Stock” has the meaning specified in the Margin Regulations.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the business, assets, liabilities (actual or contingent),
operations or financial condition of the Company and its Subsidiaries taken as a
whole; (b) a material impairment of the ability of any Loan Party to perform its
obligations under any Loan Document to which it is a party with respect to the
Facilities; (c) a material adverse effect upon the legality, validity, binding
effect or enforceability against any Loan Party of any Loan Document to which it
is a party with respect to the Facilities; or (d) a material adverse effect upon
the rights and remedies of the Administrative Agent or any Lender under any Loan
Document; provided, that for the avoidance of doubt no aspect of the Separation
Transactions or the Fortive Payment, either individually or taken together,
shall be deemed to have a Material Adverse Effect.

“Maturity Date” means (a) for the Revolving Credit Facility the date that is
three (3) years after the Closing Date (subject to extension (in the case of
each Revolving Credit Lender consenting thereto) as provided in Section 2.19),
(b) for the Three-Year Term Loan Facility, the date that is three (3) years
after the Three-Year Facility Delayed Draw Date and (c) for the Two-Year Term
Loan Facility, the date that is two (2) years after the Two-Year Facility
Delayed Draw Date; provided, however, that if such date is not a Business Day,
the Maturity Date shall be the immediately preceding Business Day.

“Measurement Period” means, at any date of determination, the most recently
completed four fiscal quarters of the Company then ended or then most recently
ended as the case may be.

“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
100% of the Fronting Exposure of the L/C Issuer with respect to Letters of
Credit issued and outstanding at such time and (b) otherwise, an amount
determined by the Administrative Agent and the L/C Issuer in their reasonable
discretion.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

24



--------------------------------------------------------------------------------

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Company or any ERISA Affiliate) at least two of whom are
not under common control, as such a plan is described in Section 4064 of ERISA.

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 11.01 and (b) has been
approved by the Required Lenders.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-LIBOR Quoted Currency” means any currency other than a LIBOR Quoted
Currency.

“Note” means a Three-Year Term Loan Note, a Two-Year Term Loan Note or a
Revolving Credit Note, as the context may require.

“Notice of Loan Prepayment” means a notice of prepayment with respect to a Loan,
which shall be substantially in the form of Exhibit I or such other form as may
be approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding. Without limiting the foregoing, the
Obligations include (a) the obligation to pay principal, interest, Letter of
Credit commissions, charges, expenses, fees, indemnities and other amounts
payable by any Loan Party under, and in accordance with the terms and conditions
of, any Loan Document and (b) the obligation of the Loan Parties to reimburse
any amount in respect of any of the foregoing that the Administrative Agent or
any Lender, in each case in its sole discretion, may elect to pay or advance on
behalf of the Loan Parties.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Off Balance Sheet Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the

 

25



--------------------------------------------------------------------------------

insolvency or bankruptcy of such Person, would be characterized as the
indebtedness of such Person (without regard to accounting treatment) or (c) an
agreement for the sale of receivables or like assets creating obligations that
do not appear on the balance sheet of such Person but which, upon the insolvency
or bankruptcy of such Person, could be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
and (c) with respect to any partnership, joint venture, trust or other form of
business entity, the partnership, joint venture or other applicable agreement of
formation or organization and any agreement, instrument, filing or notice with
respect thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Taxes” has the meaning specified in Section 3.01(b).

“Outstanding Amount” means (a) with respect to Term Loans and Revolving Credit
Loans on any date, the Dollar Equivalent amount of the aggregate outstanding
principal amount thereof after giving effect to any borrowings and prepayments
or repayments of such Term Loans or Revolving Credit Loans occurring on such
date; (b) with respect to Swing Line Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of such Swing Line Loans occurring on such date; and
(c) with respect to any L/C Obligations on any date, the Dollar Equivalent
amount of the aggregate outstanding amount of such L/C Obligations on such date
after giving effect to any L/C Credit Extension occurring on such date and any
other changes in the aggregate amount of the L/C Obligations as of such date,
including as a result of any reimbursements by the Company of Unreimbursed
Amounts.

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, the L/C Issuer or the Swing Line Lender,
as the case may be, in accordance with banking industry rules on interbank
compensation, and (b) with respect to any amount denominated in an Alternative
Currency, the rate of interest per annum at which overnight deposits in the
applicable Alternative Currency, in an amount approximately equal to the amount
with respect to which such rate is being determined, would be offered for such
day by a branch or Affiliate of Bank of America in the applicable offshore
interbank market for such currency to major banks in such interbank market.

“Participant” has the meaning specified in Section 11.07(d).

“Participant Register” has the meaning specified in Section 11.07(d).

 

26



--------------------------------------------------------------------------------

“Participating Member State” means any member state of the European Union that
has the Euro as its lawful currency in accordance with legislation of the
European Union relating to Economic and Monetary Union.

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
funding standards with respect to Pension Plans and set forth in Sections 412,
430, 431, 432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Company and any ERISA Affiliate or with respect to which the Company or
any ERISA Affiliate has any liability and is either covered by Title IV of ERISA
or is subject to the minimum funding standards under Section 412 of the Code.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Company or, with respect to any such
plan that is subject to the Pension Funding Rules, any ERISA Affiliate.

“Platform” has the meaning specified in Section 6.02.

“Priority Debt Basket” means, on any date of determination, an amount equal to
15% of the Consolidated Net Assets of the Company and its Subsidiaries as of the
then most recently completed fiscal quarter of the Company prior to such date.

“Pro Forma Basis” and “Pro Forma Effect” means, for purposes of calculating the
financial covenants set forth in Section 7.06 and determining the Applicable
Rate for so long as the Applicable Rate is determined based upon the
Consolidated Leverage Ratio, and for any transaction or proposed transaction
deemed to have occurred on and as of the first day of a Measurement Period
pursuant to Section 1.03(d), the following pro forma adjustments, in each case
arising out of events which are directly attributable to such transaction or
proposed transaction, are factually supportable and expected to have a
continuing impact, including cost savings resulting from headcount reductions,
facility closings or similar restructurings, as certified by a Responsible
Officer of the Company:

(a) in the case of any such transaction or proposed transaction that is a
Disposition, all income statement items (whether positive or negative)
attributable to the brand, business unit, product line, line of business,
division or facility or the Person subject to such Disposition shall be excluded
from the results of the Company and its Subsidiaries for such Measurement
Period;

 

27



--------------------------------------------------------------------------------

(b) in the case of any such transaction or proposed transaction that is an
Investment (including any acquisition, whether by merger, consolidation or
otherwise), income statement items (whether positive or negative) attributable
to the brand, business unit, product line, line of business, division or
facility or the Person subject to such Investment shall be included in the
results of the Company and its Subsidiaries for such Measurement Period;

(c) in the case of any retirement of Indebtedness or any Indebtedness that was
or is to be repaid or refinanced in connection with such transaction or proposed
transaction, interest accrued on such Indebtedness during such Measurement
Period shall be excluded from the results of the Company and its Subsidiaries
for such Measurement Period (and to the extent not already excluded pursuant to
any other clause of this definition or pursuant to Section 1.03(d), the
principal amount of such Indebtedness shall also be excluded); and

(d) in the case of the incurrence or assumption of any Indebtedness in
connection with such transaction (other than any such Indebtedness to be repaid
or refinanced in accordance with clause (c) above) or proposed transaction,
interest shall be deemed to have accrued on such Indebtedness during such
Measurement Period (in the case of interest that accrues at a formula or
floating rate, at the rate in effect at the time of determination) and shall be
included in the results of the Company and its Subsidiaries for such Measurement
Period.

“PTE” means a prohibited transaction class exemption issued by the United States
Department of Labor, as any such exemption may be amended from time to time.

“Public Lender” has the meaning specified in Section 6.02.

“Register” has the meaning set forth in Section 11.07(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York for the
purpose of recommending a benchmark rate to replace LIBOR in loan agreements
similar to this Agreement.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Term Loans or Revolving Credit Loans, a Loan Notice; (b) with
respect to an L/C Credit Extension, a Letter of Credit Application, and (c) with
respect to a Swing Line Loan, a Swing Line Loan Notice.

“Requested Currency” means any currency other than Dollars or an Alternative
Currency.

 

28



--------------------------------------------------------------------------------

“Required Lenders” means, as of any date of determination, (a) Lenders having
more than 50% of the sum of (i) the undrawn portion of the Aggregate
Commitments, and (ii) the aggregate Loans outstanding on such date, or (b) if
the commitment of each Lender to make Loans has been terminated pursuant to
Section 8.02, Lenders holding in the aggregate more than 50% of the Total
Outstandings (with the aggregate amount of each Revolving Credit Lender’s risk
participation and funded participation in L/C Obligations and Swing Line Loans
being deemed “held” by such Lender for purposes of this definition); provided
that the Commitment of, and the portion of the Total Outstandings held or deemed
held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders.

“Required Revolving Lenders” means, as of any date of determination, Revolving
Credit Lenders holding more than 50% of the sum of the (a) Total Revolving
Credit Outstandings (with the aggregate amount of each Revolving Credit Lender’s
risk participation and funded participation in L/C Obligations and Swing Line
Loans being deemed “held” by such Revolving Credit Lender for purposes of this
definition) and (b) aggregate unused Revolving Credit Commitments; provided that
the unused Revolving Credit Commitment of, and the portion of the Total
Revolving Credit Outstandings held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required Revolving
Lenders.

“Required Three-Year Term Loan Lenders” means, as of any date of determination,
Three-Year Term Loan Lenders holding more than 50% of the Three-Year Term Loan
Facility on such date; provided that the portion of the Three-Year Term Loan
Facility held by any Defaulting Lender shall be excluded for purposes of making
a determination of Required Three-Year Term Loan Lenders.

“Required Two-Year Term Loan Lenders” means, as of any date of determination,
Two-Year Term Loan Lenders holding more than 50% of the Two-Year Term Loan
Facility on such date; provided that the portion of the Two-Year Term Loan
Facility held by any Defaulting Lender shall be excluded for purposes of making
a determination of Required Two-Year Term Loan Lenders.

“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.

“Responsible Officer” means (a) the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer, chief accounting officer,
corporate controller, general counsel or any executive vice president of the
Company, (b) solely for purposes of the delivery of incumbency certificates
pursuant to Section 4.01, the secretary or any assistant secretary of the
Company and, (c) solely for purposes of notices given pursuant to Article II,
any other officer of the Company so designated by any of the foregoing officers
in a notice to the Administrative Agent or any other officer or employee of the
Company designated in or pursuant to an agreement between the Company and the
Administrative Agent. Any document delivered hereunder that is signed by a
Responsible Officer of the Company shall be conclusively presumed to have been
authorized by all necessary corporate action on the part of the Company and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
the Company.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of the Company or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such capital stock or other Equity Interest, or on account of
any return of capital to the Company’s stockholders, partners or members (or the
equivalent Person thereof).

 

29



--------------------------------------------------------------------------------

“Revaluation Date” means (a) with respect to any Loan, each of the following:
(i) each date of a Borrowing of a Eurocurrency Rate Loan denominated in an
Alternative Currency or a Requested Currency, (ii) each date of a continuation
of a Eurocurrency Rate Loan denominated in an Alternative Currency pursuant to
Section 2.02; and (iii) such additional dates as (x) the Administrative Agent
shall determine for the purposes of determining the Alternative Currency
Equivalent or Dollar Equivalent amounts of Borrowings and Outstanding Amounts as
contemplated hereunder or (y) the Required Lenders shall require; and (b) with
respect to any Letter of Credit, each of the following: (i) each date of
issuance of a Letter of Credit denominated in an Alternative Currency, (ii) each
date of an amendment of any such Letter of Credit having the effect of
increasing the amount thereof, (iii) each date of any payment by the L/C Issuer
under any Letter of Credit denominated in an Alternative Currency, and (iv) such
additional dates as the Administrative Agent or the L/C Issuer shall determine
or the Required Lenders shall require.

“Revolving Credit Availability Period” means in respect of the Revolving Credit
Facility the period from and including the Closing Date to the earliest of
(a) the Maturity Date for the Revolving Credit Facility, (b) the date of
termination of the Revolving Credit Commitments pursuant to Section 2.07, and
(c) the date of termination of the commitment of each Revolving Credit Lender to
make Loans and of the obligation of the L/C Issuer to make L/C Credit Extensions
pursuant to Section 8.02.

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurocurrency Rate
Loans, having the same Interest Period made by each of the Revolving Credit
Lenders pursuant to Section 2.01(b).

“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to make (a) Revolving Credit Loans to the Borrowers pursuant to
Section 2.01(b), (b) purchase participations in L/C Obligations, and
(c) purchase participations in Swing Line Loans, in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Lender’s name on Schedule 2.01 under the caption “Revolving Credit
Commitment” or opposite such caption in the Assignment and Assumption pursuant
to which such Lender becomes a party hereto, as applicable, as such amount may
be adjusted from time to time in accordance with this Agreement.

“Revolving Credit Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Revolving Credit Loans and such
Lender’s participation in L/C Obligations and Swing Line Loans at such time.

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time.

“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment at such time.

 

30



--------------------------------------------------------------------------------

“Revolving Credit Loan” has the meaning specified in Section 2.01(b).

“Revolving Credit Note” means a promissory note made by each Borrower in favor
of a Revolving Credit Lender evidencing Revolving Credit Loans or Swing Line
Loans, as the case may be, made by such Revolving Credit Lender, substantially
in the form of Exhibit B-2.

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of S&P Global
Inc., and any successor thereto.

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the L/C Issuer, as the case may be to
be customary in the place of disbursement or payment for the settlement of
international banking transactions in the relevant Alternative Currency.

“Sanction(s)” means any international economic sanction administered or enforced
by the United States Government (including without limitation, OFAC), the United
Nations Security Council, the Government of Canada, the Government of Japan, the
European Union or Her Majesty’s Treasury (“HMT”).

“Scheduled Unavailability Date” has the meaning specified in
Section 3.03(b)(i)(B).

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Separation Transactions” means Fortive’s previously disclosed intention to
dispose of the Company’s shares in any form, including, without limitation, by
(a) conducting an initial public offering or other offering(s) of shares of the
Company, and/or (b) distributing to Fortive all or a portion of the proceeds of
such offering(s) and/or the proceeds of borrowings under the Credit Facilities
and/or (c) the distribution by Fortive to its shareholders of all or a portion
of the remaining equity interest in the Company owned by Fortive, which may
include a spin-off of the Company’s shares effected as a dividend to all
Fortive’s shareholders, a split-off of the Company’s shares in exchange for
shares of Fortive or other securities, or any combination of the foregoing in
one transaction or in a series of transactions.

“Significant Subsidiary” means, each Subsidiary of the Company which as of the
most recently ended fiscal year of the Company contributed or was accountable
for at least 5% of the revenues or assets of the Company and its Subsidiaries
determined on a consolidated basis for such year.

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark (or a successor administrator) on the Federal
Reserve Bank of New York’s website (or any successor source) and, in each case,
that has been selected or recommended by the Relevant Governmental Body.

“SOFR-Based Rate” means SOFR or Term SOFR.

 

31



--------------------------------------------------------------------------------

“SPC” has the meaning specified in Section 11.07(g).

“Special Notice Currency” means at any time an Alternative Currency, other than
the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.

“Specified Transaction” means (a) any Investment or series of related
Investments in Equity Interests or assets constituting a brand, business unit,
product line, line of business, division or facility of a Person or Persons,
made by the Company or any of its Subsidiaries, and (b) any Disposition or
series of related Dispositions of Equity Interests or assets constituting a
brand, business unit, product line, line of business, division or facility of a
Person or Persons made by the Company or any of its Subsidiaries.

“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the L/C Issuer, as applicable, to be the rate quoted by the Person acting in
such capacity as the spot rate for the purchase by such Person of such currency
with another currency through its principal foreign exchange trading office at
approximately 11:00 a.m. on the date two Business Days prior to the date as of
which the foreign exchange computation is made; provided that the Administrative
Agent or the L/C Issuer may obtain such spot rate from another financial
institution designated by the Administrative Agent or the L/C Issuer if the
Person acting in such capacity does not have as of the date of determination a
spot buying rate for any such currency; and provided further that the L/C Issuer
may use such spot rate quoted on the date as of which the foreign exchange
computation is made in the case of any Letter of Credit denominated in an
Alternative Currency.

“Sterling” and “£” mean the lawful currency of the United Kingdom.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
Controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Company.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

32



--------------------------------------------------------------------------------

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Swing Line” means the revolving credit facility made available by the Swing
Line Lender pursuant to Section 2.05.

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.05.

“Swing Line Commitment” means as to any Lender (a) the amount set forth opposite
such Lender’s name on Schedule 2.01 hereof or (b) if such Lender has entered
into an Assignment and Assumption or has otherwise assumed a Swing Line
Commitment after the Closing Date, the amount set forth for such Lender as its
Swing Line Commitment in the Register maintained by the Administrative Agent
pursuant to Section 11.07(c).

“Swing Line Lender” means Bank of America in its capacity as a provider of Swing
Line Loans, and any successor swing line lender hereunder, in an amount up to
the Swing Line Commitment.

“Swing Line Loan” has the meaning specified in Section 2.05(a).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.05, which shall be substantially in the form of Exhibit A-2 or such
other form as approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Company.

“Swing Line Sublimit” means an amount equal to the lesser of (a) $25,000,000 and
(b) the Aggregate Commitments. The Swing Line Sublimit is part of, and not in
addition to, the Revolving Credit Facility.

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007.

“TARGET Day” means any day on which TARGET2 (or, if such payment system ceases
to be operative, such other payment system, if any, determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

 

33



--------------------------------------------------------------------------------

“Taxes” has the meaning specified in Section 3.01(a).

“Term Availability Period” means in respect of each Term Facility the period
from and including the Closing Date to the earliest of (a) the later of (x) 5:00
p.m. on the date that falls six (6) months after the Closing Date and (y) in the
event that a Loan Notice has been timely delivered with respect to any
Three-Year Term Loan Borrowing and/or Two-Year Term Loan Borrowing on or before
the date that falls six (6) months after the Closing Date, immediately following
the funding of such Three-Year Term Loan Borrowing and/or Two-Year Term Loan
Borrowing and (b) the date of termination of the commitment of each Term Lender
to make Loans pursuant to Section 8.02.

“Term Facility” means the Three-Year Term Loan Facility or the Two-Year Term
Loan Facility, or both, as the context may require.

“Term Lender” means a Three-Year Term Loan Lender or a Two-Year Term Loan
Lender, as the context may require.

“Term Loans” means the Three-Year Term Loans or the Two-Year Term Loans, or
both, as the context may require.

“Term SOFR” means the forward-looking term rate for any period that is
approximately (as determined by the Administrative Agent) as long as any of the
Interest Period options set forth in the definition of “Interest Period” and
that is based on SOFR and that has been selected or recommended by the Relevant
Governmental Body, in each case as published on an information service as
selected by the Administrative Agent from time to time in its reasonable
discretion.

“Three-Year Facility Delayed Draw Date” has the meaning specified in
Section 2.01(a).

“Three-Year Term Loan Borrowing” means a borrowing consisting of simultaneous
Three-Year Term Loans of the same Type and, in the case of Eurocurrency Rate
Loans, having the same Interest Period made by each of the Three-Year Term Loan
Lenders pursuant to Section 2.01(a).

“Three-Year Term Loan Commitment” means, as to each Three-Year Term Loan Lender,
its obligation to make Three-Year Term Loans in Dollars to the Company pursuant
to Section 2.01(a) in an aggregate principal amount at any one time outstanding
not to exceed the amount set forth opposite such Three-Year Term Loan Lender’s
name on Schedule 2.01 under the caption “Three-Year Term Loan Commitment” or
opposite such caption in the Assignment and Assumption pursuant to which such
Three-Year Term Loan Lender becomes a party hereto, as applicable, as such
amount may be adjusted from time to time in accordance with this Agreement.

“Three-Year Term Loan Facility” means, at any time, (a) during the Term
Availability Period, the aggregate amount of the Three-Year Term Loan
Commitments at such time and (b) thereafter, the aggregate principal amount of
the Three-Year Term Loans of all Three-Year Term Loan Lenders outstanding at
such time.

 

34



--------------------------------------------------------------------------------

“Three-Year Term Loan Lender” means (a) at any time during the Term Availability
Period, any Lender that has a Three-Year Term Loan Commitment at such time and
(b) at any time after the end of the Term Availability Period, any Lender that
holds Three-Year Term Loans at such time.

“Three-Year Term Loan” means an advance made by any Three-Year Term Loan Lender
under the Three-Year Term Loan Facility.

“Three-Year Term Loan Exposure” means, as to any Lender at any time, the
aggregate Outstanding Amount at such time of its Three-Year Term Loans; provided
that at any time prior to the making of the Three-Year Term Loans, the
Three-Year Term Loan Exposure of any Lender shall be equal to such Lender’s
Three-Year Term Loan Commitment.

“Three-Year Term Loan Note” means a promissory note made by the Company in favor
of a Three-Year Term Loan Lender evidencing Three-Year Term Loans made by such
Three-Year Term Loan Lender, substantially in the form of Exhibit B-1.

“Threshold Amount” means $80,000,000.

“Total Credit Exposure” means, as to any Lender at any time, (a) in respect of
the Revolving Credit Facility, the unused Revolving Credit Commitments and
Revolving Credit Exposure of such Lender at such time, (b) in respect of the
Three-Year Term Loan Facility, the Three-Year Term Loan Exposure of such Lender
at such time, and (c) in respect of the Two-Year Term Loan Facility, the
Two-Year Term Loan Exposure of such Lender at such time.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

“Total Revolving Credit Outstandings” means the aggregate Outstanding Amount of
all Revolving Credit Loans, Swing Line Loans and L/C Obligations.

“Two-Year Facility Delayed Draw Date” has the meaning specified in
Section 2.01(c).

“Two-Year Term Loan Borrowing” means a borrowing consisting of simultaneous
Two-Year Term Loans of the same Type and, in the case of Eurocurrency Rate
Loans, having the same Interest Period made by each of the Two-Year Term Loan
Lenders pursuant to Section 2.01(c).

“Two-Year Term Loan Commitment” means, as to each Two-Year Term Loan Lender, its
obligation to make Two-Year Term Loans in Dollars to the Company pursuant to
Section 2.01(c) in an aggregate principal amount at any one time outstanding not
to exceed the amount set forth opposite such Two-Year Term Loan Lender’s name on
Schedule 2.01 under the caption “Two-Year Term Loan Commitment” or opposite such
caption in the Assignment and Assumption pursuant to which such Two-Year Term
Loan Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement.

 

35



--------------------------------------------------------------------------------

“Two-Year Term Loan Facility” means, at any time, (a) during the Term
Availability Period, the aggregate amount of the Two-Year Term Loan Commitments
at such time and (b) thereafter, the aggregate principal amount of the Two-Year
Term Loans of all Two-Year Term Loan Lenders outstanding at such time.

“Two-Year Term Loan Lender” means (a) at any time during the Term Availability
Period, any Lender that has a Two-Year Term Loan Commitment at such time and
(b) at any time after the Term Availability Period, any Lender that holds
Two-Year Term Loans at such time.

“Two-Year Term Loan” means an advance made by any Two-Year Term Loan Lender
under the Two-Year Term Loan Facility.

“Two-Year Term Loan Exposure” means, as to any Lender at any time, the aggregate
Outstanding Amount at such time of its Two-Year Term Loans; provided that at any
time prior to the making of the Two-Year Term Loans, the Two-Year Term Loan
Exposure of any Lender shall be equal to such Lender’s Two-Year Term Loan
Commitment.

“Two-Year Term Loan Note” means a promissory note made by the Company in favor
of a Two-Year Term Loan Lender evidencing Two-Year Term Loans made by such
Two-Year Term Loan Lender, substantially in the form of Exhibit B-1.

“Type” means (a) with respect to a Revolving Credit Loan, its character as a
Base Rate Loan, Daily Floating LIBOR Rate Loan or Eurocurrency Rate Loan,
(b) with respect to a Term Loan, its character as a Base Rate Loan, Daily
Floating LIBOR Rate Loan or Eurocurrency Rate Loan and (c) with respect to a
Swing Line Loan, its character as a Base Rate Loan or Daily Floating LIBOR Rate
Loan.

“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person subject to IFPRU 11.6 of
the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.

“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

“UCP” means the Uniform Customs and Practice for Documentary Credits,
International Chamber of Commerce Publication No. 600 (or such later version
thereof as may be in effect at the applicable time).

“United States” and “U.S.” mean the United States of America.

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to the Pension Funding Rules for the
applicable plan year.

 

36



--------------------------------------------------------------------------------

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.

“Yen” and “¥” mean the lawful currency of Japan.

1.02 Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

(b) (i) The words “herein,” “hereto,” “hereof” and “hereunder” and words of
similar import when used in any Loan Document shall refer to such Loan Document
as a whole and not to any particular provision thereof.

(ii) Article, Section, Exhibit and Schedule references are to the Loan Document
in which such reference appears.

(iii) The term “including” is by way of example and not limitation.

(iv) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

(c) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(d) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

(e) All references to any Person shall also refer to the successors and assigns
of such Person permitted hereunder.

 

37



--------------------------------------------------------------------------------

(f) Any reference herein to a merger, amalgamation, consolidation, assignment,
sale, disposition or transfer, or similar term, shall be deemed to apply to a
Division of or by a limited liability company, or an allocation of assets to a
series of a limited liability company (or the unwinding of such a Division or
allocation), as if it were a merger, amalgamation, consolidation, assignment,
sale, disposition or transfer, or similar term, as applicable, to, of or with a
separate Person. Any Division of a limited liability company shall constitute a
separate Person hereunder (and each division of any limited liability company
that is a Subsidiary, joint venture or any other like term shall also constitute
such a Person or entity).

1.03 Accounting Terms. (a) All accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
(including financial ratios and other financial calculations) required to be
submitted pursuant to this Agreement shall be prepared in conformity with GAAP
applied on a consistent basis, as in effect from time to time subject to
Sections 1.03(b) and (c), except as otherwise specifically prescribed herein.
Notwithstanding the foregoing, for purposes of determining compliance with any
covenant (including the computation of any financial covenant) contained herein,
Indebtedness of the Company and its Subsidiaries shall be deemed to be carried
at 100% of the outstanding principal amount thereof, and the effects of FASB ASC
825 and FASB ASC 470-20 on financial liabilities shall be disregarded.

(b) If at any time any change in GAAP (including the early adoption by the
Company of any provision of GAAP) would affect the computation of any financial
ratio or requirement set forth in any Loan Document, and either the Company or
the Required Lenders shall so request, the Administrative Agent, the Lenders and
the Company shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the Required Lenders); provided that, until so amended, (i) such
ratio or requirement shall continue to be computed in accordance with GAAP prior
to such change therein and (ii) the Company shall provide to the Administrative
Agent and the Lenders financial statements and other documents required under
this Agreement or as reasonably requested hereunder setting forth a
reconciliation between calculations of such ratio or requirement made before and
after giving effect to such change in GAAP.

(c) Notwithstanding the foregoing, for the purposes of this Agreement, leases
shall continue to be classified and accounted for on a basis consistent with
GAAP as in effect as of December 31, 2017, notwithstanding any change in GAAP
related thereto (including pursuant to Accounting Standard Codification Topic
842) and the Company shall not be required to provide any reconciliation thereof
to GAAP.

(d) Pro Forma Determinations. Notwithstanding anything in this Agreement to the
contrary:

(i) all calculations of the financial covenants in Section 7.06 and any
determination of the Applicable Rate for so long as the Applicable Rate is
determined based upon the Consolidated Leverage Ratio shall be made on a Pro
Forma Basis with respect to any Specified Transaction occurring during the
applicable Measurement Period;

 

38



--------------------------------------------------------------------------------

(ii) if on any date of determination pro forma compliance with the requirements
of this Agreement is a condition precedent to the consummation of a proposed
transaction pursuant to any provision of this Agreement, then for that purpose
such compliance shall be determined on a Pro Forma Basis giving effect to
(A) such proposed transaction and (B) without duplication, any Specified
Transaction that has been consummated during the Measurement Period then most
recently ended for which financial statements have been delivered pursuant to
Section 6.01 or during the period following such Measurement Period and prior to
such date, in each case, as of the first day of such Measurement Period; and

(iii) for each Specified Transaction that is consummated during any Measurement
Period, compliance with the requirements of this Agreement shall be determined
on a Pro Forma Basis giving effect to such Specified Transaction as of the first
day of such Measurement Period.

1.04 Rounding. Any financial ratios required to be maintained by the Company
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with 0.5 of a unit being rounded upward).

1.05 References to Agreements and Laws. Unless otherwise expressly provided
herein, (a) references to Organization Documents, agreements (including the Loan
Documents) and other contractual instruments shall be deemed to include all
subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not prohibited
by any Loan Document; and (b) references to any Law shall include all statutory
and regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.

1.06 Exchange Rates; Currency Equivalents. (a) The Administrative Agent shall
determine the Spot Rates as of each Revaluation Date to be used for calculating
Dollar Equivalent amounts of Credit Extensions and Outstanding Amounts
denominated in Alternative Currencies and Requested Currencies. Such Spot Rates
shall become effective as of such Revaluation Date and shall be the Spot Rates
employed in converting any amounts between the applicable currencies until the
next Revaluation Date to occur. Except for purposes of financial statements
delivered by Loan Parties hereunder or calculating financial covenants hereunder
or except as otherwise provided herein, the applicable amount of any currency
(other than Dollars) for purposes of the Loan Documents shall be such Dollar
Equivalent amount as so determined by the Administrative Agent.

(b) Wherever in this Agreement in connection with a Borrowing, conversion,
continuation or prepayment of a Eurocurrency Rate Loan, an amount, such as a
required minimum or multiple amount, is expressed in Dollars, but such Borrowing
or Eurocurrency Rate Loan is denominated in an Alternative Currency or a
Requested Currency, such amount shall be the relevant Alternative Currency
equivalent or Requested Currency equivalent, as the case may be, of such Dollar
amount (rounded to the nearest unit of such Alternative Currency, with 0.5 of a
unit being rounded upward), as determined by the Administrative Agent.

 

39



--------------------------------------------------------------------------------

1.07 Additional Alternative Currencies. (a) The Company may from time to time
request that Eurocurrency Rate Revolving Credit Loans be made in a currency
other than those specifically listed in the definition of “Alternative
Currency;” provided that such requested currency is a lawful currency (other
than Dollars) that is readily available and freely transferable and convertible
into Dollars. In the case of any such request with respect to the making of
Eurocurrency Rate Revolving Credit Loans, such request shall be subject to the
approval of the Administrative Agent and the Revolving Credit Lenders.

(b) Any such request shall be made to the Administrative Agent not later than
11:00 a.m., 15 Business Days prior to the date of the desired Credit Extension
(or such other time or date as may be agreed by the Administrative Agent in its
sole discretion). The Administrative Agent shall promptly notify each Revolving
Credit Lender thereof. Each Revolving Credit Lender shall notify the
Administrative Agent, not later than 11:00 a.m., ten Business Days after receipt
of such request whether it consents, in its sole discretion, to the making of
Eurocurrency Rate Revolving Credit Loans in such requested currency.

(c) Any failure by a Revolving Credit Lender to respond to such request within
the time period specified in the preceding sentence shall be deemed to be a
refusal by such Revolving Credit Lender to permit Eurocurrency Rate Revolving
Credit Loans to be made in such Requested Currency. If the Administrative Agent
and all the Revolving Credit Lenders consent to making Eurocurrency Rate
Revolving Credit Loans in such requested currency, the Administrative Agent
shall so notify the Company and such currency shall thereupon be deemed for all
purposes to be an Alternative Currency hereunder for purposes of any Revolving
Credit Borrowing of Eurocurrency Rate Revolving Credit Loans. If the
Administrative Agent shall fail to obtain consent to any request for an
additional currency under this Section 1.07, the Administrative Agent shall
promptly so notify the Company.

1.08 Change of Currency. (a) Each obligation of the Borrowers to make a payment
denominated in the national currency unit of any member state of the European
Union that adopts the Euro as its lawful currency after the date hereof shall be
redenominated into Euro at the time of such adoption. If, in relation to the
currency of any such member state, the basis of accrual of interest expressed in
this Agreement in respect of that currency shall be inconsistent with any
convention or practice in the London interbank market for the basis of accrual
of interest in respect of the Euro, such expressed basis shall be replaced by
such convention or practice with effect from the date on which such member state
adopts the Euro as its lawful currency; provided that if any Borrowing in the
currency of such member state is outstanding immediately prior to such date,
such replacement shall take effect, with respect to such Borrowing, at the end
of the then current Interest Period.

(b) Each provision of this Agreement shall be subject to such reasonable changes
of construction as the Administrative Agent may from time to time specify to be
appropriate to reflect the adoption of the Euro by any member state of the
European Union and any relevant market conventions or practices relating to the
Euro.

(c) Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect a change in currency of any other country
and any relevant market conventions or practices relating to the change in
currency.

 

40



--------------------------------------------------------------------------------

1.09 Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to Eastern time (daylight or standard, as applicable).

1.10 Letter of Credit Amounts. Unless otherwise specified herein, the amount of
a Letter of Credit at any time shall be deemed to be the Dollar Equivalent of
such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any Issuer
Document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the Dollar Equivalent of the maximum stated amount of such Letter of Credit
after giving effect to all such increases, whether or not such maximum stated
amount is in effect at such time.

1.11 Interest Rates. The Administrative Agent does not warrant, nor accept
responsibility, nor shall the Administrative Agent have any liability with
respect to the administration, submission or any other matter related to the
rates in the definition of “Eurocurrency Rate”, the definition of “Daily
Floating LIBOR Rate” or with respect to any rate that is an alternative or
replacement for or successor to any of such rate (including, without limitation,
any LIBOR Successor Rate) or the effect of any of the foregoing, or of any LIBOR
Successor Rate Conforming Changes.

1.12 Limited Conditionality Acquisitions. In the event that the Company notifies
the Administrative Agent in writing that any proposed Acquisition is a Limited
Conditionality Acquisition and that the Company wishes to test the conditions to
such Acquisition and the availability of Indebtedness that is to be used to
finance such Acquisition in accordance with this Section, then the following
provisions shall apply:

(a) any condition to such Acquisition or such Indebtedness that requires that no
Default or Event of Default shall have occurred and be continuing at the time of
such Acquisition or the incurrence of such Indebtedness, shall, if agreed to by
the lenders providing such Indebtedness, be satisfied if (i) no Default or Event
of Default shall have occurred and be continuing at the time of the execution of
the definitive purchase agreement, merger agreement or other acquisition
agreement governing such Acquisition and (ii) no Event of Default under any of
Sections 8.01(a), (b), (f) or (g) shall have occurred and be continuing both
before and after giving effect to such Acquisition and any Indebtedness incurred
in connection therewith (including such additional Indebtedness);

(b) any condition to such Acquisition and/or such Indebtedness that the
representations and warranties in this Agreement and the other Loan Documents
shall be true and correct at the time of such Acquisition or the incurrence of
such Indebtedness may, if agreed to by the lenders providing such Indebtedness,
be limited by customary “SunGard” or other customary applicable “certain funds”
conditionality provisions, so long as all such representations and warranties in
this Agreement and the other Loan Documents are true and correct at the time of
the execution of the definitive purchase agreement, merger agreement or other
acquisition agreement governing such Acquisition;

 

41



--------------------------------------------------------------------------------

(c) any financial ratio test or condition, may upon the written election of the
Company delivered to the Administrative Agent prior to the execution of the
definitive agreement for such Acquisition, be tested either (i) upon the
execution of the definitive agreement with respect to such Limited
Conditionality Acquisition or (ii) upon the consummation of the Limited
Conditionality Acquisition and related incurrence of Indebtedness, in each case,
after giving effect to the relevant Limited Conditionality Acquisition and
related incurrence of Indebtedness, on a Pro Forma Basis; provided that the
failure to deliver a notice under this Section 1.12(c) prior to the date of
execution of the definitive agreement for such Limited Conditionality
Acquisition shall be deemed an election to test the applicable financial ratio
under subclause (ii) of this Section 1.12(c); and

(d) if the Company has made an election with respect to any Limited
Conditionality Acquisition to test a financial ratio test or condition at the
time specified in clause (c)(i) of this Section, then in connection with any
subsequent calculation of any ratio (other than the financial covenants tested
pursuant to Section 7.06) or basket on or following the relevant date of
execution of the definitive agreement with respect to such Limited
Conditionality Acquisition and prior to the earlier of (i) the date on which
such Limited Conditionality Acquisition is consummated or (ii) the date that the
definitive agreement for such Limited Conditionality Acquisition is terminated
or expires without consummation of such Limited Conditionality Acquisition, any
such ratio (other than the financial covenants tested pursuant to Section 7.06)
or basket shall be required to be satisfied (x) on a Pro Forma Basis assuming
such Limited Conditionality Acquisition and other transactions in connection
therewith (including the incurrence or assumption of Indebtedness) have been
consummated and (y) assuming such Limited Conditionality Acquisition and other
transactions in connection therewith (including the incurrence or assumption of
Indebtedness) have not been consummated.

The foregoing provisions shall apply with similar effect during the pendency of
multiple Limited Conditionality Acquisitions such that each of the possible
scenarios is separately tested. Notwithstanding anything to the contrary herein,
in no event shall there be more than two Limited Conditionality Acquisitions at
any time outstanding.

ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS

2.01 The Loans.

(a) Three-Year Term Loan Borrowings. Subject to the terms and conditions set
forth herein, each Three-Year Term Loan Lender severally agrees to make a single
loan to the Company in Dollars, on any Business Day during the Term Availability
Period (the “Three-Year Facility Delayed Draw Date”), in an amount not to exceed
such Three-Year Term Loan Lender’s Three-Year Term Loan Commitment. The
Three-Year Term Loan Borrowing shall consist of Three-Year Term Loans made
simultaneously by the Three-Year Term Loan Lenders in accordance with their
respective Applicable Percentage of the Three-Year Term Loan Facility. Amounts
borrowed under this Section 2.01(a) and repaid or prepaid may not be reborrowed.
Three-Year Term Loans may be Base Rate Loans, Daily Floating LIBOR Rate Loans or
Eurocurrency Rate Loans, as further provided herein.

 

42



--------------------------------------------------------------------------------

(b) Revolving Credit Borrowings. Subject to the terms and conditions set forth
herein each Revolving Credit Lender agrees to make loans (each such loan, a
“Revolving Credit Loan”) to the Company or a Designated Borrower in Dollars or
in one or more Alternative Currencies from time to time, on any Business Day
during the Revolving Credit Availability Period, in an aggregate amount not to
exceed at any time outstanding the amount of such Revolving Credit Lender’s
Revolving Credit Commitment; provided, however, that after giving effect to any
Revolving Credit Borrowing, (i) the Total Revolving Credit Outstandings shall
not exceed the Revolving Credit Facility, (ii) the Revolving Credit Exposure of
any Revolving Credit Lender shall not exceed such Revolving Credit Lender’s
Revolving Credit Commitment and (iii) the aggregate Outstanding Amount of all
Revolving Credit Loans denominated in Alternative Currencies shall not exceed
the Alternative Currency Sublimit. Within the limits of each Revolving Credit
Lender’s Revolving Credit Commitment, and subject to the other terms and
conditions hereof, the Borrowers may borrow under this Section 2.01(b), prepay
under Section 2.06, and reborrow under this Section 2.01(b). Revolving Credit
Loans may be Base Rate Loans, Daily Floating LIBOR Rate Loans or Eurocurrency
Rate Loans, as further provided herein.

(c) Two-Year Term Loan Borrowings. Subject to the terms and conditions set forth
herein, each Two-Year Term Loan Lender severally agrees to make a single loan to
the Company in Dollars, on any Business Day during the Term Availability Period
(the “Two-Year Facility Delayed Draw Date”), in an amount not to exceed such
Two-Year Term Loan Lender’s Two-Year Term Loan Commitment. The Two-Year Term
Loan Borrowing shall consist of Two-Year Term Loans made simultaneously by the
Two-Year Term Loan Lenders in accordance with their respective Applicable
Percentage of the Two-Year Term Loan Facility. Amounts borrowed under this
Section 2.01(c) and repaid or prepaid may not be reborrowed. Two-Year Term Loans
may be Base Rate Loans, Daily Floating LIBOR Rate Loans or Eurocurrency Rate
Loans, as further provided herein.

2.02 Borrowings, Conversions and Continuations of Loans.

(a) Each Three-Year Term Loan Borrowing, each Revolving Credit Borrowing, each
Two-Year Term Loan Borrowing, each conversion of Three-Year Term Loans, Two-Year
Term Loans or Revolving Credit Loans from one Type to the other, and each
continuation of Eurocurrency Rate Loans shall be made upon the Company’s
irrevocable notice to the Administrative Agent, which may be given by
(A) telephone or (B) a Loan Notice, provided that any telephonic notice must be
confirmed promptly by delivery to the Administrative Agent of a Loan Notice.
Each such notice must be received by the Administrative Agent not later than
12:00 noon (i) three Business Days prior to the requested date of any Borrowing
of, conversion to or continuation of Eurocurrency Rate Loans denominated in
Dollars or of any conversion of Eurocurrency Rate Loans denominated in Dollars
to Base Rate Loans or Daily Floating LIBOR Rate Loans, (ii) four Business Days
(or five Business Days in the case of a Special Notice Currency) prior to the
requested date of any Borrowing or continuation of Eurocurrency Rate Loans
denominated in Alternative Currencies, (iii) on the requested date of any
Borrowing of Base Rate Loans and (iv) one Business Day prior to the requested
date of any Borrowing of any Daily Floating LIBOR Rate Loans, of any conversion
of Base Rate Loans to Daily Floating LIBOR Rate Loans or of any conversion of
Daily Floating LIBOR Rate Loans to Base Rate Loans. Except as provided in
Section 2.04, each Borrowing of, conversion to or continuation of Eurocurrency
Rate Loans or Daily Floating LIBOR Rate Loans

 

43



--------------------------------------------------------------------------------

shall be in a principal amount of $5,000,000 or a whole multiple of $1,000,000
in excess thereof. Except as provided in Sections 2.03(c) and 2.05(c), each
Borrowing of or conversion to Base Rate Loans shall be in a principal amount of
$500,000 or a whole multiple of $100,000 in excess thereof. Each Loan Notice
shall specify (i) whether the Company is requesting a Three-Year Term Loan
Borrowing, a Revolving Credit Borrowing, a Two-Year Term Loan Borrowing, a
conversion of Three-Year Term Loans, Two-Year Term Loans or Revolving Credit
Loans from one Type to the other, or a continuation of Eurocurrency Rate Loans,
(ii) the requested date of the Borrowing, conversion or continuation, as the
case may be (which shall be a Business Day), (iii) the principal amount of Loans
to be borrowed, converted or continued, (iv) the Type of Loans to be borrowed or
to which existing Three-Year Term Loans, Two-Year Term Loans or Revolving Credit
Loans are to be converted, (v) if applicable, the duration of the Interest
Period with respect thereto, (vi) the currency of the Revolving Credit Loans to
be borrowed, and (vii) if applicable, the Designated Borrower; provided,
however, that if as of the date of any Loan Notice requesting a Revolving Credit
Borrowing, there are Swing Line Loans outstanding, the Company shall be deemed
to have requested that a portion of the requested Revolving Credit Loans in a
principal amount equal to the outstanding principal amount of such Swing Line
Loans be denominated in Dollars. If the Company fails to specify a currency in a
Loan Notice requesting a Borrowing, then the Loans so requested shall be made in
Dollars. If the Company fails to specify a Type of Three-Year Term Loan or
Revolving Credit Loan in a Loan Notice or if the Company fails to give a timely
notice requesting a conversion or continuation, then the applicable Three-Year
Term Loans, Two-Year Term Loans or Revolving Credit Loans shall be made as, or
converted to, Base Rate Loans; provided, however, that in the case of a failure
to timely request a continuation of Revolving Credit Loans denominated in an
Alternative Currency, such Loans shall be continued as Eurocurrency Rate Loans
in their original currency with an Interest Period of one month. Any automatic
conversion to Base Rate Loans shall be effective as of the last day of the
Interest Period then in effect with respect to the applicable Eurocurrency Rate
Loans. If the Company requests a Borrowing of, conversion to, or continuation of
Eurocurrency Rate Loans in any such Loan Notice, but fails to specify an
Interest Period, it will be deemed to have specified an Interest Period of one
month. No Revolving Credit Loan may be converted into or continued as a
Revolving Credit Loan denominated in a different currency, but instead must be
prepaid in the original currency of such Revolving Credit Loan and reborrowed in
the other currency. Daily Floating LIBOR Rate Loans shall automatically continue
each day as Daily Floating LIBOR Rate Loans unless and until the Company
delivers a timely notice requesting a conversion of such Daily Floating LIBOR
Rate Loans to another Type of Loan.

(b) Following receipt of a Loan Notice, the Administrative Agent shall promptly
notify each Lender of the amount (and currency) of its Applicable Percentage of
the applicable Three-Year Term Loans, Revolving Credit Loans or Two-Year Term
Loans, and if no timely notice of a conversion or continuation is provided by
the Company, the Administrative Agent shall notify each Lender of the details of
any automatic conversion to Base Rate Loans or continuation of Revolving Credit
Loans denominated in a currency other than Dollars, in each case as described in
the preceding subsection. In the case of a Three-Year Term Loan Borrowing, a
Revolving Credit Borrowing or a Two-Year Term Loan Borrowing, each Appropriate
Lender shall make the amount of its Loan available to the Administrative Agent
in Same Day Funds at the Administrative Agent’s Office for the applicable
currency not later than 2:00 p.m., in the case of any Loan denominated in
Dollars, and not later than the Applicable Time specified by the

 

44



--------------------------------------------------------------------------------

Administrative Agent in the case of any Loan in an Alternative Currency, in each
case on the Business Day specified in the applicable Loan Notice. Upon
satisfaction of the applicable conditions set forth in Section 4.02, the
Administrative Agent shall make all funds so received available to the Company
or such other applicable Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of such Borrower on the
books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Company; provided,
however, that if, on the date the Loan Notice with respect to such Revolving
Credit Borrowing is given by the Company there are Swing Line Loans or L/C
Borrowings outstanding, then the proceeds of such Borrowing shall be applied,
first, to the payment in full of any L/C Borrowings, second, to the payment in
full of any Swing Line Loans, and third, to the Borrowers as provided above.

(c) Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan. During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurocurrency Rate Loans (whether in
Dollars or any Alternative Currency) without the consent of the Required
Lenders; provided, however, that without the consent of the Required Lenders any
Eurocurrency Rate Loans denominated in an Alternative Currency may be continued
only for a one month Interest Period at any time that a Default has occurred and
is continuing and no Event of Default has occurred and is continuing. At any
time that an Event of Default has occurred and is continuing, the Required
Lenders may demand that any or all of the then outstanding Eurocurrency Rate
Revolving Credit Loans denominated in an Alternative Currency be prepaid, or
redenominated into Dollars in the amount of the Dollar Equivalent thereof, on
the last day of the then current Interest Period with respect thereto.

(d) The Administrative Agent shall promptly notify the Company and the Lenders
of the interest rate applicable to any Interest Period for Eurocurrency Rate
Loans or the interest rate applicable to any Daily Floating LIBOR Rate Loans, as
applicable, upon determination of such interest rate.

(e) After giving effect to all Three-Year Term Loan Borrowings, all conversions
of Three-Year Term Loans from one Type to the other, and all continuations of
Three-Year Term Loans as the same Type, there shall not be more than five
Interest Periods in effect in respect of the Three-Year Term Loan Facility.
After giving effect to all Two-Year Term Loan Borrowings and all continuations
of Two-Year Term Loans, there shall not be more than five Interest Periods in
effect in respect of the Two-Year Term Loan Facility. After giving effect to all
Revolving Credit Borrowings, all conversions of Revolving Credit Loans from one
Type to the other, and all continuations of Revolving Credit Loans as the same
Type, there shall not be more than five Interest Periods in effect with respect
of the Revolving Credit Facility.

(f) On the date on which the aggregate unpaid principal amount of Eurocurrency
Rate Loans or Daily Floating LIBOR Rate Loans, as applicable, comprising any
Borrowing shall be reduced, by payment or prepayment or otherwise, to less than
$5,000,000, such Loans shall, on the last day of the then existing Interest
Period therefor, automatically be converted into Base Rate Loans.

 

45



--------------------------------------------------------------------------------

2.03 Letters of Credit.

(a) General. Subject to the terms and conditions set forth herein, in addition
to the Loans provided for in Section 2.01, the L/C Issuer agrees, in reliance on
the agreements of the Revolving Credit Lenders set forth in this Section, (1) to
issue, at any time and from time to time during the Revolving Credit
Availability Period, Letters of Credit denominated in Dollars for the account of
the Company or any of its Subsidiaries in such form as is acceptable to the
Administrative Agent and the L/C Issuer in its reasonable determination and
(2) to honor drawings under the Letters of Credit. Letters of Credit issued
hereunder shall constitute utilization of the Revolving Credit Commitments.
Subject to the foregoing, the Company’s or any Subsidiary’s ability to obtain
Letters of Credit shall be fully revolving, and accordingly the Company may,
during the foregoing period, obtain Letters of Credit to replace Letters of
Credit that have expired or that have been drawn upon and reimbursed.

(b) Notice of Issuance, Amendment, Extension, Reinstatement or Renewal. To
request the issuance of a Letter of Credit (or the amendment of the terms and
conditions, extension of the terms and conditions, extension of the expiration
date, or reinstatement of amounts paid, or renewal of an outstanding Letter of
Credit), the Company shall deliver (or transmit by electronic communication, if
arrangements for doing so have been approved by the L/C Issuer) to the L/C
Issuer and to the Administrative Agent not later than 11:00 a.m. at least two
Business Days (or such later date and time as the Administrative Agent and the
L/C Issuer may agree in a particular instance in their sole discretion) prior to
the proposed issuance date or date of amendment, as the case may be a notice
requesting the issuance of a Letter of Credit, or identifying the Letter of
Credit to be amended, extended, reinstated or renewed, and specifying the date
of issuance, amendment, extension, reinstatement or renewal (which shall be a
Business Day), the date on which such Letter of Credit is to expire (which shall
comply with clause (d) of this Section), the amount of such Letter of Credit,
the name and address of the beneficiary thereof, the purpose and nature of the
requested Letter of Credit and such other information as shall be necessary to
prepare, amend, extend, reinstate or renew such Letter of Credit. If requested
by the L/C Issuer, the Company also shall submit a letter of credit application
and reimbursement agreement on the L/C Issuer’s standard form in connection with
any request for a Letter of Credit. In the event of any inconsistency between
the terms and conditions of this Agreement and the terms and conditions of any
form of letter of credit application and reimbursement agreement or other
agreement submitted by the Company to, or entered into by the Company with, the
L/C Issuer relating to any Letter of Credit, the terms and conditions of this
Agreement shall control.

(c) Limitations on Amounts, Issuance and Amendment. A Letter of Credit shall be
issued, amended, extended, reinstated or renewed only if (and upon issuance,
amendment, extension, reinstatement or renewal of each Letter of Credit the
Company shall be deemed to represent and warrant that), after giving effect to
such issuance, amendment, extension, reinstatement or renewal (i) the aggregate
amount of the outstanding Letters of Credit issued by the L/C Issuer shall not
exceed its L/C Commitment, (ii) the aggregate L/C Obligations shall not exceed
the Letter of Credit Sublimit, (iii) the Revolving Credit Exposure of any Lender
shall not exceed its Revolving Credit Commitment and (iv) the total Revolving
Credit Exposures shall not exceed the total Revolving Credit Commitments.

 

46



--------------------------------------------------------------------------------

(i) The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing the
Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or the
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to the Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which the L/C
Issuer in good faith deems material to it;

(B) the issuance of such Letter of Credit would violate one or more policies of
the L/C Issuer applicable to letters of credit generally;

(C) except as otherwise agreed by the Administrative Agent and the L/C Issuer,
the Letter of Credit is in an initial stated amount less than $100,000;

(D) except as otherwise agreed by the Administrative Agent and the L/C Issuer,
the Letter of Credit is to be denominated in a currency other than Dollars; or

(E) any Revolving Credit Lender is at that time a Defaulting Lender, unless the
L/C Issuer has entered into arrangements, including the delivery of Cash
Collateral, reasonably satisfactory to the L/C Issuer with the Company or such
Lender to eliminate the L/C Issuer’s actual or potential Fronting Exposure
(after giving effect to Section 2.18(a)(iv)) with respect to the Defaulting
Lender arising from either the Letter of Credit then proposed to be issued or
that Letter of Credit and all other L/C Obligations as to which the L/C Issuer
has actual or potential Fronting Exposure, as it may elect in its sole
discretion.

(ii) The L/C Issuer shall be under no obligation to amend any Letter of Credit
if (A) the L/C Issuer would have no obligation at such time to issue the Letter
of Credit in its amended form under the terms hereof, or (B) the beneficiary of
the Letter of Credit does not accept the proposed amendment to the Letter of
Credit.

(d) Expiration Date. Each Letter of Credit shall have a stated expiration date
no later than the earlier of (i) the date twelve months after the date of the
issuance of such Letter of Credit (or, in the case of any extension of the
expiration date thereof, whether automatic or by amendment, twelve months after
the then current expiration date of such Letter of Credit) and (ii) the date
that is five Business Days prior to the Maturity Date.

(e) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount or extending the expiration date
thereof), and without any further action on the part of the L/C Issuer or the
Revolving Credit Lenders, the L/C Issuer hereby grants to each Revolving Credit
Lender, and each Revolving Credit Lender hereby acquires from the L/C Issuer, a
participation in such Letter of Credit equal to such

 

47



--------------------------------------------------------------------------------

Revolving Credit Lender’s Applicable Percentage of the aggregate amount
available to be drawn under such Letter of Credit. Each Revolving Credit Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this clause in respect of Letters of Credit is absolute, unconditional and
irrevocable and shall not be affected by any circumstance whatsoever, including
any amendment, extension, reinstatement or renewal of any Letter of Credit or
the occurrence and continuance of a Default or reduction or termination of the
Revolving Credit Commitments.

In consideration and in furtherance of the foregoing, each Revolving Credit
Lender hereby absolutely, unconditionally and irrevocably agrees to pay to the
Administrative Agent, for account of the L/C Issuer, such Revolving Credit
Lender’s Applicable Percentage of each L/C Disbursement made by the L/C Issuer
not later than 1:00 p.m. on the Business Day specified in the notice provided by
the Administrative Agent to the Revolving Credit Lenders pursuant to
Section 2.03(f) until such L/C Disbursement is reimbursed by the Company or at
any time after any reimbursement payment is required to be refunded to the
Company for any reason, including after the Maturity Date. Such payment shall be
made without any offset, abatement, withholding or reduction whatsoever. Each
such payment shall be made in the same manner as provided in Section 2.02 with
respect to Loans made by such Revolving Credit Lender (and Section 2.02 shall
apply, mutatis mutandis, to the payment obligations of the Revolving Credit
Lenders), and the Administrative Agent shall promptly pay to the L/C Issuer the
amounts so received by it from the Revolving Credit Lenders. Promptly following
receipt by the Administrative Agent of any payment from the Company pursuant to
Section 2.03(f), the Administrative Agent shall distribute such payment to the
L/C Issuer or, to the extent that the Revolving Credit Lenders have made
payments pursuant to this paragraph to reimburse the L/C Issuer, then to such
Lenders and the L/C Issuer as their interests may appear. Any payment made by a
Revolving Credit Lender pursuant to this paragraph to reimburse the L/C Issuer
for any L/C Disbursement shall not constitute a Loan and shall not relieve the
Company of its obligation to reimburse such L/C Disbursement.

Each Revolving Credit Lender further acknowledges and agrees that its
participation in each Letter of Credit will be automatically adjusted to reflect
such Revolving Credit Lender’s Applicable Percentage of the aggregate amount
available to be drawn under such Letter of Credit at each time such Lender’s
Commitment is amended pursuant to the operation of Section 2.16 or 2.19, as a
result of an assignment in accordance with Section 11.07 or otherwise pursuant
to this Agreement.

(f) Reimbursement. If the L/C Issuer shall make any L/C Disbursement in respect
of a Letter of Credit, the Company shall reimburse the L/C Issuer in respect of
such L/C Disbursement. The Company shall reimburse the L/C Issuer by paying to
the Administrative Agent an amount equal to such L/C Disbursement not later than
12:00 noon on (i) the Business Day that the Company receives notice of such L/C
Disbursement, if such notice is received prior to 10:00 a.m. or (ii) the
Business Day immediately following the day that the Company receives such
notice, if such notice is not received prior to such time, provided that, if
such L/C Disbursement is not less than $1,000,000, the Company may, subject to
the conditions to borrowing set forth herein, request in accordance with
Section 2.02 or Section 2.05 that such payment be financed with a Borrowing of
Base Rate Loans or Swing Line Loan in an equivalent amount and, to the extent so
financed, the Company’s obligation to make such payment shall be discharged and
replaced by

 

48



--------------------------------------------------------------------------------

the resulting Borrowing of Base Rate Loans or Swing Line Loan. If the Company
fails to make such payment when due, the Administrative Agent shall notify each
Revolving Credit Lender of the applicable L/C Disbursement, the payment then due
from the Company in respect thereof (the “Unreimbursed Amount”) and such
Lender’s Applicable Percentage thereof. In such event, the Company shall be
deemed to have requested a Revolving Credit Borrowing of Base Rate Loans to be
disbursed on the date of payment by the L/C Issuer under a Letter of Credit in
an amount equal to the Unreimbursed Amount, without regard to the minimum and
multiples specified in Section 2.02 for the principal amount of Base Rate Loans,
but subject to the amount of the unutilized portion of the aggregate Revolving
Credit Commitments and the conditions set forth in Section 4.02 (other than the
delivery of a Revolving Credit Loan Notice). Any notice given by the L/C Issuer
or the Administrative Agent pursuant to this Section 2.03(f) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.

(g) Obligations Absolute. The Company’s obligation to reimburse L/C
Disbursements as provided in clause (f) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of:

(i) any lack of validity or enforceability of this Agreement, any other Loan
Document or any Letter of Credit, or any term or provision herein or therein;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Company or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under a Letter
of Credit proving to be forged, fraudulent, invalid or insufficient in any
respect or any statement in such draft or other document being untrue or
inaccurate in any respect; or any loss or delay in the transmission or otherwise
of any document required in order to make a drawing under such Letter of Credit;

(iv) waiver by the L/C Issuer of any requirement that exists for the L/C
Issuer’s protection and not the protection of the Company or any waiver by the
L/C Issuer which does not in fact materially prejudice the Company;

(v) honor of a demand for payment presented electronically even if such Letter
of Credit required that demand be in the form of a draft;

(vi) any payment made by the L/C Issuer in respect of an otherwise complying
item presented after the date specified as the expiration date of, or the date
by which documents must be received under such Letter of Credit if presentation
after such date is authorized by the UCC, the ISP or the UCP, as applicable;

 

49



--------------------------------------------------------------------------------

(vii) payment by the L/C Issuer under a Letter of Credit against presentation of
a draft or other document that does not comply strictly with the terms of such
Letter of Credit; or any payment made by the L/C Issuer under such Letter of
Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

(viii) any other event or circumstance whatsoever, whether or not similar to any
of the foregoing, that might, but for the provisions of this Section, constitute
a legal or equitable discharge of, or provide a right of setoff against, the
Company’s obligations hereunder.

The Company shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Company’s instructions or other irregularity, the Company
will immediately notify the L/C Issuer. The Company shall be conclusively deemed
to have waived any such claim against the L/C Issuer and its correspondents
unless such notice is given as aforesaid.

None of the Administrative Agent, the Lenders, the L/C Issuer, or any of their
Related Parties shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit by the L/C
Issuer or any payment or failure to make any payment thereunder (irrespective of
any of the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms, any error in translation or any consequence
arising from causes beyond the control of the L/C Issuer; provided that the
foregoing shall not be construed to excuse the L/C Issuer from liability to the
Company to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are hereby waived by the Company to the
extent permitted by Applicable Law) suffered by the Company that are caused by
the L/C Issuer’s failure to exercise care when determining whether drafts and
other documents presented under a Letter of Credit comply with the terms
thereof. The parties hereto expressly agree that, in the absence of gross
negligence or willful misconduct on the part of the L/C Issuer (as finally
determined by a court of competent jurisdiction), the L/C Issuer shall be deemed
to have exercised care in each such determination, and that:

(i) the L/C Issuer may replace a purportedly lost, stolen, or destroyed original
Letter of Credit or missing amendment thereto with a certified true copy marked
as such or waive a requirement for its presentation;

(ii) the L/C Issuer may accept documents that appear on their face to be in
substantial compliance with the terms of a Letter of Credit without
responsibility for further investigation, regardless of any notice or
information to the contrary, and may make payment upon presentation of documents
that appear on their face to be in substantial compliance with the terms of such
Letter of Credit and without regard to any non-documentary condition in such
Letter of Credit;

 

50



--------------------------------------------------------------------------------

(iii) the L/C Issuer shall have the right, in its reasonable discretion, to
decline to accept such documents and to make such payment if such documents are
not in strict compliance with the terms of such Letter of Credit; and

(iv) this sentence shall establish the standard of care to be exercised by the
L/C Issuer when determining whether drafts and other documents presented under a
Letter of Credit comply with the terms thereof (and the parties hereto hereby
waive, to the extent permitted by Applicable Law, any standard of care
inconsistent with the foregoing).

Without limiting the foregoing, none of the Administrative Agent, the Lenders,
the L/C Issuer, or any of their Related Parties shall have any liability or
responsibility by reason of (i) any presentation that includes forged or
fraudulent documents or that is otherwise affected by the fraudulent, bad faith,
or illegal conduct of the beneficiary or other Person, (ii) the L/C Issuer
declining to take-up documents and make payment (A) against documents that are
fraudulent, forged, or for other reasons by which that it is entitled not to
honor or (B) following the Company’s waiver of discrepancies with respect to
such documents or request for honor of such documents or (iii) the L/C Issuer
retaining proceeds of a Letter of Credit based on an apparently applicable
attachment order, blocking regulation, or third-party claim notified to the L/C
Issuer.

(h) Applicability of ISP and UCP. Unless otherwise expressly agreed by the L/C
Issuer and the Company when a Letter of Credit is issued by it, the rules of the
ISP shall apply to each standby Letter of Credit. Notwithstanding the foregoing,
the L/C Issuer shall not be responsible to the Company for, and the L/C Issuer’s
rights and remedies against the Company shall not be impaired by, any action or
inaction of the L/C Issuer required or permitted under any law, order, or
practice that is required or permitted to be applied to any Letter of Credit or
this Agreement, including the Law or any order of a jurisdiction where the L/C
Issuer or the beneficiary is located, the practice stated in the ISP or UCP, as
applicable, or in the decisions, opinions, practice statements, or official
commentary of the ICC Banking Commission, the Bankers Association for Finance
and Trade—International Financial Services Association (BAFT-IFSA), or the
Institute of International Banking Law & Practice, whether or not any Letter of
Credit chooses such law or practice.

(i) The L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and the
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article IX with respect to any acts taken or omissions
suffered by the L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article IX
included the L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuer.

 

51



--------------------------------------------------------------------------------

(i) Letter of Credit Fees. The Company shall pay to the Administrative Agent for
the account of each Revolving Credit Lender in accordance, subject to
Section 2.18, with its Applicable Percentage a Letter of Credit fee (the “Letter
of Credit Fee”) for each standby Letter of Credit equal to the Applicable Rate
times the daily amount available to be drawn under such Letter of Credit. For
purposes of computing the daily amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.10. Letter of Credit Fees shall be (i) due and payable on the
first Business Day after the end of each March, June, September and December,
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Maturity Date and thereafter on demand and (ii) computed on a
quarterly basis in arrears. If there is any change in the Applicable Rate during
any quarter, the daily amount available to be drawn under each standby Letter of
Credit shall be computed and multiplied by the Applicable Rate separately for
each period during such quarter that such Applicable Rate was in effect.
Notwithstanding anything to the contrary contained herein, upon the request of
the Required Lenders, while any Event of Default exists, all Letter of Credit
Fees shall accrue at the Default Rate.

(j) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
The Company shall pay directly to the L/C Issuer for its own account a fronting
fee with respect to each standby Letter of Credit, at the rate per annum equal
to the percentage separately agreed upon between the Company and the L/C Issuer,
computed on the daily amount available to be drawn under such Letter of Credit
on a quarterly basis in arrears. Such fronting fee shall be due and payable on
the first Business Day after the end of each March, June, September and December
in respect of the most recently-ended quarterly period (or portion thereof, in
the case of the first payment), commencing with the first such date to occur
after the issuance of such Letter of Credit, on the Maturity Date and thereafter
on demand. For purposes of computing the daily amount available to be drawn
under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.10. In addition, the Company shall pay
directly to the L/C Issuer for its own account the customary issuance,
presentation, amendment and other processing fees, and other standard costs and
charges, of the L/C Issuer relating to letters of credit as from time to time in
effect. Such customary fees and standard costs and charges are due and payable
on demand and are nonrefundable.

(k) Disbursement Procedures. The L/C Issuer for any Letter of Credit shall,
within the time allowed by applicable Laws or the specific terms of the Letter
of Credit following its receipt thereof, examine all documents purporting to
represent a demand for payment under such Letter of Credit. The L/C Issuer shall
promptly after such examination notify the Administrative Agent and the Company
in writing of such demand for payment if the L/C Issuer has made or will make an
L/C Disbursement thereunder; provided that any failure to give or delay in
giving such notice shall not relieve the Company of its obligation to reimburse
the L/C Issuer and the Lenders with respect to any such L/C Disbursement.

(l) Interim Interest. If the L/C Issuer for any Letter of Credit shall make any
L/C Disbursement, then, unless the Company shall reimburse such L/C Disbursement
in full on the date such L/C Disbursement is made, the unpaid amount thereof
shall bear interest, for each day from and including the date such L/C
Disbursement is made to but excluding the date that the Company reimburses such
L/C Disbursement, at the rate per annum then applicable to Base Rate Loans;
provided that if the Company fails to reimburse such L/C Disbursement when due
pursuant to clause (f) of this Section,

 

52



--------------------------------------------------------------------------------

then Section 2.09(b) shall apply. Interest accrued pursuant to this clause shall
be for account of the L/C Issuer, except that interest accrued on and after the
date of payment by any Lender pursuant to clause (f) of this Section to
reimburse the L/C Issuer shall be for account of such Lender to the extent of
such payment.

(m) Replacement of the L/C Issuer. The L/C Issuer may be replaced at any time by
written agreement between the Company, the Administrative Agent, the replaced
L/C Issuer and the successor L/C Issuer. The Administrative Agent shall notify
the Lenders of any such replacement of the L/C Issuer. At the time any such
replacement shall become effective, the Company shall pay all unpaid fees
accrued for the account of the replaced L/C Issuer pursuant to Section 2.03(j).
From and after the effective date of any such replacement, (i) the successor L/C
Issuer shall have all the rights and obligations of an L/C Issuer under this
Agreement with respect to Letters of Credit to be issued by it thereafter and
(ii) references herein to the term “L/C Issuer” shall be deemed to include such
successor or any previous L/C Issuer, or such successor and all previous L/C
Issuer, as the context shall require. After the replacement of the L/C Issuer
hereunder, the replaced L/C Issuer shall remain a party hereto and shall
continue to have all the rights and obligations of an L/C Issuer under this
Agreement with respect to Letters of Credit issued by it prior to such
replacement, but shall not be required to issue additional Letters of Credit.

(n) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Company receives notice from the
Administrative Agent or the Required Revolving Lenders (or, if the maturity of
the Loans has been accelerated, Revolving Credit Lenders with L/C Obligations
representing at least 66-2/3% of the total L/C Obligations) demanding the
deposit of Cash Collateral pursuant to this clause, the Company shall
immediately deposit into an account established and maintained on the books and
records of the Administrative Agent (the “Collateral Account”) an amount in cash
equal to 105% of the total L/C Obligations as of such date plus any accrued and
unpaid interest thereon, provided that the obligation to deposit such Cash
Collateral shall become effective immediately, and such deposit shall become
immediately due and payable, without demand or other notice of any kind, upon
the occurrence of any Event of Default with respect to the Company described in
clause (f) of Section 8.01. Such deposit shall be held by the Administrative
Agent as collateral for the payment and performance of the obligations of the
Company under this Agreement. In addition, and without limiting the foregoing or
clause (d) of this Section, if any L/C Obligations remain outstanding after the
expiration date specified in said clause (d), the Company shall immediately
deposit into the Collateral Account an amount in cash equal to 105% of such L/C
Obligations as of such date plus any accrued and unpaid interest thereon.

The Administrative Agent shall have exclusive dominion and control, including
the exclusive right of withdrawal, over the Collateral Account. Other than any
interest earned on the investment of such deposits, which investments shall be
made at the option and sole discretion of the Administrative Agent and at the
Company’s risk and expense, such deposits shall not bear interest. Interest or
profits, if any, on such investments shall accumulate in the Collateral Account.
Moneys in the Collateral Account shall be applied by the Administrative Agent to
reimburse the L/C Issuer for L/C Disbursements for which it has not been
reimbursed, together with related fees, costs, and customary processing charges,
and, to the extent not so applied, shall be held for the satisfaction of the
reimbursement obligations of the Company for the L/C Obligations at such time
or, if the maturity of the

 

53



--------------------------------------------------------------------------------

Loans has been accelerated (but subject to the consent of Lenders with L/C
Obligations representing 66-2/3% of the total L/C Obligations), be applied to
satisfy other obligations of the Company under this Agreement. If the Company is
required to provide an amount of Cash Collateral hereunder as a result of the
occurrence of an Event of Default, such amount (to the extent not applied as
aforesaid) shall be returned to the Company within three Business Days after all
Events of Default have been cured or waived.

(o) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the Company shall be obligated to
reimburse, indemnify and compensate the L/C Issuer hereunder for any and all
drawings under such Letter of Credit as if such Letter of Credit had been issues
solely for the account of the Company. The Company irrevocably waives any and
all defenses that might otherwise be available to it as a guarantor or surety of
any or all of the obligations of such Subsidiary in respect of such Letter of
Credit, other than a defense of payment and performance. The Company hereby
acknowledges that the issuance of Letters of Credit for the account of
Subsidiaries inures to the benefit of the Company, and that the Company’s
business derives substantial benefits from the businesses of such Subsidiaries.

(p) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

2.04 [Reserved].

2.05 Swing Line Loans.

(a) The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender shall make loans in Dollars (each such loan, a “Swing Line
Loan”) to the Company from time to time on any Business Day during the Revolving
Credit Availability Period in an aggregate amount not to exceed at any time
outstanding the Swing Line Sublimit; provided, however, that (x) after giving
effect to any Swing Line Loan, (i) the Total Revolving Credit Outstandings shall
not exceed the Revolving Credit Facility, and (ii) the Revolving Credit Exposure
of any Revolving Credit Lender shall not exceed such Lender’s Revolving Credit
Commitment, (y) that the Company shall not use the proceeds of any Swing Line
Loan to refinance any outstanding Swing Line Loan, and (z) the Swing Line Lender
shall not be under any obligation to make any Swing Line Loan if it shall
determine (which determination shall be conclusive and binding absent manifest
error) that it has, or by such Credit Extension may have, Fronting Exposure.
Within the foregoing limits, and subject to the other terms and conditions
hereof, the Company may borrow under this Section 2.05, prepay under
Section 2.06, and reborrow under this Section 2.05. Each Swing Line Loan shall
be a Base Rate Loan or a Daily Floating LIBOR Rate Loan. Immediately upon the
making of a Swing Line Loan, each Revolving Credit Lender shall be deemed to,
and hereby irrevocably and unconditionally agrees to, purchase from the Swing
Line Lender a risk participation in such Swing Line Loan in an amount equal to
the product of such Revolving Credit Lender’s Applicable Revolving Credit
Percentage times the amount of such Swing Line Loan.

 

54



--------------------------------------------------------------------------------

(b) Borrowing Procedures. Each Swing Line Borrowing shall be made only upon the
Company’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by (A) telephone or (B) by a Swing Line Loan Notice;
provided that any telephonic notice must be confirmed promptly by delivery to
the Swing Line Lender and the Administrative Agent of a Swing Line Loan Notice.
Each such notice must be received by the Swing Line Lender and the
Administrative Agent not later than (i) for Base Rate Loans, 1:00 p.m. on the
requested borrowing date, or (ii) for Daily Floating LIBOR Rate Loans, 12:00
noon one Business Day prior to the requested borrowing date, and shall specify
(x) the amount to be borrowed, which shall be a minimum of $100,000, (y) the
requested borrowing date, which shall be a Business Day, and (z) the Type of
such Swing Line Loan. Promptly after receipt by the Swing Line Lender of any
telephonic Swing Line Loan Notice, the Swing Line Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swing Line Loan Notice and, if not, the Swing Line Lender
will notify the Administrative Agent (by telephone or in writing) of the
contents thereof. Unless the Swing Line Lender has received notice from the
Administrative Agent (including at the request of any Revolving Credit Lender)
prior to 2:00 p.m. on the date of the proposed Swing Line Borrowing
(A) directing the Swing Line Lender not to make such Swing Line Loan as a result
of the limitations set forth in the proviso to the first sentence of
Section 2.05(a), or (B) that one or more of the applicable conditions specified
in Article IV is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender may, not later than 3:00 p.m. on the borrowing
date specified in such Swing Line Loan Notice, make the applicable Swing Line
Loan available to the Company at its office by (1) crediting the account of the
Company on the books of the Swing Line Lender in Same Day Funds or (2) wire
transfer of such funds in accordance with instructions provided to (and
reasonably acceptable to) the Swing Line Lender by the Company.

(c) Refinancing of Swing Line Loans.

(i) The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the Company (which hereby irrevocably authorizes the Swing
Line Lender to so request on its behalf), that each Revolving Credit Lender make
a Base Rate Loan or a Daily Floating LIBOR Rate Loan, as applicable, in an
amount equal to such Lender’s Applicable Revolving Credit Percentage of the
amount of Swing Line Loans then outstanding. Such request shall be made in
writing (which written request shall be deemed to be a Loan Notice for purposes
hereof) and in accordance with the requirements of Section 2.02, without regard
to the minimum and multiples specified therein for the principal amount of Base
Rate Loans or Daily Floating LIBOR Rate Loans, as applicable, but subject to the
unutilized portion of the Revolving Credit Facility and the conditions set forth
in Section 4.02. The Swing Line Lender shall furnish the Company with a copy of
the applicable Loan Notice promptly after delivering such notice to the
Administrative Agent. Each Revolving Credit Lender shall make an amount equal to
its Applicable Revolving Credit Percentage of the amount specified in such Loan
Notice available to the Administrative Agent in Same Day Funds for the account
of the Swing Line Lender at the Administrative Agent’s Office for
Dollar-denominated payments not later than 1:00 p.m. on the day specified in
such Revolving Credit Loan Notice, whereupon, subject to Section 2.05(c)(ii),
each Revolving Credit Lender that so makes funds available shall be deemed to
have made a Base Rate Loan or a Daily Floating LIBOR Rate Loan, as applicable,
to the Company in such amount. The Administrative Agent shall remit the funds so
received to the Swing Line Lender.

 

55



--------------------------------------------------------------------------------

(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Credit Borrowing in accordance with Section 2.05(c)(i), the request
for Base Rate Loans or Daily Floating LIBOR Rate Loans, as applicable, submitted
by the Swing Line Lender as set forth herein shall be deemed to be a request by
the Swing Line Lender that each of the Revolving Credit Lenders fund its risk
participation in the relevant Swing Line Loan and each Revolving Credit Lender’s
payment to the Administrative Agent for the account of the Swing Line Lender
pursuant to Section 2.05(c)(i) shall be deemed payment in respect of such
participation.

(iii) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.05(c) by the time specified in Section 2.05(c)(i), the Swing Line
Lender shall be entitled to recover from such Revolving Credit Lender (acting
through the Administrative Agent), on demand, such amount with interest thereon
for the period from the date such payment is required to the date on which such
payment is immediately available to such Swing Line Lender at a rate per annum
equal to the applicable Overnight Rate from time to time in effect, plus any
administrative, processing or similar fees customarily charged by the Swing Line
Lender in connection with the foregoing. If such Lender pays such amount (with
interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Revolving Credit Loan included in the relevant Revolving Credit
Borrowing or funded participation in the relevant Swing Line Loan, as the case
may be. A certificate of the Swing Line Lender submitted to any Lender (through
the Administrative Agent) with respect to any amounts owing under this clause
(iii) shall be conclusive absent manifest error.

(iv) Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
to purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.05(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any set-off, counterclaim, recoupment, defense
or other right which such Lender may have against the Swing Line Lender, the
Company or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Revolving Credit Lender’s obligation to make Revolving Credit Loans pursuant to
this Section 2.05(c) is subject to the conditions set forth in Section 4.02. No
such funding of risk participations shall relieve or otherwise impair the
obligation of the Company to repay Swing Line Loans, together with interest as
provided herein.

(d) Repayment of Participations.

(i) At any time after any Revolving Credit Lender has purchased and funded a
risk participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Revolving Credit Lender its Applicable Revolving Credit
Percentage of such payment (appropriately adjusted, in the case of interest
payments, to reflect the period of time during which such Lender’s risk
participation was funded) in the same funds as those received by the Swing Line
Lender.

 

56



--------------------------------------------------------------------------------

(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 11.06 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Revolving Credit Lender shall pay to the Swing Line Lender its
Applicable Revolving Credit Percentage thereof on demand of the Administrative
Agent, plus interest thereon from the date of such demand to the date such
amount is returned, at a rate per annum equal to the applicable Overnight Rate.
The Administrative Agent will make such demand upon the request of the Swing
Line Lender. The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.

(e) Interest for Account of the Swing Line Lender. The Swing Line Lender shall
be responsible for invoicing the Company for interest on the Swing Line Loans.
Until each Revolving Credit Lender funds its Base Rate Loan, Daily Floating
LIBOR Rate Loan or risk participation pursuant to this Section 2.05 to refinance
such Revolving Credit Lender’s Applicable Revolving Credit Percentage of any
Swing Line Loan, interest in respect of such Applicable Revolving Credit
Percentage shall be solely for the account of the Swing Line Lender.

(f) Payments Directly to Swing Line Lender. The Company shall make all payments
of principal and interest in respect of the Swing Line Loans directly to the
Swing Line Lender.

2.06 Prepayments. (a) Each Borrower may, upon notice to the Administrative Agent
pursuant to delivery to the Administrative Agent of a Notice of Loan Prepayment,
at any time or from time to time voluntarily prepay Term Loans and Revolving
Credit Loans in whole or in part without premium or penalty; provided that
(i) such notice must be in a form reasonably acceptable to the Administrative
Agent and be received by the Administrative Agent not later than 11:00 a.m.
(A) three Business Days prior to any date of prepayment of Eurocurrency Rate
Loans denominated in Dollars, (B) four Business Days (or five, in the case of
prepayment of Loans denominated in Special Notice Currencies) prior to any date
of prepayment of Eurocurrency Rate Loans denominated in Alternative Currencies,
and (C) on the date of prepayment of Base Rate Loans or Daily Floating LIBOR
Rate Loans; (ii) any prepayment of Eurocurrency Rate Loans or Daily Floating
LIBOR Rate Loans denominated in Dollars shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof; (iii) any
prepayment of Eurocurrency Rate Loans in Alternative Currencies shall be in a
minimum principal amount of $5,000,000 or a whole multiple of $1,000,000 in
excess thereof; (iv) any prepayment of Base Rate Loans shall be in a principal
amount of $500,000 or a whole multiple of $100,000 in excess thereof or, in each
case, if less, the entire principal amount thereof then outstanding; and (v) any
such notice may be conditioned upon the effectiveness of other Indebtedness or
the occurrence of one or more other transactions or events. Each such notice
shall specify the date and amount of such prepayment and the Type(s) of Loans to
be prepaid and, if Eurocurrency Rate Loans are to be prepaid, the Interest
Period(s) of such Loans. The Administrative Agent will promptly notify each
Lender of its receipt of each such notice, and of the amount of such Lender’s
Applicable Percentage of such prepayment. If such notice is given by the
Company, the applicable Borrower shall irrevocably make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein. Any prepayment of a Eurocurrency Rate Loan or Daily Floating
LIBOR Rate Loans shall be accompanied by all accrued interest on the amount
prepaid, together with any

 

57



--------------------------------------------------------------------------------

additional amounts required pursuant to Section 3.05. Each prepayment of the
outstanding Term Loans pursuant to this Section 2.06(a) shall be applied to the
outstanding principal amount under the relevant Facility as directed by the
Company (or, in the absence of specification, ratably between the Three-Year
Term Loan Facility and the Two-Year Term Loan Facility), and subject to
Section 2.18, each such prepayment shall be paid to the Lenders in accordance
with their respective Applicable Percentages in respect of each of the relevant
Facility. Subject to Section 2.18, each such prepayment of Revolving Credit
Loans shall be applied to the Revolving Credit Loans of the Lenders in
accordance with their respective Applicable Percentage.

(b) [Reserved].

(c) The Company may, upon notice to the Swing Line Lender pursuant to delivery
to the Swing Line Lender of a Notice of Loan Prepayment (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(i) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 1:00 p.m. on the date of the prepayment, and (ii) any such
prepayment shall be in a minimum principal amount of $100,000. Each such notice
shall specify the date and amount of such prepayment. If such notice is given by
the Company, the Company shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.

(d) If for any reason the Total Revolving Credit Outstandings at any time exceed
the Revolving Credit Facility at such time, the Borrowers shall immediately
prepay Loans and/or Cash Collateralize the L/C Obligations in an aggregate
amount equal to such excess; provided, however, that the Borrowers shall not be
required to Cash Collateralize the L/C Obligations pursuant to this
Section 2.06(c) unless after the prepayment in full of the Revolving Credit
Loans and Swing Line Loans the Total Revolving Credit Outstandings exceed the
Revolving Credit Facility at such time. The Administrative Agent may, at any
time and from time to time after the initial deposit of such Cash Collateral,
request that additional Cash Collateral be provided in order to protect against
the results of exchange rate fluctuations.

(e) If the Administrative Agent notifies the Company at any time that the
Outstanding Amount of all Loans denominated in Alternative Currencies at such
time exceeds an amount equal to 105% of the Alternative Currency Sublimit then
in effect, then, within two Business Days after receipt of such notice, the
Borrowers shall prepay Loans in an aggregate amount sufficient to reduce such
Outstanding Amount as of such date of payment to an amount not to exceed 100% of
the Alternative Currency Sublimit then in effect.

2.07 Termination or Reduction of Commitments.

(a) Optional. The Company may, upon notice to the Administrative Agent,
terminate the Revolving Credit Facility, the Letter of Credit Sublimit or the
Swing Line Sublimit, or from time to time permanently reduce the Revolving
Credit Facility, the Letter of Credit Sublimit or the Swing Line Sublimit;
provided that (i) any such notice shall be received by the Administrative Agent
not later than 11:00 a.m. three (3) Business Days prior to the date of
termination or reduction, (ii) any such partial reduction shall be in an
aggregate amount of $10,000,000 or any whole multiple of $1,000,000 in

 

58



--------------------------------------------------------------------------------

excess thereof, (iii) the Company shall not terminate or reduce the Revolving
Credit Facility if, after giving effect thereto and to any concurrent
prepayments hereunder, the Total Revolving Credit Outstandings would exceed the
Revolving Credit Facility; (iv) if, after giving effect to any reduction of the
Revolving Credit Facility, the Swing Line Sublimit or the Letter of Credit
Sublimit exceeds the amount of the Revolving Credit Facility, the Swing Line
Sublimit or the Letter of Credit Sublimit, as the case may be, shall be
automatically reduced by the amount of such excess; and (v) any such notice may
be conditioned upon the effectiveness of other Indebtedness or the occurrence of
one or more other transactions or events. The Administrative Agent will promptly
notify the Lenders of any termination or reduction of the Letter of Credit
Sublimit, Swing Line Sublimit or the Revolving Credit Commitment under this
Section 2.07. Upon any reduction of the Revolving Credit Commitments, the
Revolving Credit Commitment of each Revolving Credit Lender shall be reduced by
such Lender’s Applicable Revolving Credit Percentage of such reduction amount.
All fees in respect of the Revolving Credit Facility accrued until the effective
date of any termination of the Revolving Credit Facility shall be paid on the
effective date of such termination.

(b) Mandatory.

(i) The aggregate Three-Year Term Loan Commitments shall be automatically and
permanently reduced to zero after the end of the Term Availability Period.

(ii) The aggregate Two-Year Term Loan Commitments shall be automatically and
permanently reduced to zero after the end of the Term Availability Period.

(iii) The aggregate Revolving Credit Commitments shall be automatically and
permanently reduced to zero at 5:00 p.m. on the date that falls six (6) months
after the Closing Date; provided that this Section 2.07(b)(iii) shall only apply
in the event that none of the Company’s initial public offering, spin-off or
split-off from Fortive, or other distribution by Fortive to its shareholders of
all or a portion of the equity interest in the Company owned by Fortive, has
occurred on or prior to the date that falls six (6) months after the Closing
Date.

(iv) If after giving effect to any reduction or termination of Revolving Credit
Commitments under this Section 2.07, the Letter of Credit Sublimit or the Swing
Line Sublimit exceeds the Revolving Credit Facility at such time, the Letter of
Credit Sublimit or the Swing Line Sublimit, as the case may be, shall be
automatically reduced by the amount of such excess.

2.08 Repayment of Loans. (a) Each Borrower shall repay to the Revolving Credit
Lenders on the Maturity Date for the Revolving Credit Facility the aggregate
principal amount of Revolving Credit Loans made to such Borrower outstanding on
such date.

(b) [Reserved].

(c) The Company shall repay each Swing Line Loan on the earlier to occur of
(i) the date ten Business Days after such Loan is made and (ii) the Maturity
Date. Swing Line Loans outstanding on the date of a Revolving Credit Borrowing
shall also be repaid with the proceeds of such borrowing as provided in
Section 2.02(b).

 

59



--------------------------------------------------------------------------------

(d) The Company shall repay to the Three-Year Term Loan Lenders on the Maturity
Date for the Three-Year Term Loan Facility the aggregate principal amount of all
Three-Year Term Loans outstanding on such date.

(e) The Company shall repay to the Two-Year Term Loan Lenders on the Maturity
Date for the Two-Year Term Loan Facility the aggregate principal amount of all
Two-Year Term Loans outstanding on such date.

2.09 Interest. (a) Subject to the provisions of subsection (b) below, (i) each
Eurocurrency Rate Loan under a Facility shall bear interest on the outstanding
principal amount thereof for each Interest Period at a rate per annum equal to
the Eurocurrency Rate for such Interest Period plus the Applicable Rate;
(ii) each Base Rate Loan under a Facility shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Rate; (iii) each Swing Line Loan
shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate or Daily
Floating LIBOR Rate, as applicable, plus the Applicable Rate for the Revolving
Credit Facility; and (iv) each Daily Floating LIBOR Rate Loan under a Facility
shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Daily Floating LIBOR
Rate plus the Applicable Rate.

(b) If any amount payable by any Borrower under any Loan Document is not paid
when due (after giving effect to any applicable grace periods), whether at
stated maturity, by acceleration or otherwise, such overdue amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by Applicable Laws.
Furthermore, upon the request of the Required Lenders, while any other Event of
Default exists, each Borrower shall pay interest on the principal amount of all
outstanding Obligations at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by Applicable Laws.
Accrued and unpaid interest on past due amounts (including interest on past due
interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. On each Interest Payment Date for a Base Rate Loan, interest accrued on
such Loan to but excluding such Interest Payment Date shall be due and payable.
Interest hereunder shall be due and payable in accordance with the terms hereof
before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

2.10 Fees.

(a) Facility Fee. Commencing on the earlier of (a) the date that is sixty
(60) days after the Closing Date and (b) the date upon which an initial public
offering of the Company, spin-off or split-off of the Company from Fortive, or
other distribution by Fortive to its shareholders of all or a portion of the
equity interest in the Company owned by Fortive, the Company shall pay to the
Administrative Agent for the account of each Revolving Credit Lender in
accordance with its Applicable Revolving Credit Percentage (subject to
Section 2.18 with respect to any Defaulting Lender), a facility fee in

 

60



--------------------------------------------------------------------------------

Dollars equal to the Applicable Rate times the actual daily amount of the
Aggregate Commitments (or, if the Aggregate Commitments have terminated, on the
Outstanding Amount of all Revolving Credit Loans, Letters of Credit and Swing
Line Loans), regardless of usage. The facility fee shall accrue at all times,
commencing on the earlier of (a) the date that is sixty (60) days after the
Closing Date and (b) the date upon which an initial public offering of the
Company, spin-off or split-off of the Company from Fortive, or other
distribution by Fortive to its shareholders of all or a portion of the equity
interest in the Company owned by Fortive and for the remainder of during the
Revolving Credit Availability Period (and thereafter so long as any Revolving
Credit Loans, Letters of Credit or Swing Line Loans remain outstanding),
including at any time during which one or more of the conditions in Article IV
is not met. The facility fee shall be due and payable quarterly in arrears on
the last Business Day of each March, June, September and December, commencing
with the first such date to occur after the earlier of (a) the date that is
sixty (60) days after the Closing Date and (b) the date upon which an initial
public offering of the Company, spin-off or split-off of the Company from
Fortive, or other distribution by Fortive to its shareholders of all or a
portion of the equity interest in the Company owned by Fortive, and on the
Maturity Date (and, if applicable, thereafter on demand). On each such payment
date all facility fees which have accrued to but excluding any such payment date
shall be due and payable. The facility fee shall be calculated quarterly in
arrears, and if there is any change in the Applicable Rate during any quarter,
the actual daily amount shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect.

(b) Ticking Fee. The Company shall pay to the Administrative Agent for the
account of each applicable Term Lender in accordance with its applicable
commitment under such Term Facility, a ticking fee in Dollars with respect to
such Term Facility equal to the Applicable Rate times the actual daily amount of
the undrawn commitments under such Term Facility. Such fee for the Three-Year
Term Loan Facility shall accrue from and including the date which is sixty
(60) days after the Closing Date and shall be due and payable on the earlier to
occur of (i) the Three-Year Facility Delayed Draw Date and (ii) the termination
or expiration of the Three-Year Term Loan Commitments. Such fee for the Two-Year
Term Loan Facility shall accrue from and including the date which is sixty
(60) days after the Closing Date and shall be due and payable on the earlier to
occur of (i) the Two-Year Facility Delayed Draw Date and (ii) the termination or
expiration of the Two-Year Term Loan Commitments. Such fees shall be fully
earned when paid and shall not be refundable for any reason whatsoever.

(c) Other Fees. (i) The Company shall pay to the Arrangers and the
Administrative Agent for their own respective accounts, in Dollars, fees in the
amounts and at the times specified in the Fee Letters or otherwise separately
agreed in writing. Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.

(ii) The Company shall pay to the Lenders, in Dollars, such fees as shall have
been separately agreed upon in writing in the amounts and at the times so
specified. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever.

 

61



--------------------------------------------------------------------------------

2.11 Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate.

(a) All computations of interest for Base Rate Loans shall be made on the basis
of a year of 365 or 366 days, as the case may be, and actual days elapsed. All
other computations of fees and interest shall be made on the basis of a 360-day
year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year), or, in
the case of interest in respect of Revolving Credit Loans denominated in
Alternative Currencies as to which market practice differs from the foregoing,
in accordance with such market practice. Interest shall accrue on each Loan for
the day on which the Loan is made, and shall not accrue on a Loan, or any
portion thereof, for the day on which the Loan or such portion is paid, provided
that any Loan that is repaid on the same day on which it is made shall, subject
to Section 2.13(a), bear interest for one day. Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error. With respect to all
Non-LIBOR Quoted Currencies, the calculation of the applicable interest rate
shall be determined in accordance with market practice.

(b) If, as a result of any restatement of or other adjustment to the financial
statements of the Company or for any other reason, the Company or the Lenders
determine that (i) the Consolidated Leverage Ratio as calculated by the Company
as of any applicable date was inaccurate and (ii) a proper calculation of the
Consolidated Leverage Ratio would have resulted in higher pricing for the
applicable period, the Company shall immediately and retroactively be obligated
to pay to the Administrative Agent for the account of the applicable Lenders or
the L/C Issuer, as the case may be, promptly on demand by the Administrative
Agent (or, after the occurrence of an actual or deemed entry of an order for
relief with respect to the Company under the Bankruptcy Code of the United
States, automatically and without further action by the Administrative Agent,
any Lender or the L/C Issuer), an amount equal to the excess of the amount of
interest and fees that should have been paid for such period over the amount of
interest and fees actually paid for such period. This clause (b) shall not limit
the rights of the Administrative Agent, any Lender or the L/C Issuer, as the
case may be, under Section 2.03(f), 2.03(j) or 2.09(b) or under Article VIII.
The Company’s obligations under this subsection shall survive the termination of
the Aggregate Commitments and the repayment of all other Obligations hereunder
for a period of two years from the date of such termination.

2.12 Evidence of Debt. (a) The Credit Extensions made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to the Borrowers and the interest and payments thereon. Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of the Borrowers hereunder to pay any amount owing with
respect to the Obligations. In the event of any conflict between the accounts
and records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error. Upon the
request of any Lender to a Borrower made through the Administrative Agent, such
Borrower shall execute and deliver to such Lender (through the Administrative
Agent) a Note, which shall evidence such Lender’s Loans to such Borrower in
addition to such accounts or records. Each Lender may attach schedules to a Note
and endorse thereon the date, Type (if applicable), amount, currency and
maturity of its Loans and payments with respect thereto.

 

62



--------------------------------------------------------------------------------

(b) In addition to the accounts and records referred to in subsection (a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

2.13 Payments Generally; Administrative Agent’s Clawback. (a) (i) All payments
to be made by the Borrowers shall be made free and clear of and without
condition or deduction for any counterclaim, defense, recoupment or setoff.
(ii) Except as otherwise expressly provided herein and except with respect to
principal of and interest on any Revolving Credit Loans denominated in an
Alternative Currency, all payments by the Borrowers hereunder shall be made to
the Administrative Agent, for the account of the respective Lenders to which
such payment is owed, at the applicable Administrative Agent’s Office in Dollars
and in Same Day Funds not later than 2:00 p.m. on the date specified herein.
(iii) Except as otherwise expressly provided herein, all payments by the
Borrowers hereunder with respect to principal and interest on Revolving Credit
Loans denominated in an Alternative Currency shall be made to the Administrative
Agent, for the account of the respective Lenders to which such payment is owed,
at the applicable Administrative Agent’s Office in such Alternative Currency and
in Same Day Funds not later than the Applicable Time specified by the
Administrative Agent on the dates specified herein. Without limiting the
generality of the foregoing, the Administrative Agent may require that any
payments due under this Agreement be made in the United States. If, for any
reason, any Borrower is prohibited by any Law from making any required payment
hereunder in an Alternative Currency, such Borrower shall make such payment in
Dollars in the Dollar Equivalent of the Alternative Currency payment amount. The
Administrative Agent will promptly distribute to each Lender its Applicable
Percentage (or other applicable share as provided herein) of such payment in
like funds as received by wire transfer to such Lender’s Lending Office.
(iv) All payments received by the Administrative Agent (A) after 2:00 p.m., in
the case of payments in Dollars, or (B) after the Applicable Time specified by
the Administrative Agent in the case of payments in an Alternative Currency,
shall in each case be deemed received on the next succeeding Business Day and
any applicable interest or fee shall continue to accrue. All payments received
by any such Lender (A) after 2:00 pm, in the case of payments in Dollars, or
(B) after the Applicable Time specified by such Lender, in the case of payments
in an Alternative Currency or a Requested Currency, shall in each case be deemed
received on the next succeeding Business Day and any applicable interest or fee
shall continue to accrue.

(b) If any payment to be made by any Borrower shall come due on a day other than
a Business Day, payment shall be made on the next following Business Day, and
such extension of time shall be reflected in computing interest or fees, as the
case may be.

(c)

(i) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing of Eurocurrency Rate Loans or Daily
Floating LIBOR Rate Loans (or, in the case of any Borrowing of Base Rate Loans,
prior to 12:00 noon on the date of such Borrowing) that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with Section 2.02 (or, in the case of
a Borrowing of

 

63



--------------------------------------------------------------------------------

Base Rate Loans, that such Lender has made such share available in accordance
with and at the time required by Section 2.02) and may, in reliance upon such
assumption, make available to such Borrower a corresponding amount. In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to the Administrative Agent, then the applicable Lender and the
Company severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount in Same Day Funds with interest thereon, for each day
from and including the date such amount is made available to such Borrower to
but excluding the date of payment to the Administrative Agent, at (A) in the
case of a payment to be made by such Lender, the Overnight Rate, plus any
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (B) in the case of a
payment to be made by the Company, the interest rate applicable to such
Borrowing. If the Company and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Company the amount of such interest paid by
the Company for such period. If such Lender pays its share of the applicable
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such Borrowing. Any payment by the Company shall
be without prejudice to any claim the Company may have against a Lender that
shall have failed to make such payment to the Administrative Agent.

(ii) Unless the Administrative Agent shall have received notice from the Company
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the L/C Issuer hereunder that the Borrowers will
not make such payment, the Administrative Agent may assume that the Borrowers
have made such payment on such date in accordance herewith and may, in reliance
upon such assumption, distribute to the Lenders or the L/C Issuer, as the case
may be, the amount due. In such event, if the Borrowers have not in fact made
such payment, then each of the Lenders or the L/C Issuer, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or the L/C Issuer, in Same Day Funds with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the Overnight Rate.

A notice of the Administrative Agent to any Lender or Borrower with respect to
any amount owing under this subsection (c) shall be conclusive, absent manifest
error.

(d) If any Lender makes available to the Administrative Agent funds for any Loan
to be made by such Lender to any Borrower as provided in the foregoing
provisions of this Article II, and such funds are not made available to such
Borrower by the Administrative Agent because the conditions to the applicable
Credit Extension set forth in Article IV are not satisfied or waived in
accordance with the terms hereof, the Administrative Agent shall return such
funds (in like funds as received from such Lender) to such Lender, without
interest.

 

64



--------------------------------------------------------------------------------

(e) The obligations of the Lenders hereunder to make Term Loans and Revolving
Credit Loans and to fund participations in Letters of Credit and Swing Line
Loans are several and not joint. The failure of any Lender to make any Revolving
Credit Loan or to fund any such participation on any date required hereunder
shall not relieve any other Lender of its corresponding obligation to do so on
such date, and no Lender shall be responsible for the failure of any other
Lender to so make its Revolving Credit Loan or purchase its participation.

(f) Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.

2.14 Sharing of Payments. If, other than as expressly provided elsewhere herein,
any Lender shall obtain on account of the Revolving Credit Loans made by it, or
the participations in Letters of Credit or Swing Line Loans held by it, any
payment (whether voluntary, involuntary, through the exercise of any right of
set-off, or otherwise) in excess of its ratable share (or other share
contemplated hereunder) thereof, such Lender shall immediately (a) notify the
Administrative Agent of such fact, and (b) purchase from the other Lenders such
participations in the Revolving Credit Loans made by them and/or such
subparticipations in the participations in Letters of Credit or Swing Line Loans
held by them, as the case may be, as shall be necessary to cause such purchasing
Lender to share the excess payment in respect of such Revolving Credit Loans or
such participations, as the case may be, pro rata with each of them; provided,
however, that if all or any portion of such excess payment is thereafter
recovered from the purchasing Lender under any of the circumstances described in
Section 11.06 (including pursuant to any settlement entered into by the
purchasing Lender in its discretion), such purchase shall to that extent be
rescinded and each other Lender shall repay to the purchasing Lender the
purchase price paid therefor, without interest thereon. Each Borrower agrees
that any Lender so purchasing a participation from another Lender may, to the
fullest extent permitted by law, exercise all its rights of payment (including
the right of set-off, but subject to Section 11.09) with respect to such
participation as fully as if such Lender were the direct creditor of such
Borrower in the amount of such participation. The Administrative Agent will keep
records (which shall be conclusive and binding in the absence of manifest error)
of participations purchased under this Section and will in each case notify the
Lenders following any such purchases or repayments. Each Lender that purchases a
participation pursuant to this Section shall from and after such purchase have
the right to give all notices, requests, demands, directions and other
communications under this Agreement with respect to the portion of the
Obligations purchased to the same extent as though the purchasing Lender were
the original owner of the Obligations purchased. The provisions of this Section
shall not be construed to apply to (x) any payment made by or on behalf of the
Borrowers pursuant to and in accordance with the express terms of this Agreement
(including the application of funds arising from the existence of a Defaulting
Lender), or (y) any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Revolving Credit Loans,
Letters of Credit or Swing Line Loans to any assignee or participant, other than
an assignment to the Company or any Affiliate thereof (as to which the
provisions of this Section shall apply).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

 

65



--------------------------------------------------------------------------------

2.15 Designated Borrowers. (a) The Company may at any time after the Closing
Date, upon not less than 15 Business Days’ notice from the Company to the
Administrative Agent (or such shorter period as may be agreed by the
Administrative Agent in its sole discretion), designate any Subsidiary of the
Company (an “Applicant Borrower”) as a Designated Borrower to receive Revolving
Credit Loans hereunder by delivering to the Administrative Agent (which shall
promptly deliver counterparts thereof to each Revolving Credit Lender) a duly
executed notice and agreement in substantially the form of Exhibit E (a
“Designated Borrower Request and Assumption Agreement”). The Administrative
Agent shall provide each Revolving Credit Lender with a copy of each Designated
Borrower Request and Assumption Agreement promptly upon receipt thereof. The
parties hereto acknowledge and agree that prior to any Applicant Borrower
becoming entitled to utilize the credit facilities provided for herein the
Administrative Agent shall have received (i) such supporting resolutions,
incumbency certificates, opinions of counsel and other documents or information,
in form, content and scope reasonably satisfactory to the Administrative Agent,
as may be required by the Administrative Agent in its sole reasonable discretion
(including, without, limitation, (A) documentation and information to evaluate
any withholding tax or regulatory matters under Applicable Laws as may arise in
respect of any Revolving Credit Loans made to such Applicant Borrower and the
manner in which Eurocurrency Rate Revolving Credit Loans may be made available
to such Applicant Borrower and (B) such other reasonable documentation and
information required by bank regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation, the Act and the Beneficial Ownership Regulation, to the extent
reasonably requested by any Revolving Credit Lender through the Administrative
Agent) and (ii) Notes signed by such Applicant Borrower to the extent any
Revolving Credit Lender so requires. Promptly following receipt of all such
requested documents and information from an Applicant Borrower, the
Administrative Agent shall send a notice in substantially the form of Exhibit F
(a “Designated Borrower Notice”) to the Company and the Revolving Credit Lenders
specifying the effective date upon which the Applicant Borrower shall constitute
a Designated Borrower for purposes hereof. Upon the effective date specified in
a Designated Borrower Notice, the Designated Borrower designated therein may
request Revolving Credit Loans hereunder, on the terms and conditions set forth
herein, and each of the parties agrees that such Designated Borrower otherwise
shall be a Borrower for all purposes of this Agreement; provided that no Loan
Notice may be submitted by or on behalf of such Designated Borrower until the
Business Day following such effective date. If an Applicant Borrower is unable
to provide the documentation or other information requested by the
Administrative Agent as a condition to such Applicant Borrower being entitled to
request Revolving Credit Loans hereunder, then subject to the satisfaction of
the other conditions set forth in this Section 2.15(a) with respect to such
Applicant Borrower in the sole reasonable discretion of the Administrative
Agent, with the consent of the Administrative Agent (but without any consent of
any Lenders), but notwithstanding anything contrary contained in this Agreement
such Applicant Borrower shall not be entitled to receive any Revolving Credit
Loans and shall not be a Borrower with respect to Revolving Credit Loans (and
the Designated Borrower Notice for such Applicant Borrower shall so indicate).

 

66



--------------------------------------------------------------------------------

(b) The Obligations of the Company and each Designated Borrower that is a
Domestic Subsidiary shall be joint and several in nature. The Obligations of
each Designated Borrower which is a Foreign Subsidiary shall be several in
nature, and each such Foreign Subsidiary shall be liable solely for the
Obligations directly incurred by it as a Designated Borrower hereunder. The
Obligations of each Designated Borrower shall be guaranteed by the Company
pursuant to the Company Guaranty.

(c) Each Subsidiary of the Company that becomes a “Designated Borrower” pursuant
to this Section 2.15 hereby irrevocably appoints the Company as its agent for
all purposes relevant to this Agreement and each of the other Loan Documents,
including (i) the giving and receipt of notices, (ii) the execution and delivery
of all documents, instruments and certificates contemplated herein and all
modifications hereto, and (iii) the receipt of the proceeds of any Revolving
Credit Loans made by the Revolving Credit Lenders, to any such Designated
Borrower hereunder. Any acknowledgment, consent, direction, certification or
other action which might otherwise be valid or effective only if given or taken
by all Borrowers, or by each Borrower acting singly, shall be valid and
effective if given or taken only by the Company, whether or not any such other
Borrower joins therein. Any notice, demand, consent, acknowledgement, direction,
certification or other communication delivered to the Company in accordance with
the terms of this Agreement shall be deemed to have been delivered to each
Designated Borrower.

(d) Any Revolving Credit Lender may, with notice to the Administrative Agent and
the Company pursuant to Section 11.07(i), fulfill its Commitment hereunder in
respect of any Revolving Credit Loans requested to be made by such Revolving
Credit Lender to a Designated Borrower not organized under the laws of the
United States or any State thereof (each a “Foreign Designated Borrower”), by
causing an Affiliate of such Revolving Credit Lender to act for such Revolving
Credit Lender to make such Revolving Credit Loans to such Designated Borrower in
the place and stead of such Lender as provided in Section 11.07(i). Each Foreign
Designated Borrower may only request Revolving Credit Loans which are
Eurocurrency Rate Revolving Credit Loans.

(e) If any Revolving Credit Lender determines that it would be (i) unlawful
under Applicable Law or (ii) that any Governmental Authority has asserted that
it is unlawful for such Revolving Credit Lender to make, maintain or fund
Revolving Credit Loans to an Applicant Borrower, then such Revolving Credit
Lender may deliver written notice of such determination not later than 10
Business Days following receipt by such Revolving Credit Lender of the
applicable Designated Borrower Request and Assumption Agreement for such
Applicant Borrower pursuant to Section 2.15(a), which notice shall describe in
reasonable detail the Law or assertion of a Governmental Authority giving rise
to such impediment. The Company shall have the right to replace any Revolving
Credit Lender delivering such a notice as provided in Section 11.16. Following
delivery of such notice by a Revolving Credit Lender with respect to an
Applicant Borrower the Administrative Agent shall not deliver a Designated
Borrower Notice confirming such Applicant Borrower as a Designated Borrower
which is permitted to request Revolving Credit Loans hereunder unless and until
such Revolving Credit Lender has been replaced pursuant to Section 11.16.
Notwithstanding any such notice, this Section 2.15(e) shall not limit the
Administrative Agent’s authority to deliver a Designated Borrower Notice
confirming an Applicant Borrower as a Designated Borrower.

 

67



--------------------------------------------------------------------------------

(f) The Company may from time to time, upon not less than 5 Business Days’
notice from the Company to the Administrative Agent (or such shorter period as
may be agreed by the Administrative Agent in its sole discretion), terminate a
Designated Borrower’s status as such, provided that there are no outstanding
Revolving Credit Loans payable by such Designated Borrower, or other amounts
payable by such Designated Borrower on account of any Revolving Credit Loans
made to it, as of the effective date of such termination; provided that any such
termination shall not release such Designated Borrower from any obligations that
arose prior to such termination. The Administrative Agent will promptly notify
the Company and the Revolving Credit Lenders of any such termination of a
Designated Borrower.

2.16 Increase in Revolving Credit Commitments. (a) Request for Increase.
Provided there exists no Default or Event of Default, upon notice to the
Administrative Agent (which shall promptly notify the Revolving Credit Lenders),
the Company may from time to time, request an increase in the Revolving Credit
Facility by an amount (for all such requests) not exceeding $250,000,000;
provided that (i) any such request for an increase shall be in a minimum amount
of $50,000,000, and (ii) the Company may make a maximum of five such requests.
At the time of sending such notice, the Company (in consultation with the
Administrative Agent) shall specify the time period within which each Revolving
Credit Lender is requested to respond (which shall in no event be less than ten
Business Days from the date of delivery of such notice to the Revolving Credit
Lenders). No consent of any Lender (other than the Lenders participating in the
increase) shall be required for any increase in Revolving Credit Commitments
under this Section 2.16.

(b) Lender Elections to Increase. Each Revolving Credit Lender shall notify the
Administrative Agent within such time period whether or not it agrees, in its
sole and absolute discretion, to increase its Revolving Credit Commitment and,
if so, whether by an amount equal to, greater than, or less than its Applicable
Percentage of such requested increase. Any Revolving Credit Lender not
responding within such time period shall be deemed to have declined to increase
its Revolving Credit Commitment.

(c) Notification by Administrative Agent; Additional Lenders. The Administrative
Agent shall notify the Company and each Revolving Credit Lender of the Revolving
Credit Lenders’ responses to each request made hereunder. To achieve the full
amount of a requested increase, and subject to the approval of the
Administrative Agent and the Swing Line Lender (which approvals shall not be
unreasonably withheld), the Company may also invite additional Eligible
Assignees to become Revolving Credit Lenders pursuant to a joinder agreement in
form and substance satisfactory to the Administrative Agent and its counsel.

(d) Effective Date and Allocations. If the Revolving Credit Commitments are
increased in accordance with this Section, the Administrative Agent and the
Company shall determine the effective date (the “Increase Effective Date”) and
the final allocation of such increase. The Administrative Agent shall promptly
notify the Company and the Lenders of the final allocation of such increase and
the Increase Effective Date.

 

68



--------------------------------------------------------------------------------

(e) Conditions to Effectiveness of Increase. As a condition precedent to such
increase, (i) the Company shall deliver to the Administrative Agent a
certificate with respect to each Loan Party dated as of the Increase Effective
Date (in sufficient copies for each Revolving Credit Lender) signed by a
Responsible Officer of the Company (x) certifying and attaching the resolutions
adopted by each Loan Party approving or consenting to such increase, and
(y) certifying that, before and immediately after giving effect to such
increase, (A) the representations and warranties contained in Article V and the
other Loan Documents are true and correct in all material respects (provided,
that such materiality qualifier shall not be applicable to any representation or
warranty that already is qualified or modified by materiality in the text
thereof) on and as of the Increase Effective Date, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they are true and correct in all material respects (provided, that
such materiality qualifier shall not be applicable to any representation or
warranty that already is qualified or modified by materiality in the text
thereof) as of such earlier date, provided, however, that for these purposes,
the representations and warranties contained in Sections 5.05(a) and (b) shall
be deemed to refer to the most recent statements furnished pursuant to Sections
6.01(a) and (b), respectively, (B) no Default or Event of Default exists or
would exist immediately after giving effect to such increase and (C) immediately
after giving effect to such increase, as of the Increase Effective Date the
Company shall be in pro forma compliance (after giving effect to the incurrence
of such increase and the use of proceeds thereof) with each of the financial
covenants contained in Section 7.06; provided that if such increase is being
provided in connection with a Limited Conditionality Acquisition, such
certificate shall provide that the above requirements were satisfied in
accordance with Section 1.12, and (ii) (x) upon the reasonable request of any
Revolving Credit Lender made at least 3 days prior to the Increase Effective
Date, the Company shall have provided to such Lender, and such Revolving Credit
Lender shall be reasonably satisfied with, the documentation and other
information so requested in connection with applicable “know your customer” and
anti-money-laundering rules and regulations, including, without limitation, the
Act, in each case at least 2 days prior to the Increase Effective Date and
(y) at least 2 days prior to the Increase Effective Date, any Loan Party that
qualifies as a “legal entity customer” under the Beneficial Ownership Regulation
shall have delivered, to each Revolving Credit Lender that so requests, a
Beneficial Ownership Certification in relation to such Loan Party. The Company
shall prepay any Loans outstanding on the Increase Effective Date (and pay any
additional amounts required pursuant to Section 3.05) to the extent necessary to
keep the outstanding Loans ratable with any revised Applicable Percentage
arising from any nonratable increase in the Commitments under this Section.

(f) Conflicting Provisions. This Section shall supersede any provisions in
Section 2.14 or 11.01 to the contrary.

(g) Revised Applicable Percentages. If any such increase has become effective,
on the Increase Effective Date the Administrative Agent shall notify each
Revolving Credit Lender of their revised Applicable Percentage after giving
effect to such increase.

2.17 Cash Collateral.

(a) Obligation to Cash Collateralize. At any time that there shall exist a
Defaulting Lender, within one Business Day following the written request of the
Administrative Agent or the L/C Issuer (with a copy to the Administrative
Agent), the Borrowers shall Cash Collateralize the L/C Issuer’s Fronting
Exposure with respect to such Defaulting Lender (determined after giving effect
to Section 2.18(a)(iv) and any Cash Collateral provided by such Defaulting
Lender) in an amount not less than the Minimum Collateral Amount.

 

69



--------------------------------------------------------------------------------

(b) Grant of Security Interest. The Borrowers, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, shall grant to (and subjects to the
control of) the Administrative Agent, for the benefit of the Administrative
Agent, the L/C Issuer and the Revolving Credit Lenders, and shall agree to
maintain, a first priority security interest in all such cash, deposit accounts
and all balances therein, and all other property so provided as collateral
pursuant hereto, and in all proceeds of the foregoing, all as security for the
obligations to which such Cash Collateral may be applied pursuant to
Section 2.17(c). If at any time the Administrative Agent determines that Cash
Collateral is subject to any right or claim of any Person other than the
Administrative Agent or the L/C Issuer as herein provided, or that the total
amount of such Cash Collateral is less than the Minimum Collateral Amount, the
Borrowers will, promptly upon demand by the Administrative Agent, pay or provide
to the Administrative Agent additional Cash Collateral in an amount sufficient
to eliminate such deficiency (determined in the case of Cash Collateral provided
pursuant to clause (a) above, after giving effect to Section 2.18(a)(iv) and any
Cash Collateral provided by the Defaulting Lender). All Cash Collateral (other
than credit support not constituting funds subject to deposit) shall be
maintained in blocked, non-interest bearing deposit accounts at Bank of America.
The Borrowers shall pay on demand therefor from time to time all customary
account opening, activity and other administrative fees and charges in
connection with the maintenance and disbursement of Cash Collateral.

(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.17 or Sections
2.03, 2.06, 2.18 or 8.02 in respect of Letters of Credit shall be held and
applied to the satisfaction of the specific L/C Obligations, obligations to fund
participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.

(d) Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or to secure other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 11.07(b)(vi))) or (ii) the
determination by the Administrative Agent and the L/C Issuer that there exists
excess Cash Collateral; provided, however, the Person providing Cash Collateral
and the L/C Issuer may agree that Cash Collateral shall not be released but
instead held to support future anticipated Fronting Exposure or other
obligations.

2.18 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
Applicable Law:

 

70



--------------------------------------------------------------------------------

(i) Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 11.01 and in the definition of “Required
Lenders,” “Required Revolving Lenders,” “Required Three-Year Term Loan Lenders”
and “Required Two-Year Term Loan Lenders.”

(ii) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of that Defaulting
Lender under any Loan Document (whether voluntary or mandatory, at maturity,
pursuant to Article VIII or otherwise, and including any amounts made available
to the Administrative Agent by that Defaulting Lender pursuant to
Section 11.09), shall be applied at such time or times as may be determined by
the Administrative Agent as follows: first, to the payment of any amounts owing
by that Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by such Defaulting Lender to
the L/C Issuer or the Swing Line Lender hereunder; third, to Cash Collateralize
the L/C Issuer’s Fronting Exposure with respect to such Defaulting Lender in
accordance with Section 2.17; fourth, as the Borrowers may request (so long as
no Default or Event of Default exists), to the funding of any Loan in respect of
which such Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the Administrative Agent; fifth, if so
determined by the Administrative Agent and the Company, to be held in a
non-interest bearing deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize the L/C
Issuer’s future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with Section 2.17; sixth, to the payment of any amounts owing to the Lenders,
the L/C Issuer or Swing Line Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, the L/C Issuer or the Swing Line
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default exists, to the payment of any amounts owing to the Borrowers
as a result of any judgment of a court of competent jurisdiction obtained by the
Borrowers against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans or
L/C Borrowings in respect of which such Defaulting Lender has not fully funded
its appropriate share, and (y) such Loans were made or the related Letters of
Credit were issued at a time when the conditions set forth in Section 4.02 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and L/C Obligations owed to, all Non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or L/C Obligations owed
to, such Defaulting Lender until such time as all Loans and funded and unfunded
participations in L/C Obligations and Swing Line Loans are held by the Lenders
pro rata in accordance with the Commitments hereunder without giving effect to
Section 2.18(a)(iv). Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.18(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

 

71



--------------------------------------------------------------------------------

(iii) Certain Fees.

(A) Each Defaulting Lender shall be entitled to receive any facility fee
pursuant to Section 2.10(a) for any period during which that Lender is a
Defaulting Lender only to extent allocable to the Outstanding Amount of the
Revolving Credit Loans funded by it (and the Company shall not be required to
pay the remaining amount of such fee that otherwise would have been required to
have been paid to that Defaulting Lender).

(B) Each Defaulting Lender shall be entitled to receive Letter of Credit Fees
for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Applicable Percentage of the stated amount of Letters of
Credit for which it has provided Cash Collateral pursuant to Section 2.17.

(C) With respect to any fee payable under Section 2.10(a) or any Letter of
Credit Fee not required to be paid to any Defaulting Lender pursuant to clause
(A) or (B) above, the Borrowers shall (x) pay to each Non-Defaulting Lender that
portion of any such fee otherwise payable to such Defaulting Lender with respect
to such Defaulting Lender’s participation in L/C Obligations or Swing Line Loans
that has been reallocated to such Non-Defaulting Lender pursuant to clause
(iv) below, (y) pay to the L/C Issuer and the Swing Line Lender, as applicable,
the amount of any such fee otherwise payable to such Defaulting Lender to the
extent allocable to such L/C Issuer’s or such Swing Line Lender’s Fronting
Exposure to such Defaulting Lender, and (z) not be required to pay the remaining
amount of any such fee.

(iv) Reallocation of Applicable Percentage to Reduce Fronting Exposure. All or
any part of such Defaulting Lender’s participation in L/C Obligations and Swing
Line Loans shall be reallocated among the Non-Defaulting Lenders in accordance
with their respective Applicable Percentage (calculated without regard to such
Defaulting Lender’s Commitment) but only to the extent that such reallocation
does not cause the aggregate Revolving Credit Exposure of any Non-Defaulting
Lender to exceed such Non-Defaulting Lender’s Commitment. Subject to
Section 11.23, no reallocation hereunder shall constitute a waiver or release of
any claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

(v) Cash Collateral, Repayment of Swing Line Loans. If the reallocation
described in clause (a)(iv) above cannot, or can only partially, be effected,
the Borrowers shall within three Business Days following notice by the
Administrative Agent, without prejudice to any right or remedy available to it
hereunder or under Applicable Law, (x) first, prepay Swing Line Loans in an
amount equal to the Swing Line Lender Fronting Exposure and (y) second, Cash
Collateralize the L/C Issuer’s Fronting Exposure in accordance with the
procedures set forth in Section 2.17.

 

72



--------------------------------------------------------------------------------

(b) Defaulting Lender Cure. If the Company, the Administrative Agent, the Swing
Line Lender and the L/C Issuer agree in their sole discretion that a Defaulting
Lender should no longer be deemed to be a Defaulting Lender, the Administrative
Agent will so notify the parties hereto, whereupon as of the effective date
specified in such notice and subject to any conditions set forth therein (which
may include arrangements with respect to any Cash Collateral), that Lender will,
to the extent applicable, purchase at par that portion of outstanding Loans of
the other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Revolving Credit Loans and funded and
unfunded participations in Letters of Credit and Swing Line Loans to be held on
a pro rata basis by the Lenders in accordance with their Applicable Percentage
(without giving effect to Section 2.18(a)(iv)), whereupon that Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Company while that Lender was a Defaulting Lender; and provided further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

2.19 Extension of Revolving Credit Facility Maturity Date.

(a) Requests for Extension. The Company may, by notice to the Administrative
Agent (who shall promptly notify the Revolving Credit Lenders) not earlier than
the second anniversary of the Closing Date and not later than 35 days prior to
the Maturity Date then in effect hereunder (the “Existing Maturity Date”), make
a one-time request that each Revolving Credit Lender extend such Lender’s
Maturity Date for an additional one year from the Existing Maturity Date, which
such request shall indicate the date by which each Revolving Credit Lender shall
respond to such request (which shall not be earlier than 30 days after the date
the Administrative Agent is notified of such request) (such date, the “Notice
Date”) and the date on which such extension shall be effective (which shall not
be earlier than 35 days after the date the Administrative Agent is notified of
such request, unless otherwise agreed by the Administrative Agent in its sole
discretion) (such date, the “Effective Date”).

(b) Lender Elections to Extend. Each Revolving Credit Lender, acting in its sole
and individual discretion, shall, by notice to the Administrative Agent given on
or prior to the Notice Date, advise the Administrative Agent whether or not such
Lender agrees to such extension and each Revolving Credit Lender that determines
not to so extend its Maturity Date (a “Non-Extending Lender”) shall notify the
Administrative Agent of such fact promptly after such determination (but in any
event no later than the Notice Date) and any Revolving Credit Lender that does
not so advise the Administrative Agent on or before the Notice Date shall be
deemed to be a Non-Extending Lender. The election of any Revolving Credit Lender
to agree to such extension shall not obligate any other Revolving Credit Lender
to so agree.

(c) Notification by Administrative Agent. The Administrative Agent shall notify
the Company of each Revolving Credit Lender’s determination under this Section
promptly, and in any event not more than three Business Days after the Notice
Date.

(d) Additional Commitment Lenders. The Company shall have the right to replace
each Non-Extending Lender with, and add as “Revolving Credit Lenders” under this
Agreement in place thereof, one or more Eligible Assignees (each, an “Additional
Commitment Lender”) as provided in Section 11.16;

 

73



--------------------------------------------------------------------------------

provided that each of such Additional Commitment Lenders shall enter into an
Assignment and Assumption pursuant to which such Additional Commitment Lender
shall, effective as of the Existing Maturity Date, undertake a Revolving Credit
Commitment (and, if any such Additional Commitment Lender is already a Lender,
its Revolving Credit Commitment shall be in addition to such Lender’s Revolving
Credit Commitment hereunder on such date).

(e) Minimum Extension Requirement. If (and only if) the total of the Revolving
Credit Commitments of the Lenders that have agreed so to extend their Maturity
Date (each, an “Extending Lender”) and the additional Revolving Credit
Commitments of the Additional Commitment Lenders shall be more than 50% of the
aggregate amount of the Commitments in effect immediately prior to the Effective
Date, then, effective as of the Effective Date, the Maturity Date of each
Extending Lender and of each Additional Commitment Lender shall be extended to
the date falling one year after the Existing Maturity Date (except that, if such
date is not a Business Day, such Maturity Date as so extended shall be the next
preceding Business Day) and each Additional Commitment Lender shall thereupon
become a “Revolving Credit Lender” for all purposes of this Agreement.

(f) Conditions to Effectiveness of Extensions. As a condition precedent to such
extension, the Company shall deliver to the Administrative Agent (i) a
certificate of each Borrower dated as of the Effective Date signed by a
Responsible Officer of such Borrower (x) certifying and attaching the
resolutions adopted by such Loan Party approving or consenting to such extension
and (y) in the case of the Company, certifying that, before and after giving
effect to such extension, (A) the representations and warranties contained in
Article V and the other Loan Documents are true and correct in all material
respects (provided, that such materiality qualifier shall not be applicable to
any representation or warranty that already is qualified or modified by
materiality in the text thereof) on and as of the Effective Date, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they are true and correct in all material respects
(provided, that such materiality qualifier shall not be applicable to any
representation or warranty that already is qualified or modified by materiality
in the text thereof) as of such earlier date, and except that for purposes of
this Section 2.19, the representations and warranties contained in subsections
(a) and (b) of Section 5.05 shall be deemed to refer to the most recent
statements furnished pursuant to subsections (a) and (b), respectively, of
Section 6.01, and (B) no Default exists and (ii)(x) upon the reasonable request
of any Revolving Credit Lender made at least 3 days prior to the Effective Date,
the Company shall have provided to such Lender, and such Lender shall be
reasonably satisfied with, the documentation and other information so requested
in connection with applicable “know your customer” and anti-money-laundering
rules and regulations, including, without limitation, the Act, in each case at
least 2 days prior to the Effective Date and (y) at least 2 days prior to the
Effective Date, any Loan Party that qualifies as a “legal entity customer” under
the Beneficial Ownership Regulation shall have delivered, to each Revolving
Credit Lender that so requests, a Beneficial Ownership Certification in relation
to such Loan Party. In addition, on the Maturity Date of each Non-Extending
Lender, the Borrowers shall prepay any Revolving Credit Loans outstanding on
such date (and pay any additional amounts required pursuant to Section 3.05) to
the extent necessary to keep outstanding Revolving Credit Loans ratable with any
revised Applicable Percentages of the respective Lenders effective as of such
date.

 

74



--------------------------------------------------------------------------------

(g) Amendment; Sharing of Payments. In connection with any extension of the
Maturity Date, the Company, the Administrative Agent and each extending Lender
may make such amendments to this Agreement as the Administrative Agent
determines to be reasonably necessary to evidence the extension.

(h) Conflicting Provisions. This Section shall supersede any provisions in
Section 2.14 or 11.01 to the contrary.

ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes.

(a) Any and all payments by the Borrowers to or for the account of the
Administrative Agent or any Lender under any Loan Document shall be made free
and clear of and without deduction for any and all present or future taxes,
duties, levies, imposts, deductions, assessments, fees, withholdings or similar
charges, and all liabilities with respect thereto, excluding, in the case of the
Administrative Agent and each Lender, taxes imposed on or measured by its
overall net income, branch profits taxes, back-up withholding taxes, and
franchise or other similar taxes imposed on it, by the jurisdiction (or any
political subdivision thereof) under the Laws of which the Administrative Agent
or such Lender, as the case may be, is organized, maintains a lending office or
does business (other than doing business solely as a result of entering into
this Agreement, performing any obligations hereunder, receiving any payments
hereunder or enforcing any rights hereunder) (all such non-excluded taxes,
duties, levies, imposts, deductions, assessments, fees, withholdings or similar
charges, and liabilities being hereinafter referred to as “Taxes”). If any
Borrower shall be required by any Laws to deduct any Taxes from or in respect of
any sum payable under any Loan Document to the Administrative Agent or any
Lender, (i) the sum payable shall be increased as necessary so that after making
all required deductions (including deductions applicable to additional sums
payable under this Section), each of the Administrative Agent and such Lender
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) such Borrower shall make such deductions, (iii) such
Borrower shall pay the full amount deducted to the relevant taxation authority
or other authority in accordance with Applicable Laws, and (iv) to the extent
reasonably practicable, within 30 days after the date of such payment, such
Borrower shall furnish to the Administrative Agent (which shall forward the same
to such Lender) the original or a certified copy of a receipt evidencing payment
thereof.

(b) In addition, each Borrower agrees to pay any and all present or future
stamp, court or documentary taxes and any other excise or property taxes or
charges or similar levies which arise from any payment made by such Borrower
under any Loan Document or from the execution, delivery, performance,
enforcement or registration of, or otherwise with respect to, any Loan Document
(hereinafter referred to as “Other Taxes”).

(c) If any Borrower shall be required to deduct or pay any Taxes or Other Taxes
from or in respect of any sum payable under any Loan Document to the
Administrative Agent or any Lender, such Borrower shall also pay to the
Administrative Agent or to such Lender, as the case may be, at the time such
amount is paid, such additional amount as is necessary such that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional amounts payable under this Section) the
Administrative Agent or such Lender receives an amount equal to the sum it would
have received if such Taxes or Other Taxes had not been imposed.

 

75



--------------------------------------------------------------------------------

(d) Each Borrower agrees to indemnify the Administrative Agent and each Lender
for (i) the full amount of Taxes and Other Taxes (including any Taxes or Other
Taxes imposed or asserted by any jurisdiction on amounts payable under this
Section) paid by the Administrative Agent and such Lender, (ii) amounts payable
under Section 3.01(c) and (iii) any liability (including additions to tax,
penalties, interest and expenses) arising therefrom or with respect thereto.
Payment under this subsection (d) shall be made within 30 days after the date
the Lender or the Administrative Agent makes a written demand therefor, which
demand shall be made within 90 days of the date such Lender or the
Administrative Agent pays such Taxes or Other Taxes to the relevant Governmental
Authority.

(e) Without limiting the obligations of the Lenders under Section 11.15
regarding delivery of certain forms and documents to establish such Lender’s
status for U.S. withholding tax purposes, each Lender agrees promptly to deliver
to the Administrative Agent or the Company, as the Administrative Agent or the
Company shall reasonably request, on or prior to the Closing Date, and in a
timely fashion thereafter, such other documents and forms required by any
relevant taxing authorities under the Laws of any other jurisdiction, duly
executed and completed by such Lender, as are required under such Laws to
confirm such Lender’s entitlement to any available exemption from, or reduction
of, applicable withholding taxes in respect of all payments to be made to such
Lender outside of the U.S. by the Borrowers pursuant to this Agreement or
otherwise to establish such Lender’s status for withholding tax purposes in such
other jurisdiction. Each Lender shall promptly (i) notify the Administrative
Agent of any change in circumstances which would modify or render invalid any
such claimed exemption or reduction, and (ii) take such steps as shall not be
materially disadvantageous to it, in the reasonable judgment of such Lender, and
as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of Applicable Laws of any such jurisdiction
that any Borrower make any deduction or withholding for taxes from amounts
payable to such Lender. Additionally, each of the Borrowers shall promptly
deliver to the Administrative Agent or any Lender, as the Administrative Agent
or any Lender shall reasonably request, on or prior to the Closing Date, and in
a timely fashion thereafter, such documents and forms required by any relevant
taxing authorities under the Laws of any jurisdiction, duly executed and
completed by such Borrower, as are required to be furnished by such Lender or
the Administrative Agent under such Laws in connection with any payment by the
Administrative Agent or any Lender of Taxes or Other Taxes, or otherwise in
connection with the Loan Documents, with respect to such jurisdiction.

(f) If and to the extent that any Lender or the Administrative Agent, in its
sole discretion (exercised in good faith), determines that it has received or
been granted a credit against, relief from, a refund or remission of, or a
repayment of, any Taxes or Other Taxes in respect of which it has received
additional payments under this Section 3.01, and such credit, refund, relief or
remission has been obtained, utilized and fully retained by such Lender or the
Administrative Agent on an affiliated group basis, then such Lender or the
Administrative Agent shall pay to the Borrowers an amount which such Lender or
the Administrative Agent determines, in its sole discretion (exercised in good
faith) will leave it, after the payments, in the same after-tax

 

76



--------------------------------------------------------------------------------

position as it would have been in had the payments required under this
Section 3.01 not been required to be made by the Borrowers; provided however
that (i) such Lender or the Administrative Agent shall be the sole judge of the
amount of such credit, refund, relief or remission and the date on which it is
received; (ii) such Lender or the Administrative Agent shall not be obliged to
disclose information regarding its tax affairs or tax computations;
(iii) nothing in this Section 3.01(f) shall interfere with such Lender’s or the
Administrative Agent’s right to manage its tax affairs in whatever manner it
sees fit; and (iv) if such Lender or the Administrative Agent shall subsequently
determine that it has lost all or a portion of such tax credit, refund, relief
or remission, the Borrowers shall promptly remit to such Lender or the
Administrative Agent the amount certified by such Lender or the Administrative
Agent to be the amount necessary to restore such Lender or the Administrative
Agent to the position it would have been in if no payment had been made pursuant
to this Section.

(g) The Borrowers’ obligations to indemnify a Foreign Lender or pay additional
amounts to a Foreign Lender under this Section 3.01 are subject to
Section 11.15(a)(iii).

(h) Each Lender shall deliver to the Company and the Administrative Agent at the
time or times prescribed by law and at such time or times reasonably requested
by the Company or the Administrative Agent such documentation prescribed by
Applicable Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Company or the
Administrative Agent as may be necessary for the Borrowers and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment. For
purposes of this Section 3.01(h), “FATCA” shall include any amendments made to
FATCA after the date of this Agreement.

(i) Each party’s obligations under this Section 3.01 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender or the L/C Issuer the termination of
the Commitments and the repayment, satisfaction or discharge of all other
Obligations.

(j) For purposes of this Section 3.01, the term “Applicable Law” includes FATCA.

3.02 Illegality. If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to make, maintain or fund Loans whose interest
is determined by reference to the Eurocurrency Rate or Daily Floating LIBOR
Rate, or to determine or charge interest rates based upon the Eurocurrency Rate
or Daily Floating LIBOR Rate, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, Dollars or any Alternative Currency in the interbank market, then,
upon notice thereof by such Lender to the Company (through the Administrative
Agent), (a) any obligation of such Lender to make or continue Eurocurrency Rate
Loans in the affected currency or currencies or, in the case of Eurocurrency
Rate Loans or Daily Floating LIBOR Rate Loans in Dollars, to convert Base Rate
Loans to Eurocurrency Rate Loans or Daily Floating LIBOR Rate Loans shall be
suspended, and (b) if such notice asserts the illegality of such Lender making
or maintaining Base Rate Loans the interest rate on which is

 

77



--------------------------------------------------------------------------------

determined by reference to the Eurocurrency Rate component of the Base Rate, the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurocurrency Rate component of the Base Rate, in each case
until such Lender notifies the Administrative Agent and the Company that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, (i) the Borrowers shall, upon demand from such Lender (with a copy
to the Administrative Agent), prepay or, if applicable and such Loans are
denominated in Dollars, convert all Eurocurrency Rate Loans or Daily Floating
LIBOR Rate Loans of such Lender to Base Rate Loans (the interest rate on which
Base Rate Loans of such Lender shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the Eurocurrency
Rate component of the Base Rate), (x) with respect to Eurocurrency Rate Loans,
either on the last day of the Interest Period therefor, if such Lender may
lawfully continue to maintain such Eurocurrency Rate Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such
Eurocurrency Rate Loans, and (y) with respect to Daily Floating LIBOR Rate
Loans, promptly, and (ii) if such notice asserts the illegality of such Lender
determining or charging interest rates based upon the Eurocurrency Rate, the
Administrative Agent shall during the period of such suspension compute the Base
Rate applicable to such Lender without reference to the Eurocurrency Rate
component thereof until the Administrative Agent is advised in writing by such
Lender that it is no longer illegal for such Lender to determine or charge
interest rates based upon the Eurocurrency Rate. Upon any such prepayment or
conversion, the Borrowers shall also pay accrued interest on the amount so
prepaid or converted, together with any additional amounts required pursuant to
Section 3.05. Each Lender agrees to designate a different Lending Office if such
designation will avoid the need for such notice and will not, in the reasonable
and good faith judgment of such Lender, otherwise be materially disadvantageous
to such Lender.

3.03 Inability to Determine Rates.

(a) Temporary Inability.

(i) Except in the case of circumstances described in Section 3.03(b), if in
connection with any request for a Eurocurrency Rate Loan or Daily Floating LIBOR
Rate Loan or a conversion to or continuation thereof, (A) the Administrative
Agent determines that (1) deposits (whether in Dollars or an Alternative
Currency) are not being offered to banks in the applicable offshore interbank
market for such currency for (x) the applicable amount and Interest Period of
such Eurocurrency Rate Loan or (y) for the applicable amount of such Daily
Floating LIBOR Rate Loan, or (2) adequate and reasonable means do not exist for
determining the Eurocurrency Rate or Daily Floating LIBOR Rate for any requested
Interest Period with respect to a proposed Eurocurrency Rate Loan (whether
denominated in Dollars or an Alternative Currency) or Daily Floating LIBOR Rate
Loan, as applicable, or in connection with an existing or proposed Base Rate
Loan (in each case with respect to clause (a)(i)(A) above, “Impacted Loans”), or
(B) the Administrative Agent or the Required Lenders determine that for any
reason the Eurocurrency Rate for any requested Interest Period with respect to a
proposed Eurocurrency Rate Loan or the Daily Floating LIBOR Rate with respect to
a proposed Daily Floating LIBOR Rate Loan does not adequately and fairly reflect
the cost to such Lenders of funding such Eurocurrency Rate Loan or Daily

 

78



--------------------------------------------------------------------------------

Floating LIBOR Rate Loan, as applicable, the Administrative Agent will promptly
so notify the Company and each Lender. Thereafter, (x) the obligation of the
Lenders to make or maintain Eurocurrency Rate Loans or Daily Floating LIBOR Rate
Loans in the affected currency or currencies shall be suspended (to the extent
of the affected Eurocurrency Rate Loans, Daily Floating LIBOR Rate Loans or
Interest Periods), and (y) in the event of a determination described in the
preceding sentence with respect to the Eurocurrency Rate component of the Base
Rate, the utilization of the Eurocurrency Rate component in determining the Base
Rate shall be suspended, in each case until the Administrative Agent (upon the
instruction of the Required Lenders) revokes such notice. Upon receipt of such
notice, the Company may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurocurrency Rate Loans or Daily Floating LIBOR
Rate Loans, as applicable, in the affected currency or currencies (to the extent
of the affected Eurocurrency Rate Loans, Daily Floating LIBOR Rate Loans or
Interest Periods) or, failing that and as applicable, will be deemed to have
converted such request into a request for a Borrowing of Base Rate Loans in the
amount specified therein.

(ii) Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in this Section, the Administrative Agent, in
consultation with the Company and the Required Lenders may establish an
alternative interest rate for the Impacted Loans, in which case, such
alternative rate of interest shall apply with respect to the Impacted Loans
until (1) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans under clauses (a)(i) or clauses (b)(i) or (ii) of this
Section, as applicable, (2) the Administrative Agent or the Required Lenders
notify the Administrative Agent and the Company that such alternative interest
rate does not adequately and fairly reflect the cost to such Lenders of funding
the Impacted Loans or (3) any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for such Lender or its applicable Lending Office to make, maintain or fund Loans
whose interest is determined by reference to such alternative rate of interest
or to determine or charge interest rates based upon such rate or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to do any of the foregoing and provides the Administrative Agent and
the Company written notice thereof.

(b) Non Temporary Inability.

(i) Notwithstanding anything to the contrary in this Agreement or any other Loan
Documents, including Section 3.03(a) above, if the Administrative Agent
determines (which determination shall be conclusive absent manifest error), or
the Company or the Required Lenders notify the Administrative Agent (with, in
the case of the Required Lenders, a copy to the Company) that the Company or the
Required Lenders (as applicable) have determined that:

(A) adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period, including, without limitation, because the LIBOR
Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary; or

 

79



--------------------------------------------------------------------------------

(B) the administrator of the LIBOR Screen Rate or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR or the LIBOR Screen Rate shall no
longer be made available, or used for determining the interest rate of loans,
provided that, at the time of such statement, there is no successor
administrator that is satisfactory to the Administrative Agent, that will
continue to provide LIBOR after such specific date (such specific date, the
“Scheduled Unavailability Date”); or

(C) syndicated loans currently being executed, or that include language similar
to that contained in this Section, are being executed or amended (as applicable)
to incorporate or adopt a new benchmark interest rate to replace LIBOR;

then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Company may amend this Agreement solely for the
purpose of replacing LIBOR in accordance with this Section 3.03 with (x) for
Loans denominated in Dollars, one or more SOFR-Based Rates or (y) another
alternate benchmark rate giving due consideration to any evolving or then
existing convention for similar syndicated credit facilities (whether in Dollars
or an Alternative Currency) for such alternative benchmarks and, in each case,
including any mathematical or other adjustments to such benchmark giving due
consideration to any evolving or then existing convention for similar syndicated
credit facilities (whether in Dollars or an Alternative Currency) for such
benchmarks, which adjustment or method for calculating such adjustment shall be
published on an information service as selected by the Administrative Agent from
time to time in its reasonable discretion and may be periodically updated (the
“Adjustment;” and any such proposed rate, a “LIBOR Successor Rate”), and any
such amendment shall become effective at 5:00 p.m. (New York time) on the fifth
Business Day after the Administrative Agent shall have posted such proposed
amendment to all Lenders and the Company unless, prior to such time, Lenders
comprising the Required Lenders have delivered to the Administrative Agent
written notice that such Required Lenders (A) in the case of an amendment to
replace LIBOR with a rate described in clause (x), object to the Adjustment; or
(B) in the case of an amendment to replace LIBOR with a rate described in clause
(y), object to such amendment; provided that for the avoidance of doubt, in the
case of clause (A), the Required Lenders shall not be entitled to object to any
SOFR-Based Rate contained in any such amendment. Such LIBOR Successor Rate shall
be applied in a manner consistent with market practice; provided that to the
extent such market practice is not administratively feasible for the
Administrative Agent, such LIBOR Successor Rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent.

(ii) If no LIBOR Successor Rate has been determined and the circumstances under
clause (b)(i)(A) above exist or the Scheduled Unavailability Date has occurred
(as applicable), the Administrative Agent will promptly so notify the Company
and each Lender. Thereafter, (x) the obligation of the Lenders to make or
maintain Eurocurrency Rate Loans or Daily Floating LIBOR Rate Loans shall be
suspended (to the extent of the affected Eurocurrency Rate Loans, Daily Floating
LIBOR Rate Loans or Interest Periods), and (y) if applicable, the Eurocurrency

 

80



--------------------------------------------------------------------------------

Rate component shall no longer be utilized in determining the Base Rate. Upon
receipt of such notice, the Company may revoke any pending request for a
Borrowing of, conversion to or continuation of Eurocurrency Rate Loans or Daily
Floating LIBOR Rate Loans, as applicable (to the extent of the affected
Eurocurrency Rate Loans, Daily Floating LIBOR Rate Loans or Interest Periods)
or, failing that and as applicable, will be deemed to have converted such
request into a request for a Borrowing of Base Rate Loans (subject to the
foregoing clause (y)) in the amount specified therein.

(iii) Notwithstanding anything else herein, any definition of LIBOR Successor
Rate shall provide that in no event shall such LIBOR Successor Rate be less than
zero for purposes of this Agreement.

(iv) In connection with the implementation of a LIBOR Successor Rate, the
Administrative Agent will have the right to make LIBOR Successor Rate Conforming
Changes from time to time and, notwithstanding anything to the contrary herein
or in any other Loan Document, any amendments implementing such LIBOR Successor
Rate Conforming Changes in the discretion of the Administrative Agent and in
consultation with the Company will become effective without any further action
or consent of any other party to this Agreement; provided that, with respect to
any such amendment, the Administrative Agent shall post each such amendment
implementing such LIBOR Successor Rate Conforming Changes to the Lenders
reasonably promptly after such amendment becomes effective.

3.04 Increased Cost and Reduced Return; Capital Adequacy; Reserves on
Eurocurrency Rate Loans and Daily Floating LIBOR Rate Loans. (a) If any Lender
or the L/C Issuer reasonably determines that as a result of any Change in Law,
or such Lender’s or L/C Issuer’s compliance therewith, there shall be any
increase in the cost to such Lender or the L/C Issuer of agreeing to make or
making, converting to, continuing, funding, maintaining or participating in
Eurocurrency Rate Loans or Daily Floating LIBOR Rate Loans, as applicable, or an
increase in the cost to such Lender or L/C Issuer of participating in, issuing
or maintaining any Letters of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or a reduction in the amount
received or receivable by such Lender or the L/C Issuer in connection with any
of the foregoing (excluding for purposes of this subsection (a) any such
increased costs or reduction in amount resulting from (i) Taxes or Other Taxes
(as to which Section 3.01 shall govern), (ii) changes in the basis of taxation
of overall net income or overall gross income by the United States or any
foreign jurisdiction or any political subdivision of either thereof under the
Laws of which such Lender or L/C Issuer is organized or has its Lending Office
or does business (other than doing business solely as a result of entering into
this Agreement, performing any obligations hereunder, receiving any payments
hereunder or enforcing any rights hereunder) and (iii) reserve requirements
contemplated by Section 3.04(c)), then from time to time upon demand of such
Lender or L/C Issuer (with a copy of such demand to the Administrative Agent),
the Company shall pay (or cause the applicable Designated Borrower to pay) to
such Lender or L/C Issuer such additional amounts as will compensate such Lender
or L/C Issuer for such increased cost or reduction; provided, (x) such Lender or
L/C Issuer shall be generally seeking, or intending generally to seek,
comparable compensation from similarly situated borrowers under similar credit
facilities (to the extent such Lender or L/C Issuer has the right under such
similar credit facilities to do so) with respect to such

 

81



--------------------------------------------------------------------------------

Change in Law regarding such increased cost or reduction and (y) that such
additional amounts shall not be duplicative of any amounts to the extent
otherwise paid by the Company under any other provision of this Agreement
(including any reserve requirements included in determining the Eurocurrency
Rate or the Daily Floating LIBOR Rate).

(b) If any Lender or L/C Issuer reasonably determines that any Change in Law
affecting such Lender or L/C Issuer or any Lending Office of such Lender or L/C
Issuer or such Lender’s or L/C Issuer’s holding company, if any, regarding
capital or liquidity requirements has or would have the effect of reducing the
rate of return on such Lender’s or L/C Issuer’s capital or on the capital of
such Lender’s or L/C Issuer’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or L/C Issuer or the Loans made by, or
participations in Swing Line Loans or Letters of Credit held by, such Lender or
L/C Issuer to a level below that which such Lender or L/C Issuer or such
Lender’s or L/C Issuer’s holding company could have achieved but for such Change
in Law (taking into consideration such Lender’s or L/C Issuer’s policies and the
policies of such Lender’s or L/C Issuer’s holding company with respect to
capital adequacy), then from time to time, upon demand of such Lender (with a
copy of such demand to the Administrative Agent) the Company will pay (or cause
the applicable Designated Borrower to pay) to such Lender or L/C Issuer such
additional amount or amounts as will compensate such Lender or L/C Issuer or
such Lender’s or L/C Issuer’s holding company for any such reduction suffered;
provided, that (x) such Lender or L/C Issuer shall be generally seeking, or
intending generally to seek, comparable compensation from similarly situated
borrowers under similar credit facilities (to the extent such Lender or L/C
Issuer has the right under such similar credit facilities to do so) with respect
to such Change in Law regarding such increased cost or reduction and (y) such
additional amounts shall not be duplicative of any amounts to the extent
otherwise paid by the Borrowers under any other provision of this Agreement
(including any reserve requirements included in determining the Eurocurrency
Rate or the Daily Floating LIBOR Rate).

(c) The Company shall pay (or cause the applicable Designated Borrower to pay)
to each Lender, as long as such Lender shall be required to maintain reserves
with respect to liabilities or assets consisting of or including Eurocurrency
funds or deposits, additional interest on the unpaid principal amount of each
Eurocurrency Rate Loan or Daily Floating LIBOR Rate Loan, as applicable, equal
to the actual costs of such reserves allocated to such Loan by such Lender (as
determined by such Lender in good faith, which determination shall be
conclusive), which shall be due and payable on each date on which interest is
payable on such Loan, provided the Company shall have received at least 15 days’
prior notice (with a copy to the Administrative Agent) of such additional
interest from such Lender. If a Lender fails to give notice 15 days prior to the
relevant Interest Payment Date, such additional interest shall be due and
payable 15 days from receipt of such notice.

(d) Each Lender and the L/C Issuer agrees to use reasonable efforts to designate
a different Lending Office if, in the reasonable and good faith judgment of such
Lender or L/C Issuer, such designation will avoid the need for the Company to
pay any additional amount, or will reduce the amount required to be paid by the
Company, pursuant to this Section 3.04 to such Lender or L/C Issuer and will not
otherwise be materially disadvantageous to such Lender or L/C Issuer. The
Company hereby agrees to pay all reasonable costs and expenses incurred by any
Lender or L/C Issuer in connection with any such designation.

 

82



--------------------------------------------------------------------------------

(e) Failure or delay on the part of any Lender or L/C Issuer to demand
compensation pursuant to this Section 3.04 shall not constitute a waiver of such
Lender’s or L/C Issuer’s right to demand such compensation; provided that the
Company shall not be required to compensate a Lender or L/C Issuer pursuant to
this Section 3.04 for any increased costs or reductions incurred more than 180
days prior to the date that such Lender or L/C Issuer notifies the Company of
the Change in Law giving rise to such increased costs or reductions and of such
Lender’s or L/C Issuer’s intention to claim compensation therefor; provided
further that, if the Change in Law giving rise to such increased cost or
reduction is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof.

3.05 Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Company shall promptly compensate
(or cause the applicable Designated Borrower to compensate) such Lender for and
hold such Lender harmless from any loss, cost or expense incurred by it as a
result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan or Daily Floating LIBOR Rate Loan on a day other than the last
day of the Interest Period for such Loan (whether voluntary, mandatory,
automatic, by reason of acceleration, or otherwise);

(b) any failure by any Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Company or
the applicable Designated Borrower;

(c) any failure by any Borrower to make payment of any Loan denominated in an
Alternative Currency on its scheduled due date or any payment thereof in a
different currency; or

(d) any assignment of a Eurocurrency Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by the Company pursuant
to Section 11.16;

excluding any loss of anticipated profits, but including any foreign exchange
losses and any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan, from fees payable to terminate the
deposits from which such funds were obtained or from the performance of any
foreign exchange contract. The Company shall also pay (or cause the applicable
Designated Borrower to pay) any customary administrative fees charged by such
Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Company (or the applicable
Designated Borrower) to the Lenders under this Section 3.05, each Lender shall
be deemed to have funded each Eurocurrency Rate Loan or Daily Floating LIBOR
Rate Loan made by it at the Eurocurrency Rate or the Daily Floating LIBOR Rate,
as applicable, for such Loan by a matching deposit or other borrowing in the
offshore interbank market for such currency for a comparable amount and for a
comparable period, whether or not such Eurocurrency Rate Loan or Daily Floating
LIBOR Rate Loan was in fact so funded.

 

83



--------------------------------------------------------------------------------

3.06 Matters Applicable to all Requests for Compensation.

(a) A certificate of the Administrative Agent or any Lender claiming
compensation under this Article III and setting forth the additional amount or
amounts to be paid to it hereunder shall be conclusive in the absence of
manifest error. In determining such amount, the Administrative Agent or such
Lender may use any reasonable averaging and attribution methods.

(b) Each Lender may make any Credit Extension to any Borrower through any
Lending Office, provided that the exercise of this option shall not affect the
obligation of the Borrowers to repay such Credit Extension in accordance with
the terms of this Agreement. If any Lender requests compensation under
Section 3.04, or any Borrower is required to pay any additional amount to any
Lender, the L/C Issuer, or any Governmental Authority for the account of any
Lender or the L/C Issuer pursuant to Section 3.01, or if any Lender gives a
notice pursuant to Section 3.02, then such Lender or the L/C Issuer shall, as
applicable, use reasonable efforts to designate a different Lending Office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender or the L/C Issuer, such designation or assignment would
reasonably be expected to (i) eliminate or reduce amounts payable pursuant to
Section 3.01 or 3.04, as the case may be, in the future, or eliminate the need
for the notice pursuant to Section 3.02, as applicable, and (ii) in each case,
would not subject such Lender or the L/C Issuer, as the case may be, to any
unreimbursed cost or expense and would not otherwise be materially
disadvantageous to such Lender or the L/C Issuer, as the case may be. The
Company hereby agrees to pay (or cause the applicable Designated Borrower to
pay) all reasonable costs and expenses incurred by any Lender or the L/C Issuer
in connection with any such designation or assignment.

(c) Upon any Lender’s making a claim for compensation under Section 3.01 or 3.04
and, in each case, such Lender declining or being unable to designate a
different Lending Office in accordance with Section 3.06(b), or if any Lender is
a Defaulting Lender pursuant to Section 2.18, the Company may replace such
Lender in accordance with Section 11.16.

3.07 Survival. All of the Borrowers’ obligations under this Article III shall
survive termination of the Aggregate Commitments and repayment of all other
Obligations hereunder and resignation of the Administrative Agent.

ARTICLE IV CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.01 Conditions to Effectiveness. The effectiveness of this Agreement is subject
to satisfaction of the following conditions precedent:

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals, facsimiles or electronic (pdf.) transmissions (followed promptly by
originals) unless otherwise specified, each properly executed by a Responsible
Officer of the Company, each dated the Closing Date (or, in the case of
certificates of governmental officials, a recent date before the Closing Date)
and each in form and substance reasonably satisfactory to the Administrative
Agent, its legal counsel and each of the Lenders:

 

84



--------------------------------------------------------------------------------

(i) executed counterparts of this Agreement, sufficient in number for
distribution to the Administrative Agent, each Lender and the Company;

(ii) Notes executed by the Company in favor of each Lender requesting Notes;

(iii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of the Company as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Agreement and the other Loan Documents;

(iv) such documents and certifications as the Administrative Agent may
reasonably require to evidence that the Company is duly organized or formed, and
is validly existing, in good standing in its jurisdiction of organization,
including certified copies of the Company’s Organization Documents, and
certificates of good standing;

(v) a favorable opinion of Wilmer Cutler Pickering Hale and Dorr LLP, counsel to
the Company, addressed to the Administrative Agent and each Lender, in the form
set forth in Exhibit G;

(vi) a certificate signed by a Responsible Officer of the Company certifying, as
of the Closing Date, (A) that the conditions specified in Sections 4.02(a) and
(b) have been satisfied, (B) that there has been no event or circumstance since
the date of the Interim Financial Statements that has had or could be reasonably
expected to have, either individually or in the aggregate, a Material Adverse
Effect; and (C) the Consolidated Leverage Ratio determined as of the last day of
the fiscal quarter ended June 26, 2020 (on a Pro Forma Basis after giving effect
to the Three-Year Term Loan Borrowing, the Two-Year Term Loan Borrowing and the
use of proceeds thereof); and

(vii) such other assurances, certificates, documents, consents or opinions as
the Administrative Agent, the L/C Issuer, the Swing Line Lender or the Required
Lenders reasonably may require.

(b) (i) Upon the reasonable request of any Lender made at least 3 days prior to
the Closing Date, the Company shall have provided to such Lender, and such
Lender shall be reasonably satisfied with, the documentation and other
information so requested in connection with applicable “know your customer” and
anti-money-laundering rules and regulations, including, without limitation, the
Act, in each case at least 2 days prior to the Closing Date and (ii) at least 2
days prior to the Closing Date, any Loan Party that qualifies as a “legal entity
customer” under the Beneficial Ownership Regulation shall have delivered, to
each Lender that so requests, a Beneficial Ownership Certification in relation
to such Loan Party.

(c) Any fees required to be paid on or before the Closing Date pursuant to the
Loan Documents shall have been paid.

 

85



--------------------------------------------------------------------------------

(d) Unless waived by the Administrative Agent, the Company shall have paid all
Attorney Costs of the Administrative Agent to the extent invoiced at least two
Business Day prior to the Closing Date, plus such additional amounts of Attorney
Costs as shall constitute its reasonable estimate of Attorney Costs incurred or
to be incurred by it through the closing proceedings (provided that (i) such
estimate shall not thereafter preclude a final settling of accounts between the
Company and the Administrative Agent and (ii) the Administrative Agent may in
its discretion waive this condition without obtaining the consent of the
Required Lenders).

Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required hereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

4.02 Conditions to all Credit Extensions. The obligation of each Lender to honor
any Request for Credit Extension (other than a Loan Notice requesting only a
conversion of Loans to the other Type, or a continuation of Eurocurrency Rate
Loans) is subject to the following conditions precedent:

(a) The representations and warranties of the Borrowers contained in Article V
or any representations and warranties of any Loan Party in any other Loan
Document, or which are contained in any document furnished at any time under or
in connection herewith or therewith, shall be true and correct in all material
respects (provided that such materiality qualifier shall not apply to the extent
that any such representation or warranty is already qualified or modified by
materiality in the text thereof), on and as of the date of such Credit Extension
(or, for the purposes of Section 4.01(a)(vi), as of the Closing Date), except to
the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct in all material
respects (provided that such materiality qualifier shall not apply to the extent
that any such representation or warranty is already qualified or modified by
materiality in the text thereof) as of such earlier date, and except that for
purposes of this Section 4.02, (i) the representations and warranties contained
in subsections (a) and (b) of Section 5.05 shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01 and (ii) the representations and warranties in subsection (c) of
Section 5.05, subsection (b) of Section 5.06, and Section 5.10 need only be true
and correct on and as of the Closing Date.

(b) No Default shall exist, or would result from such proposed Credit Extension
(or, for the purposes of Section 4.01(a)(vi), from the occurrence of the Closing
Date).

(c) Prior to or substantially concurrently with such Credit Extension, (i) there
shall have occurred an initial public offering of the Company, spin-off or
split-off of the Company from Fortive, or other distribution by Fortive to its
shareholders of all or a majority of the equity interest in the Company owned by
Fortive and (ii) Fortive shall have contributed the assets and liabilities of
Fortive’s Industrial Technologies Business to the Company.

 

86



--------------------------------------------------------------------------------

(d) The Administrative Agent and, if applicable, the L/C Issuer or the Swing
Line Lender, shall have received a Request for Credit Extension in accordance
with the requirements hereof.

(e) If the applicable Borrower is a Designated Borrower, then the conditions of
Section 2.15 to the designation of such Borrower as a Designated Borrower shall
have been met to the satisfaction of the Administrative Agent.

(f) In the case of a Credit Extension to be denominated in an Alternative
Currency, there shall not have occurred any change in national or international
financial, political or economic conditions or currency exchange rates or
exchange controls which in the reasonable opinion of the Administrative Agent
the Required Lenders (in the case of any Loans to be denominated in an
Alternative Currency) or the L/C Issuer (in the case of any Letter of Credit to
be denominated in an Alternative Currency) would make it impracticable for such
Credit Extension to be denominated in the relevant Alternative Currency.

Each Request for Credit Extension (other than a Loan Notice requesting only a
conversion of Loans to the other Type or a continuation of Eurocurrency Rate
Loans) submitted by the Company shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Borrowing or as of such
earlier date, as applicable.

ARTICLE V REPRESENTATIONS AND WARRANTIES

The Company represents and warrants, and each Designated Borrower represents and
warrants (to the extent specifically applicable to such Designated Borrower), to
the Administrative Agent and the Lenders that:

5.01 Existence, Qualification and Power; Compliance with Laws. Each Loan Party
(a) is duly organized or formed, validly existing and in good standing under the
Laws of the jurisdiction of its incorporation or organization, (b) has all
requisite power and authority and all requisite governmental licenses,
authorizations, consents and approvals to (i) own its assets and carry on its
business and (ii) execute, deliver and perform its obligations under the Loan
Documents to which it is a party, (c) is duly qualified and is licensed and in
good standing under the Laws of each jurisdiction where its ownership, lease or
operation of properties or the conduct of its business requires such
qualification or license, and (d) is in compliance with all Laws; except in each
case referred to in clause (b)(i), (c) or (d), to the extent that failure to do
so could not reasonably be expected to have a Material Adverse Effect.

5.02 Authorization; No Contravention. The execution, delivery and performance by
each Loan Party of each Loan Document to which such Person is party, have been
duly authorized by all necessary corporate or other organizational action, and
do not and will not (a) contravene the terms of any of such Person’s
Organization Documents; (b) conflict with or result in any breach or
contravention of, or the creation of any Lien under, (i) any Contractual
Obligation to which such Person is a party except to the extent that such
conflict, breach, contravention, Lien or violation could not reasonably be
expected to have a Material Adverse Effect or (ii) any order, injunction, writ
or decree of any Governmental Authority or any arbitral award to which such
Person or its property is subject; or (c) violate in any material respect any
Law.

 

87



--------------------------------------------------------------------------------

5.03 Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document other than
(i) any thereof as have been obtained, taken or made on or prior to the Closing
Date and remain in full force and effect and (ii) any reports required to be
filed by the Company with the SEC pursuant to the Securities Exchange Act of
1934; provided, that the failure to make any such filings referred to in this
clause (ii) shall not affect the validity or enforceability of this Agreement or
the rights and remedies of the Administrative Agent and the Lenders hereunder.

5.04 Binding Effect. This Agreement has been, and each other Loan Document, when
delivered hereunder, will have been, duly executed and delivered by each Loan
Party that is party thereto. This Agreement constitutes, and each other Loan
Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, except as may be limited by applicable
Debtor Relief Laws and general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

5.05 Financial Statements; No Material Adverse Effect. (a) The Interim Financial
Statements (i) were prepared in accordance with GAAP, except as otherwise
expressly noted therein; (ii) fairly present in all material respects the
financial condition of the Company and its Subsidiaries as of the date thereof
and their results of operations for the period covered thereby in accordance
with GAAP, except as otherwise expressly noted therein; and (iii) show all
material indebtedness and other liabilities, direct or contingent, of the
Company and its Subsidiaries as of the date thereof, including liabilities for
taxes, material commitments and Indebtedness, in each case, to the extent
required to be reflected thereon pursuant to GAAP.

(b) The unaudited consolidated balance sheet of the Company and its Subsidiaries
most recently delivered to the Administrative Agent and the Lenders pursuant to
Section 6.01(b), and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for the fiscal quarter ended on
that date (i) were prepared in accordance with GAAP, except as otherwise
expressly noted therein, (ii) fairly present in all material respects the
financial condition of the Company and its Subsidiaries as of the date thereof
and their results of operations for the period covered thereby, subject, in the
case of clauses (i) and (ii), to the absence of footnotes and to normal year-end
audit adjustments, and (iii) show all material indebtedness and other
liabilities, direct or contingent, of the Company and its consolidated
Subsidiaries as of the date of such financial statements, including liabilities
for taxes, material commitments and Indebtedness, in each case, to the extent
required to be reflected thereon pursuant to GAAP.

(c) As of the Closing Date, since the date of the Interim Financial Statements,
there has been no event or circumstance, either individually or in the
aggregate, that has had or could reasonably be expected to have a Material
Adverse Effect.

 

88



--------------------------------------------------------------------------------

5.06 Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Company, threatened, at law, in equity, in
arbitration or before any Governmental Authority, by or against the Company or
any of its Subsidiaries or against any of their properties or revenues that
(a) purport to affect or pertain to this Agreement or any other Loan Document,
or any of the transactions contemplated hereby, or (b) as of the Closing Date,
except as set forth on Schedule 5.06 (based on facts and circumstances known to
the Borrowers), are reasonably likely to result in an adverse determination and,
if determined adversely, could reasonably be expected to have a Material Adverse
Effect.

5.07 No Default. No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.

5.08 Ownership of Property; Liens. Each of the Company and each Subsidiary has
good record title to, or valid leasehold interests in, all real property
necessary or used in the ordinary conduct of its business, except for such
defects in title as could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. The property of the Company and its
Subsidiaries is subject to no Liens, other than Liens permitted by Section 7.01.

5.09 Environmental Compliance. The Company and its Subsidiaries are in
compliance with all applicable Environmental Laws, except for any non-compliance
that could not reasonably be expected to have a Material Adverse Effect.

5.10 ERISA Compliance.

(a) The Company and each ERISA Affiliate have made all required contributions to
each Plan maintained or contributed to by the Company or any Subsidiary subject
to Pension Funding Rules, and no application for a funding waiver or an
extension of any amortization period pursuant to Pension Funding Rules has been
made with respect to any such Plan.

(b) There are no pending or, to the best knowledge of the Company, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan maintained or contributed to by the Company or any
Subsidiary that could reasonably be expected to have a Material Adverse Effect.
There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan maintained or contributed to by
the Company or any Subsidiary that has resulted or could reasonably be expected
to result in a Material Adverse Effect.

(c) (i) No ERISA Event likely to result in a material liability for any Borrower
has occurred or is reasonably expected to occur; (ii) no Pension Plan has any
Unfunded Pension Liability that could reasonably be expected to result in a
Material Adverse Effect; (iii) neither the Company nor any ERISA Affiliate has
incurred, or reasonably expects to incur, any material liability under Title IV
of ERISA with respect to any Pension Plan or Multiemployer Plan maintained or
contributed to by the Company or any Subsidiary (other than premiums due and not
delinquent under Section 4007 of ERISA); (iv) neither the Company nor any ERISA
Affiliate has incurred, or reasonably expects to incur, any material liability
(and no event has occurred which, with the giving of notice under Section 4219
of ERISA, would result in such liability) under Sections 304 or 4201 of ERISA
with respect to a Multiemployer Plan maintained or contributed to by the Company
or any Subsidiary; (v) neither the Company nor any ERISA Affiliate has

 

89



--------------------------------------------------------------------------------

engaged in a transaction that could reasonably be expected to be subject to
Sections 4069 or 4212(c) of ERISA with respect to any Pension Plan or
Multiemployer Plan maintained or contributed to by the Company or any
Subsidiary; (vi) no Pension Plan maintained or contributed to by the Company or
any Subsidiary has been terminated by the plan administrator pursuant to
Section 4041(c) of ERISA thereof nor by the PBGC, and no event or circumstance
has occurred or exists that could reasonably be expected to cause the PBGC to
institute proceedings under Title IV of ERISA to terminate any such Pension Plan
(where, for Multiemployer Plans, the occurrence of any such event or
circumstance is to the knowledge of the Company); and (vii) as of the Closing
Date the Company is not and will not be using “plan assets” (within the meaning
of 29 CFR § 2510.3 101, as modified by Section 3(42) of ERISA) of one or more
Benefit Plans in connection with the Loans or the Commitments.

5.11 Margin Regulations; Investment Company Act. (a) No Borrower is engaged or
will engage, principally or as one of its important activities, in the business
of purchasing or carrying Margin Stock, or extending credit for the purpose of
purchasing or carrying Margin Stock.

(b) No Borrower is or is required to be registered as an “investment company”
under the Investment Company Act of 1940.

5.12 Foreign Obligor Representations. (a) Each Loan Party that is a Foreign
Obligor is subject to civil and commercial law with respect to its obligations
under this Agreement and the other Loan Documents to which such Foreign Obligor
is a party (collectively, the “Applicable Foreign Obligor Documents”), and the
execution, delivery and performance by such Foreign Obligor of the Applicable
Foreign Obligor Documents constitute and will constitute private and commercial
acts and not public or governmental acts. Neither such Foreign Obligor nor any
of its property has any immunity from jurisdiction of any court or from any
legal process (whether through service or notice, attachment prior to judgment,
attachment in aid of execution, execution or otherwise) under the laws of the
jurisdiction in which such Foreign Obligor is organized and existing in respect
of its obligations under the Applicable Foreign Obligor Documents.

(b) The Applicable Foreign Obligor Documents are in proper legal form under the
law of the jurisdiction in which any Foreign Obligor is organized and existing
for the enforcement thereof against such Foreign Obligor under the law of such
jurisdiction, and to ensure the legality, validity, enforceability, priority or
admissibility in evidence of the Applicable Foreign Obligor Documents, except as
may be limited by applicable Debtor Relief Laws and general principles of
equity, regardless of whether considered in a proceeding in equity or at law. It
is not necessary to ensure the legality, validity, enforceability, priority or
admissibility in evidence of the Applicable Foreign Obligor Documents that the
Applicable Foreign Obligor Documents be filed, registered or recorded with, or
executed or notarized before, any court or other authority in the jurisdiction
in which any Foreign Obligor is organized and existing or that any registration
charge or stamp or similar tax be paid on or in respect of the Applicable
Foreign Obligor Documents or any other document, except for any such filing,
registration or recording, or execution or notarization, as has been made or is
not required to be made until the Applicable Foreign Obligor Document or any
other document is sought to be enforced and for any charge or tax as has been
timely paid.

 

90



--------------------------------------------------------------------------------

(c) There is no tax, levy, impost, duty, fee, assessment or other governmental
charge, or any deduction or withholding, imposed by any Governmental Authority
in or of the jurisdiction in which the Foreign Obligor is organized and existing
either (A) on or by virtue of the execution or delivery of the Applicable
Foreign Obligor Documents to which the Foreign Obligor is a party or (B) on any
payment to be made by the Foreign Obligor pursuant to the Applicable Foreign
Obligor Documents, except as has been disclosed to the Administrative Agent.

(d) The execution, delivery and performance of the Applicable Foreign Obligor
Documents executed by any Foreign Obligor are, under applicable foreign exchange
control regulations of the jurisdiction in which such Foreign Obligor is
organized and existing, not subject to any notification or authorization except
(A) such as have been made or obtained or (B) such as cannot be made or obtained
until a later date (provided that any notification or authorization described in
immediately preceding clause (B) shall be made or obtained as soon as is
reasonably practicable).

5.13 OFAC. (a) Neither the Company, nor any of its Subsidiaries, nor, to the
knowledge of the Company, any director, officer, or employee of the Company or
any of its Subsidiaries, is an individual or entity that is (i) currently the
target of any Sanctions or (ii) included on OFAC’s List of Specially Designated
Nationals, HMT’s Consolidated List of Financial Sanctions Targets and the
Investment Ban List, and (b) neither the Company, any Subsidiary nor, to the
knowledge of the Company, any director or officer of the Company or any
Subsidiary is organized or resident in a Designated Jurisdiction, unless
otherwise licensed by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State or otherwise
authorized under Applicable Law.

5.14 Anti-Corruption Laws. The Company and its Subsidiaries have instituted and
maintained policies and procedures designed to promote and achieve compliance in
all material respects with the United States Foreign Corrupt Practices Act of
1977, the UK Bribery Act 2010, and other applicable anti-corruption legislation
in other jurisdictions.

5.15 Covered Entity. No Loan Party is a Covered Entity.

5.16 Affected Financial Institutions. No Loan Party is an Affected Financial
Institution.

5.17 Beneficial Ownership5.18 . As of the Closing Date, the information included
in any Beneficial Ownership Certification, if applicable, is true and correct in
all respects.

ARTICLE VI AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Company shall, and shall (except in the case of
the covenants set forth in Sections 6.01, 6.02 and 6.03) cause each Subsidiary
to (provided that nothing in this Article VI shall be deemed to prohibit any
aspect of the Separation Transactions):

 

91



--------------------------------------------------------------------------------

6.01 Financial Statements. Deliver to the Administrative Agent (with a copy for
each Lender), in form and detail reasonably satisfactory to the Administrative
Agent:

(a) as soon as made publicly available, but in any event within 90 days after
the end of each fiscal year of the Company, a consolidated balance sheet of the
Company and its Subsidiaries as at the end of such fiscal year, and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, audited and accompanied by a financial statement report
and opinion of Ernst & Young or another independent certified public accountant
of nationally recognized standing, which report and opinion shall be prepared in
accordance with generally accepted auditing standards and shall not be subject
to any “going concern” or like qualification or exception or any qualification
or exception as to the scope of such audit; and

(b) as soon as made publicly available, but in any event within 60 days after
the end of each of the first three fiscal quarters of each fiscal year of the
Company, beginning with the financial statements for the fiscal quarter ending
April 2, 2021, a consolidated balance sheet of the Company and its Subsidiaries
as at the end of such fiscal quarter, and the related consolidated statements of
income or operations, shareholders’ equity and cash flows for such fiscal
quarter and for the portion of the Company’s fiscal year then ended, setting
forth in each case in comparative form the figures for the corresponding fiscal
quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, all in reasonable detail.

As to any information contained in materials furnished pursuant to
Section 6.02(c), the Company shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Company to furnish the information and
materials described in subsections (a) and (b) above at the times specified
therein.

6.02 Certificates; Other Information. Deliver to the Administrative Agent (with
a copy for each Lender), in form and detail reasonably satisfactory to the
Administrative Agent:

(a) within one week following the delivery of the financial statements referred
to in Sections 6.01(a) and (b), beginning with the financial statements for the
fiscal quarter ending December 31, 2020, a duly completed Compliance Certificate
signed by a Responsible Officer of the Company;

(b) promptly after any request by the Administrative Agent or any Lender, copies
of any final management letter submitted to the board of directors (or the audit
committee of the board of directors) of the Company by independent accountants
in connection with the accounts or books of the Company, or any audit of the
Company;

(c) promptly after the same are available, copies of each annual report, proxy
statement or other report or communication sent to the stockholders of the
Company, and copies of all annual, regular, periodic and current reports which
the Company may file or be required to file with the SEC under Section 13 or
15(d) of the Securities Exchange Act of 1934, and not otherwise required to be
delivered to the Administrative Agent pursuant hereto;

 

92



--------------------------------------------------------------------------------

(d) promptly after the Company has notified the Administrative Agent of any
intention by the Company to treat the Loans as being a “reportable transaction”
(within the meaning of Treasury Regulation Section 1.6011-4), a duly completed
copy of IRS Form 8886 or any successor form;

(e) promptly, such additional information regarding the business, financial or
corporate affairs of the Company or any Subsidiary, or compliance with the terms
of the Loan Documents, as the Administrative Agent or any Lender may from time
to time reasonably request; and

(f) promptly following any request therefor, provide information and
documentation reasonably requested by the Administrative Agent or any Lender for
purposes of compliance with applicable “know your customer” and
anti-money-laundering rules and regulations, including, without limitation, the
Act and the Beneficial Ownership Regulation.

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(c) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Company posts such documents, or provides a link thereto on the Company’s
website on the Internet at the website address listed on Schedule 11.02; or
(ii) on which such documents are posted on the Company’s behalf on
IntraLinks/IntraAgency or another relevant website, if any, to which each Lender
and the Administrative Agent have access (whether a commercial, third-party
website or whether sponsored by the Administrative Agent); provided that (i) the
Company shall deliver paper copies of such documents to the Administrative Agent
or any Lender that requests the Company to deliver such paper copies until a
written request to cease delivering paper copies is given by the Administrative
Agent or such Lender and (ii) the Company shall provide to the Administrative
Agent by electronic mail electronic versions (i.e. soft copies) of such
documents. Notwithstanding anything contained herein, in every instance the
Company shall be required to provide copies (including by telecopy or other
electronic means) of the Compliance Certificates required by Section 6.02(a) to
the Administrative Agent. The Administrative Agent shall have no obligation to
request the delivery or to maintain copies of the documents referred to above,
and in any event shall have no responsibility to monitor compliance by the
Company with any such request for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.

Each Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders and the L/C Issuer materials and/or
information provided by or on behalf of such Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks, Syndtrak,
ClearPar or another similar electronic system (the “Platform”) and (b) certain
of the Lenders may be “public-side” Lenders (i.e. Lenders that do not wish to
receive material non-public information with respect to any Borrower or its
securities) (each, a “Public Lender”). Each Borrower hereby agrees that (i) all
Borrower Materials that are to be made available to Public Lenders shall be
clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean that
the word “PUBLIC” shall appear prominently on the first page thereof; (ii) by
marking Borrower Materials “PUBLIC,” the Borrowers shall be deemed to have
authorized the Administrative Agent, the Arrangers, the L/C Issuer and the
Lenders to treat such Borrower Materials as not containing any material
non-public information with respect to the Borrowers or their respective

 

93



--------------------------------------------------------------------------------

securities for purposes of United States Federal and state securities laws
(provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 11.08); (iii) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Investor;” and (iv) the
Administrative Agent and the Arrangers shall treat any Borrower Materials that
are not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not designated “Public Investor.” Notwithstanding the foregoing, no
Borrower shall be under any obligation to mark any Borrower Materials “PUBLIC”.

6.03 Notices. Notify the Administrative Agent (x) in the case of clause
(a) below, within five (5) days of any Responsible Officer obtaining actual
knowledge, and (y) in all other cases, promptly upon any Responsible Officer of
the Company obtaining actual knowledge:

(a) of the occurrence of any Default;

(b) of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect, including (i) breach or non-performance of, or any
default under, a Contractual Obligation of the Company or any Subsidiary;
(ii) any dispute, litigation, investigation, proceeding or suspension between
the Company or any Subsidiary and any Governmental Authority; or (iii) the
commencement of, or any material development in, any litigation, investigation
or proceeding affecting the Company or any Subsidiary, including pursuant to any
applicable Environmental Laws, to the extent such matters in clauses (i),
(ii) or (iii) could reasonably be expected to result in a Material Adverse
Effect;

(c) of the occurrence of any ERISA Event which may result in a material
liability for the Company or any of its Subsidiaries;

(d) of any material change in accounting policies or financial reporting
practices by the Company or any Subsidiary; and

(e) of any announcement by Moody’s or S&P of any change in a Debt Rating.

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Company setting forth details of the occurrence
referred to therein and stating what action the Company has taken and proposes
to take with respect thereto. Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.

6.04 Payment of Obligations. Pay and discharge as the same shall become due and
payable (subject to any applicable grace periods and tax extensions): (a) all
tax liabilities, assessments and governmental charges or levies upon it or its
properties or assets, and (b) all lawful claims which, if unpaid, would by law
become a Lien upon its property, except, in each case, (i) to the extent the
same are being contested in good faith by appropriate proceedings diligently
conducted and adequate reserves, if any, in accordance with GAAP are being
maintained by the Company or such Subsidiary or (ii) where such failure could
not reasonably be expected to result in a Material Adverse Effect.

 

94



--------------------------------------------------------------------------------

6.05 Preservation of Existence, Etc. (a) Preserve, renew and maintain in full
force and effect its legal existence and good standing (or equivalent status)
under the Laws of the jurisdiction of its organization except (i) in a
transaction permitted by Section 7.02 or (ii) in the case of a Subsidiary of the
Company, where the failure to do so could not reasonably be expected to have a
Material Adverse Effect; (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except in a transaction permitted by
Section 7.02 or to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect; and (c) preserve or renew all of its
registered patents, trademarks, trade names and service marks, the
non-preservation of which could reasonably be expected to have a Material
Adverse Effect.

6.06 Maintenance of Properties. (a) Maintain, preserve and protect all of its
properties and equipment necessary in the operation of its business in good
working order and condition, ordinary wear and tear excepted, except where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect; and (b) make all necessary repairs thereto and renewals and replacements
thereof except where the failure to do so could not reasonably be expected to
have a Material Adverse Effect.

6.07 Compliance with Laws. Comply in all material respects with the requirements
of all Laws and all orders, writs, injunctions and decrees applicable to it or
to its business or property, except in such instances in which (a) such
requirement of Law or order, writ, injunction or decree is being contested in
good faith by appropriate proceedings diligently conducted; or (b) the failure
to comply therewith could not reasonably be expected to have a Material Adverse
Effect.

6.08 Inspection Rights. Permit representatives and independent contractors of
the Administrative Agent and each Lender to visit and inspect any of its
properties, to examine its corporate, financial and operating records, and make
copies thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and independent public accountants, all
at such reasonable times during normal business hours and as often as may be
reasonably desired but not more than once a year unless an Event of Default has
occurred and is continuing, upon not less than ten (10) days advance notice to
the Company given in accordance with Section 11.02; provided, however, that
(a) when an Event of Default exists the Administrative Agent or any Lender (or
any of their respective representatives or independent contractors) may do any
of the foregoing at the expense of the Company at any time during normal
business hours and without advance notice, (b) all visits or discussions by any
Lender shall be coordinated through the Administrative Agent and (c) a
Responsible Officer of the Company shall be present during any discussions with
the Company’s independent public accountants.

6.09 Compliance with ERISA. Do, and cause each of its ERISA Affiliates to do,
each of the following: (a) maintain each Plan in compliance in all material
respects with the applicable provisions of ERISA, the Code and other Federal or
state law; (b) cause each Plan which is qualified under Section 401(a) of the
Code to maintain such qualification; and (c) make all required contributions to
any Plan subject to Section 412 of the Code, except in each case where the
failure to comply with this Section 6.09 could not reasonably be expected to
have a Material Adverse Effect.

 

95



--------------------------------------------------------------------------------

6.10 Use of Proceeds. Use the proceeds of (a) the Revolving Credit Facility for
working capital, capital expenditures, Acquisitions, share repurchases,
refinancing of senior and/or pari passu indebtedness, repayment of intercompany
obligations to or among Fortive and/or its subsidiaries and for any other lawful
corporate purposes of the Company or any of its Subsidiaries; provided, that for
the avoidance of doubt, no portion of the Revolving Credit Facility shall be
used for the Fortive Payment, and (b) the Term Facilities for (i) the Fortive
Payment and (ii) for working capital, capital expenditures, Acquisitions, share
repurchases, refinancing of senior and/or pari passu indebtedness, repayment of
intercompany obligations to or among Fortive and/or its subsidiaries, and for
any other lawful corporate purposes of the Company or any of its Subsidiaries.

6.11 Anti-Corruption Laws. Maintain policies and procedures designed to promote
and achieve compliance in all material respects with the United States Foreign
Corrupt Practices Act of 1977, the UK Bribery Act 2010, and other applicable
anti-corruption legislation in other jurisdictions.

ARTICLE VII NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Company shall not, nor shall it permit any
Subsidiary (except that Section 7.02 shall apply to the Borrowers only) to,
directly or indirectly (provided that, nothing in this Article VII shall be
deemed to prohibit any aspect of the Separation Transactions or the Fortive
Payment):

7.01 Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, other
than the following:

(a) Liens pursuant to any Loan Document;

(b) Liens existing on the date hereof and listed on Schedule 7.01;

(c) Liens for Taxes not yet due and payable or which are being contested in good
faith and by appropriate proceedings diligently conducted by the Company;

(d) Liens on any property or assets of any Subsidiary to secure indebtedness
owing by it to the Company or to another Subsidiary of the Company;

(e) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
laborer’s, landlord’s or other like Liens arising in the ordinary course of
business which are not overdue for a period of more than 30 days or which are
being contested in good faith and by appropriate proceedings diligently
conducted, if adequate reserves, if any are so required by GAAP, with respect
thereto are maintained on the books of the applicable Person;

(f) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

(g) deposits to secure the performance of bids, trade contracts and leases
(other than for money borrowed), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business (including deposits to secure letters of credit
issued to secure any such obligation);

 

96



--------------------------------------------------------------------------------

(h) easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;

(i) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.01(h) or securing appeal or other surety bonds
related to such judgments;

(j) any interest or title of a lessor under any operating lease entered into by
the Company or any of its Subsidiaries in the ordinary course of its business
and covering only the assets so leased;

(k) licenses, operating leases or subleases permitted hereunder granted to other
Persons in the ordinary course of business not interfering in any material
respect with the business of the Company or any of its Subsidiaries;

(l) (i) Liens arising from precautionary UCC financing statement filings with
respect to operating leases or consignment arrangements entered into by the
Company or any of its Subsidiaries in the ordinary course of business and
(ii) Liens, if any, arising in respect of any factoring, assignments or sales of
accounts receivable or similar arrangements;

(m) Liens in favor of collecting banks arising by operation of law under
Section 4-210 of the Uniform Commercial Code or, with respect to collecting
banks located in the State of New York, under 4-208 of the Uniform Commercial
Code and Liens in favor of banking institutions arising by operation of law
encumbering deposits (including the right of set-off) held by such banking
institutions incurred in the ordinary course of business and that are within the
general parameters customary in the banking industry;

(n) Liens on property of a Person existing at the time such Person is merged
into or consolidated with the Company or any Subsidiary or becomes a Subsidiary
of the Company; provided that such Liens were not created in contemplation of
such merger, consolidation or acquisition and do not extend to any assets other
than those of the Person so merged into or consolidated with the Company or such
Subsidiary or acquired by the Company or such Subsidiary;

(o) Liens encumbering the Company’s or any of its Subsidiary’s equity interests
or other investments in any joint venture (i) securing obligations (other than
Indebtedness) of the Company or such Subsidiary under the joint venture
agreement for such joint venture or (ii) in the nature of customary voting,
equity transfer, redemptive rights or similar terms (other than Liens securing
Indebtedness) under any such agreement;

(p) Liens solely on any cash earnest money deposits, escrow arrangements or
similar arrangements made by the Company or any Subsidiary in connection with
any letter of intent or purchase agreement for any Acquisition or Investment
permitted hereunder;

 

97



--------------------------------------------------------------------------------

(q) (i) deposits made in the ordinary course of business to secure obligations
to insurance carriers providing casualty, liability or other insurance to the
Company and its Subsidiaries and (ii) Liens on insurance policies and the
proceeds thereof securing the financing of the premiums with respect thereto;

(r) Liens on assets of any Subsidiary which are in existence at the time that
such Subsidiary is acquired after the Closing Date pursuant to a transaction
permitted hereunder; provided that such Liens (A) are not incurred or created in
anticipation of such transaction, (B) attach only to the acquired assets or the
assets of such acquired Subsidiary and the proceeds and products of such assets
(and the proceeds and products thereof) and (C) are extinguished within thirty
(30) days after the date such Subsidiary is acquired unless such Liens are
otherwise permitted under this Section 7.01;

(s) the replacement, extension or renewal of any Lien permitted by clause (b) or
(n) above upon or in the same property theretofore subject thereto or the
replacement, extension or renewal (without increase in the amount or change in
any direct or contingent obligor) of the Indebtedness secured thereby; and

(t) other Liens securing Indebtedness permitted under Section 7.03.

7.02 Fundamental Changes. Merge, dissolve, liquidate, consolidate with or into
another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person (including, in each case
pursuant to a Division), except that, so long as no Event of Default exists or
would result therefrom, any Borrower may merge or consolidate with or into
another Person if either (a) such Borrower is the surviving Person or (b) the
Person formed by such consolidation or into which such Borrower is merged (any
such Person, the “Successor”) shall be organized and existing under the laws of
the United States or any state thereof or the District of Columbia and shall
expressly assume, in a writing executed and delivered to the Administrative
Agent for delivery to each Lender, in form reasonably satisfactory to the
Administrative Agent (which writing shall include, without limitation, a
certification as to pro forma compliance with Section 7.06), the due and
punctual payment of the principal of and interest on the Loans and the
performance of the other Obligations under this Agreement (including, with
respect to the Company, the Company Guaranty) and the other Loan Documents on
the part of such Borrower to be performed or observed, as fully as if such
Successor were originally named, with respect to the Company, as the initial
Borrower in this Agreement, or with respect to any other Borrower, as a
Designated Borrower in this Agreement.

7.03 Indebtedness. Create, incur, assume or suffer to exist any Indebtedness,
except:

(a) Indebtedness under the Loan Documents;

(b) Indebtedness outstanding on the date hereof listed on Schedule 7.03 and any
refinancings, refundings, renewals or extensions thereof; provided that the
amount of such Indebtedness is not increased at the time of such refinancing,
refunding, renewal or extension except by an amount equal to a reasonable
premium or other reasonable amount paid, and fees and expenses reasonably
incurred, in connection with such refinancing and by an amount equal to any
existing commitments unutilized thereunder;

 

98



--------------------------------------------------------------------------------

(c) (i) Indebtedness (other than Guarantees) (A) of the Company to any of its
Subsidiaries and (B) of any Subsidiary of the Company to the Company or any
other such Subsidiary; and (ii) Guarantees of the Company in respect of
Indebtedness otherwise permitted hereunder of any Subsidiary of the Company;

(d) obligations (contingent or otherwise) of the Company existing or arising
under any Swap Contract; provided that (i) such obligations are (or were)
entered into by the Company in the ordinary course of business for the purpose
of directly mitigating risks associated with liabilities, commitments,
investments, assets, or property held or reasonably anticipated by the Company
or any of its Subsidiaries, or changes in the value of securities issued by any
such Person, and not for purposes of speculation or taking a “market view;” and
(ii) such Swap Contract does not contain any provision exonerating the
non-defaulting party from its obligation to make payments on outstanding
transactions to the defaulting party;

(e) Indebtedness of the Company or any of its Subsidiaries incurred in the
ordinary course of business as an account party in respect of (i) letters of
credit, bank guarantees or similar instruments in an aggregate face amount not
to exceed $25,000,000 or (ii) with respect to any surety bonds, performance
bonds, customs bonds, statutory, appeal or similar bonds, completion guarantees
or other obligations of a like nature;

(f) (i) Indebtedness of any Finance Subsidiary and (ii) the extension, renewal,
replacement or refinancing of any Indebtedness permitted under clause (i) above
to the extent such Indebtedness is at a Finance Subsidiary;

(g) Indebtedness of the Company in the form of deferred purchase price of
property, purchase price adjustments, earn-outs or other arrangements
representing acquisition consideration incurred in connection with an
acquisition permitted hereunder;

(h) Indebtedness consisting of the financing of insurance premiums or take or
pay obligations contained in supply arrangements that do not constitute
Guarantees, in each case, incurred in the ordinary course of business;

(i) Indebtedness of any Person that becomes a Subsidiary of the Company after
the Closing Date pursuant to a transaction permitted hereunder; provided that,
(A) such Indebtedness was not incurred in anticipation of such acquisition,
(B) no other Subsidiary (other than the acquired Subsidiaries) is an obligor
with respect to such Indebtedness and (C) such Indebtedness is retired within
thirty (30) days after the date such Subsidiary is acquired unless such
Indebtedness is otherwise permitted by this Section 7.03;

(j) Indebtedness in respect of Capital Leases and purchase money obligations for
fixed or capital assets in an aggregate amount not to exceed, at any one time,
$25,000,000;

(k) Indebtedness incurred by the Company from time to time pursuant to any
commercial paper supported by the Revolving Credit Facility;

 

99



--------------------------------------------------------------------------------

(l) From the Closing Date to the date on which an initial public offering of the
Company, spin-off or split-off of the Company from Fortive, or other
distribution by Fortive to its shareholders of all or a majority of the equity
interest in the Company owned by Fortive has occurred, Guarantees by the Company
or any Subsidiary of indebtedness of Fortive incurred pursuant to the 0.875%
Convertible Senior Notes due 2022 issued on February 22, 2019; and

(m) other Indebtedness not otherwise permitted under this Section 7.03 unless
any Event of Default shall have occurred and be continuing at the time of
incurring such Indebtedness or would result therefrom; provided that the sum,
without duplication, of (i) any Indebtedness of the Company or any Subsidiary
secured by Liens permitted by Section 7.01(t) (and not otherwise permitted under
Sections 7.01(a) through (s)), (ii) any Indebtedness of any Subsidiary that is
not a Guarantor (a “Subsidiary Non-Guarantor”) and that is not otherwise
permitted under subsections (a) through (l) above (other than any Indebtedness
incurred by any Designated Borrower under this Agreement), and (iii) any other
Indebtedness of the Company or any Designated Borrower that is Guaranteed by any
Subsidiary Non-Guarantor, shall not exceed the Priority Debt Basket.

7.04 Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except:

(a) each Subsidiary of the Company may declare and make dividend payments in
cash with respect to any class of Equity Interests of such Subsidiary to the
then holders of such Equity Interests ratably according to their respective
holdings;

(b) the Company and each of its Subsidiaries may declare and make dividend
payments or other distributions payable solely in the common stock or other
common Equity Interests of such Person to the then holders of such Equity
Interests ratably according to their respective holdings;

(c) the Company may issue and sell (i) its common Equity Interests; provided
that no Change of Control would result from such issuance and sale; and (ii) the
Company may issue and sell its Equity Interest in connection with grants of such
securities and stock options with respect to such securities pursuant to
employment, benefit plans, service and severance arrangements with current and
former officers, directors, consultants, advisors and employees of the Company
or any Subsidiary of the Company, as determined in good faith by the board of
directors or senior management of the Company or such Subsidiary, as applicable;

(d) the Company may make payments in respect of, or repurchases of its Equity
Interests deemed to occur upon the “cashless exercise” of, stock options, stock
purchase rights, stock exchange rights or other equity-based awards if such
payment or Equity Interests represents a portion of the exercise price of such
options or rights or withholding taxes, payroll taxes or other similar taxes due
upon such exercise, purchase or exchange;

(e) the Company may make the Fortive Payment; and

 

100



--------------------------------------------------------------------------------

(f) the Company and each of its Subsidiaries may declare and make Restricted
Payments not otherwise permitted by this Section 7.04; provided that no Event of
Default shall have occurred and be continuing at the time of the declaration of
such Restricted Payment or would result therefrom.

7.05 Use of Proceeds. Use the proceeds of the Facilities, whether directly or
indirectly, and whether immediately, incidentally or ultimately, to purchase or
carry Margin Stock or to extend credit to others for the purpose of purchasing
or carrying Margin Stock or to refund indebtedness originally incurred for such
purpose, in each case, in a manner which violates or contravenes the Margin
Regulations.

7.06 Financial Covenants.

(a) Maximum Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio
as of the end of any fiscal quarter of the Company (commencing with the fiscal
quarter ending December 31, 2020) to be greater than 3.75:1. Notwithstanding the
foregoing, not more than two times after the Closing Date, the Company shall be
permitted to increase the maximum permitted Consolidated Leverage Ratio to
4.25:1 in connection with any permitted Acquisition occurring after the Closing
Date with aggregate consideration (including, without duplication, the
assumption or incurrence of Indebtedness in connection with such Acquisition)
equal to or in excess of $100,000,000, which such increase shall be applicable
for the fiscal quarter in which such Acquisition is consummated and the three
consecutive test periods thereafter; provided that, there shall be at least one
full fiscal quarter following the cessation of each such increase during which
no such increase shall then be in effect.

(b) Minimum Consolidated Interest Coverage Ratio. Permit the Consolidated
Interest Coverage Ratio as of the end of any fiscal quarter of the Company
(commencing with the fiscal quarter ending December 31, 2020) to be less than
3.50:1.

7.07 Sanctions. To the Company’s knowledge, directly or indirectly use the
proceeds of any Credit Extension, or lend, contribute or otherwise make
available such proceeds to any Subsidiary, joint venture partner or any other
Person, (a) to fund any activities or business with any individual or entity, or
in any Designated Jurisdiction, that, at the time of such funding, is the target
of Sanctions, unless otherwise licensed by the Office of Foreign Assets Control
of the U.S. Department of Treasury or the U.S. Department of State or otherwise
authorized under Applicable Law, or (b) in any other manner that will result in
a violation by any party to any Loan Document (including any Lender, Arranger,
Administrative Agent, Swing Line Lender, or otherwise) of Sanctions.

7.08 Anti-Corruption Laws. To the Company’s knowledge, use the proceeds of any
Credit Extension for any purpose which would result in a material violation of
the United States Foreign Corrupt Practices Act of 1977, the UK Bribery Act
2010, and other applicable anti-corruption legislation in other jurisdictions.

7.09 Dispositions. Make any Disposition or enter into any agreement to make any
Disposition, except:

 

101



--------------------------------------------------------------------------------

(a) Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;

(b) Dispositions of inventory in the ordinary course of business;

(c) Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;

(d) Dispositions of property by the Company to any Subsidiary of the Company or
by any Subsidiary of the Company to the Company or a Subsidiary of the Company;

(e) Dispositions permitted by Section 7.02;

(f) Dispositions of accounts receivable in connection with the compromise or
collection thereof in the ordinary course of business and not as part of any
accounts receivables financing transaction;

(g) leases, subleases and licenses entered into by the Company or any Subsidiary
as a lessor, sublessor or licensor in the ordinary course of business, provided
that such leases, subleases or licenses do not interfere in any material respect
with the ordinary conduct of business of the Company or any Subsidiary;

(h) Dispositions of Investments (including Equity Interests) in, and issuances
of Equity Interests by, any joint venture or Subsidiary to the extent required
by, or made pursuant to customary buy/sell arrangements between the parties to
such joint venture or equityholders of such Subsidiary set forth in, the joint
venture agreement, operating agreement, shareholders agreement or similar
agreement governing such joint venture or Subsidiary; and

(i) Dispositions by the Company and its Subsidiaries of property pursuant to
sale-leaseback transactions and other Dispositions by the Company and its
Subsidiaries not otherwise permitted under this Section 7.09; provided that at
the time of such Disposition, no Event of Default shall have occurred and be
continuing at the time of such Disposition or would result therefrom.

ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES

8.01 Events of Default. Any of the following shall constitute an event of
default (each, an “Event of Default”); provided, that for the avoidance of doubt
no aspect of the Separation Transactions shall be deemed to give rise to an
Event of Default:

(a) Non-Payment. Any Borrower or any other Loan Party fails to pay (i) when and
as required to be paid herein, and in the currency required hereunder, any
amount of principal of any Loan or any L/C Obligation, or (ii) within three
(3) Business Days after the same becomes due, any interest on any Loan or any
L/C Obligation or any commitment, facility, utilization or other fee due
hereunder, or (iii) within five (5) Business Days after the same becomes due,
any other amount payable hereunder or under any other Loan Document; or

 

102



--------------------------------------------------------------------------------

(b) Specific Covenants. The Company fails to perform or observe any term,
covenant or agreement contained in any of Section 6.03(a), 6.05 (with respect to
any Borrower), 6.08, 6.09 or 6.10 or Article VII or any Guarantor fails to
perform or observe any term, covenant or agreement contained in any Guaranty; or

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days after any Lender shall have given written notice thereof
to the Company (through the Administrative Agent and in accordance with
Section 11.02(a)(i)) or any Responsible Officer of the Company shall have
otherwise become aware of such default; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Company or any
other Loan Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall be incorrect in any material
respect when made or deemed made; or

(e) Cross-Default. (i) The Company or any Subsidiary (A) fails to make any
payment of principal or interest when due (whether by scheduled maturity,
required prepayment, acceleration, demand, or otherwise but after giving effect
to any applicable grace periods) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate outstanding principal amount (including amounts owing to all
creditors under any combined or syndicated credit arrangement) of more than the
Threshold Amount, or (B) fails to observe or perform (after giving effect to any
applicable grace periods) any other agreement or condition relating to any such
Indebtedness or Guarantee or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event of default occurs
under the terms of (and as defined in) any such instrument or agreement, in each
case the effect of which failure or other event of default is to cause, or to
permit the holder or holders of such Indebtedness or the beneficiary or
beneficiaries of such Guarantee (or a trustee or agent on behalf of such holder
or holders or beneficiary or beneficiaries) to cause, the acceleration of the
maturity thereof, with the giving of notice if required, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded (other than,
for the avoidance of doubt, any required repurchase, repayment or redemption of
(or offer to repurchase, repay or redeem) any Indebtedness that was incurred for
the specified purpose of financing all or a portion of the consideration for a
merger or acquisition; provided that such repurchase, repayment or redemption
(or offer to repurchase, repay or redeem) results solely from the failure of
such merger or acquisition to be consummated); or (ii) there occurs under any
Swap Contract an Early Termination Date (as defined in such Swap Contract)
resulting from (A) any event of default under such Swap Contract as to which the
Company or any Subsidiary is the Defaulting Party (or equivalent term, as
defined in such Swap Contract) or (B) any Termination Event (as so defined)
under such Swap Contract as to which the Company or any Subsidiary is an
Affected Party (as so defined) and, in either event, the Swap Termination Value
owed by the Company or such Subsidiary as a result thereof is greater than the
Threshold Amount, and in the case of any Early Termination Date resulting from
such a Termination Event, such Early Termination Date is not rescinded or such
Swap Termination Value is not paid within 5 Business Days following such Early
Termination Date; or

 

103



--------------------------------------------------------------------------------

(f) Insolvency Proceedings, Etc. Any Loan Party or any Significant Subsidiary
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for 60 calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property is
instituted without the consent of such Person and continues undismissed or
unstayed for 60 calendar days, or an order for relief is entered in any such
proceeding; or

(g) Inability to Pay Debts; Attachment. (i) Any Loan Party or any Significant
Subsidiary becomes unable or admits in writing its inability or fails generally
to pay its debts as they become due, or (ii) any writ or warrant of attachment
or execution or similar process is issued or levied against all or any material
part of the property of any such Person and is not released, vacated or fully
bonded within 60 days after its issue or levy; or

(h) Judgments. There is entered against any Loan Party or any Significant
Subsidiary a final and non-appealable judgment or order for the payment of money
in an aggregate amount exceeding the Threshold Amount (to the extent not covered
by independent third-party insurance or other reasonably creditworthy indemnitor
as to which the insurer or such indemnitor does not dispute coverage) and
(A) enforcement proceedings are commenced by any creditor upon such judgment or
order, and (B) there is a period of 30 consecutive days during which such
judgment is not satisfied or discharged or a stay of enforcement of such
judgment, by reason of a pending appeal or otherwise, is not in effect; or

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Company or any of its Subsidiaries under Title IV of ERISA
to the Pension Plan, Multiemployer Plan or the PBGC in an aggregate amount in
excess of the Threshold Amount, or (ii) the Company or any ERISA Affiliate fails
to pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its withdrawal liability under Section 4201
of ERISA under a Multiemployer Plan in an aggregate amount in excess of the
Threshold Amount; or

(j) Invalidity of Loan Documents. Any material provision of any Loan Document,
at any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or satisfaction in full of all the Obligations,
ceases to be in full force and effect; or any Loan Party (or any other Person
with respect to any material provision of any Loan Document) contests in any
manner the validity or enforceability of any provision of any Loan Document; or
any Loan Party denies that it has any or further liability or obligation under
any Loan Document, or purports to revoke, terminate or rescind any Loan
Document; or

 

104



--------------------------------------------------------------------------------

(k) Change of Control. There occurs any Change of Control with respect to the
Company.

8.02 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:

(a) declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrowers;

(c) require that the Borrowers Cash Collateralize the L/C Obligations (in an
amount equal to the Minimum Collateral Amount with respect thereto); and

(d) exercise on behalf of itself, the Lenders and the L/C Issuer all rights and
remedies available to it, the Lenders and the L/C Issuer under the Loan
Documents;

provided, however, that upon the occurrence of any event specified in subsection
(f) of Section 8.01, the obligation of each Lender to make Loans and any
obligation of the L/C Issuer to make L/C Credit Extensions shall automatically
terminate, the unpaid principal amount of all outstanding Loans and all interest
and other amounts as aforesaid shall automatically become due and payable, and
the obligation of the Borrowers to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case, without further
act of the Administrative Agent or any Lender.

8.03 Application of Funds. (a) After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received by the Administrative Agent on account of the Obligations shall,
subject to the provisions of Sections 2.17 and 2.18, be applied by the
Administrative Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including Attorney Costs and amounts
payable under Article III) payable to the Administrative Agent in its capacity
as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest, Letter of Credit
Fees, facility fees and utilization fees) payable to the Lenders and the L/C
Issuer (including Attorney Costs and amounts payable under Article III), ratably
among them in proportion to the amounts described in this clause Second payable
to them;

 

105



--------------------------------------------------------------------------------

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees, facility fees, and interest on the Loans, L/C
Borrowings and other Obligations, ratably among the Lenders and the L/C Issuer
in proportion to the respective amounts described in this clause Third payable
to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, ratably among the Lenders and the L/C
Issuer in proportion to the respective amounts described in this clause Fourth
held by them;

Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
the Borrowers pursuant to Sections 2.03 and 2.17; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Company or as otherwise required by Law.

Subject to Sections 2.03 and 2.17, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above.

(b) For purposes of calculating the portion of any such amount received by the
Administrative Agent in any currency to be applied as provided in
Section 8.03(a), the Administrative Agent may designate the date of such receipt
as a Revaluation Date for purposes of determining the Spot Rates of the currency
in which such amount is denominated and the Spot Rates of any currencies in
which any applicable Obligations are denominated. The Administrative Agent shall
so apply any such amount by making payments denominated in the same currency as
the amount so received by the Administrative Agent is denominated.

(c) The obligation of each Borrower in respect of any such sum due from it to
the Administrative Agent or any Lender hereunder or under the other Loan
Documents shall, notwithstanding any such application in a currency (the
“Application Currency”) other than that in which such sum is denominated in
accordance with the applicable provisions of this Agreement (the “Agreement
Currency”), be discharged only to the extent that on the Business Day following
the date of any such application by the Administrative Agent of any such amount
in the Application Currency, in the case of any such application to any
Obligations, the Administrative Agent, may, in accordance with normal banking
procedures, purchase the Agreement Currency with the Application Currency. If
the amount of the Agreement Currency so purchased is less than the Obligations
originally due to the Administrative Agent or any applicable Lender from any
Borrower in the Agreement Currency, such Borrower acknowledges that the
applicable Obligations shall remain outstanding to the extent of such
difference. If the amount of the Agreement Currency so purchased is greater than
the sum originally due to the Administrative Agent or any applicable Lender in
such currency, the Administrative Agent or such Lender, as the case may be,
agrees to return the amount of any excess to such Borrower (or to any other
Person who may be entitled thereto under Applicable Law).

 

106



--------------------------------------------------------------------------------

ARTICLE IX ADMINISTRATIVE AGENT

9.01 Appointment and Authority. Each of the Lenders and the L/C Issuer hereby
irrevocably appoints Bank of America to act on its behalf as the Administrative
Agent hereunder and under the other Loan Documents and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. Except as expressly provided in Section 9.06, the provisions of this
Article are solely for the benefit of the Administrative Agent, the Lenders and
the L/C Issuer, and no Loan Party shall have rights as a third party beneficiary
of any of such provisions. It is understood and agreed that the use of the term
“agent” herein or in any other Loan Documents (or any other similar term) with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
Applicable Law. Instead such term is used as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
contracting parties.

9.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrowers or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

9.03 Exculpatory Provisions. The Administrative Agent or the Arrangers, as
applicable, shall not have any duties or obligations except those expressly set
forth herein and in the other Loan Documents, and its duties hereunder shall be
administrative in nature. Without limiting the generality of the foregoing, the
Administrative Agent or the Arrangers, as applicable:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or Applicable Law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

 

107



--------------------------------------------------------------------------------

(c) shall not have any duty or responsibility to disclose, and shall not be
liable for the failure to disclose, to any Lender or the L/C Issuer, any credit
or other information concerning the business, prospects, operations, property,
financial and other condition or creditworthiness of any of any Borrower or any
of its Affiliates, that is communicated to, obtained by or in the possession of,
the Administrative Agent, Arrangers or any of their Related Parties in any
capacity, except for notices, reports and other documents expressly required to
be furnished to the Lenders or the L/C Issuer by the Administrative Agent
herein.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given in writing to the Administrative Agent
by the Company, a Lender or the L/C Issuer.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

9.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance, extension, renewal or increase of a
Letter of Credit, that by its terms must be fulfilled to the satisfaction of a
Lender or the L/C Issuer, the Administrative Agent may presume that such
condition is satisfactory to such Lender or the L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the Company), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

108



--------------------------------------------------------------------------------

9.05 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub agents appointed by the
Administrative Agent. The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub agent and to the Related Parties of the
Administrative Agent and any such sub agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any agent or
attorney-in-fact that it selects in the absence of gross negligence or willful
misconduct.

9.06 Resignation of Administrative Agent.

(a) The Administrative Agent may at any time give notice of its resignation to
the Lenders, the L/C Issuer and the Company. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, with the consent of the
Company at all times other than during the existence of an Event of Default, to
appoint a successor, which shall be a bank with an office in the United States,
or an Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation (or such earlier day as shall be agreed by the
Required Lenders) (the “Resignation Effective Date”), then the retiring
Administrative Agent may (but shall not be obligated to) on behalf of the
Lenders and the L/C Issuer, appoint a successor Administrative Agent meeting the
qualifications set forth above, provided that in no event shall any such
successor Administrative Agent be a Defaulting Lender. Whether or not a
successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.

(b) If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by Applicable Law, by notice in writing to the Company and
such Person remove such Person as Administrative Agent and, in consultation with
the Company, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.

(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents and (2) except for any indemnity payments or other amounts then owed
to the retiring or removed Administrative Agent, all payments, communications
and determinations provided to be made by, to or through the Administrative
Agent shall instead be made by or to each Lender and the L/C Issuer directly,
until such time, if any, as the Required

 

109



--------------------------------------------------------------------------------

Lenders appoint a successor Administrative Agent as provided for above. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or removed) Administrative Agent (other
than as provided in Section 3.07 and other than any rights to indemnity payments
or other amounts owed to the retiring or removed Administrative Agent as of the
Resignation Effective Date or the Removal Effective Date, as applicable), and
the retiring or removed Administrative Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this Section). The fees
payable by the Company to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Company and
such successor. After the retiring or removed Administrative Agent’s resignation
or removal hereunder and under the other Loan Documents, the provisions of this
Article and Section 11.04 shall continue in effect for the benefit of such
retiring or removed Administrative Agent, its sub agents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them (i) while the retiring or removed Administrative Agent was acting as
Administrative Agent and (ii) after such resignation or removal for as long as
any of them continues to act in any capacity hereunder or under the other Loan
Documents, including in respect of any actions taken in connection with
transferring the agency to any successor Administrative Agent.

(d) Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer and Swing Line
Lender. If Bank of America resigns as the L/C Issuer, it shall retain all the
rights, powers, privileges and duties of the L/C Issuer hereunder with respect
to all Letters of Credit outstanding as of the effective date of its resignation
as L/C Issuer and all L/C Obligations with respect thereto, including the right
to require the Lenders to make Base Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.03(f). If Bank of America resigns as
Swing Line Lender, it shall retain all the rights of the Swing Line Lender
provided for hereunder with respect to Swing Line Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
outstanding Swing Line Loans pursuant to Section 2.05(c). Upon the appointment
by the Company of a successor L/C Issuer or Swing Line Lender hereunder (which
successor shall in all cases be a Lender other than a Defaulting Lender), (a)
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring L/C Issuer or Swing Line Lender,
as applicable, (b) the retiring L/C Issuer and Swing Line Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (c) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to Bank
of America to effectively assume the obligations of Bank of America with respect
to such Letters of Credit.

9.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender and the
L/C Issuer expressly acknowledges that none of the Administrative Agent nor any
Arranger has made any representation or warranty to it, and that no act by the
Administrative Agent or any Arranger hereafter taken, including any consent to,
and acceptance of any assignment or review of the affairs of the Company of any
Affiliate thereof, shall be deemed to constitute any representation or warranty
by the Administrative Agent or any Arranger to any Lender or the L/C Issuer as
to any matter,

 

110



--------------------------------------------------------------------------------

including whether the Administrative Agent or any Arranger have disclosed
material information in their (or their Related Parties’) possession. Each
Lender and the L/C Issuer represents to the Administrative Agent and the
Arrangers that it has, independently and without reliance upon the
Administrative Agent, the Arrangers, any other Lender, the L/C Issuer or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis of, appraisal of, and
investigation into, the business, prospects, operations, property, financial and
other condition and creditworthiness of the Company and its Subsidiaries, and
all applicable bank or other regulatory Laws relating to the transactions
contemplated hereby, and made its own decision to enter into this Agreement and
to extend credit to the Company hereunder. Each Lender and the L/C Issuer also
acknowledges that it will, independently and without reliance upon the
Administrative Agent, any Arranger, any other Lender, the L/C Issuer or any of
their Related Parties and based on such documents and information as it shall
from time to time deem appropriate, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under or based upon this
Agreement, any other Loan Document or any related agreement or any document
furnished hereunder or thereunder, and to make such investigations as it deems
necessary to inform itself as to the business, prospects, operations, property,
financial and other condition and creditworthiness of the Loan Parties. Each
Lender and the L/C Issuer represents and warrants that, as of the date such
Person became a party hereto, (i) the Loan Documents set forth the terms of a
commercial lending facility and (ii) it is engaged in making, acquiring or
holding commercial loans in the ordinary course and is entering into this
Agreement as a Lender or the L/C Issuer for the purpose of making, acquiring or
holding commercial loans and providing other facilities set forth herein as may
be applicable to such Lender or L/C Issuer, and not for the purpose of
purchasing, acquiring or holding any other type of financial instrument, and
each Lender and the L/C Issuer agrees not to assert a claim in contravention of
the foregoing. Each Lender and the L/C Issuer represents and warrants that, as
of the date such Person became a party hereto, it is sophisticated with respect
to decisions to make, acquire and/or hold commercial loans and to provide other
facilities set forth herein, as may be applicable to such Lender or the L/C
Issuer, and either it, or the Person exercising discretion in making its
decision to make, acquire and/or hold such commercial loans or to provide such
other facilities, is experienced in making, acquiring or holding such commercial
loans or providing such other facilities.

9.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding, none
of the Bookrunners, Arrangers, syndication agents, documentation agents or other
agents listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, a Lender or the L/C
Issuer hereunder.

9.09 Administrative Agent May File Proofs of Claim. In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan or L/C Obligation shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on any Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

 

111



--------------------------------------------------------------------------------

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.03(j) and (k), 2.10 and 11.04) allowed in such judicial
proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.10
and 11.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer in any such proceeding.

9.10 Guaranty Matters. At any such time as the Company determines in its sole
discretion, the Company may notify the Administrative Agent of a Subsidiary that
shall become a Guarantor, and promptly thereafter (and in any event within 30
days), shall cause such Subsidiary to (a) become a Guarantor by executing and
delivering to the Administrative Agent a counterpart of the Guaranty or such
other document as the Administrative Agent shall reasonably deem appropriate for
such purpose, and (b) deliver to the Administrative Agent documents of the types
referred to in clauses (iii) and (iv) of Section 4.01(a) and Section 4.01(b) and
favorable opinions of counsel to such Subsidiary (which shall cover, among other
things, the legality, validity, binding effect and enforceability of the
documentation referred to in clause (a)), all in form, content and scope
reasonably satisfactory to the Administrative Agent.

Without limiting the provisions of Section 9.09, the Lenders and the L/C Issuer
irrevocably authorize the Administrative Agent, at its option and in its
discretion, to release any Guarantor from its obligations under the Guaranty if
such Person ceases to be a Subsidiary as a result of a transaction permitted
under the Loan Documents. In addition, promptly following the Company’s written
request to release a Guarantor, the Administrative Agent shall (and is hereby
irrevocably authorized by each Lender and the L/C Issuer to) execute and deliver
to the Company, at the Company’s expense, a release of such Guarantor from its
obligations under the Guaranty, so long as (i) no Event of Default has occurred
and is continuing or would result after giving effect to such release and
(ii) the Indebtedness of the Subsidiaries that are not Guarantors shall be
permitted under Section 7.03 immediately after

 

112



--------------------------------------------------------------------------------

giving effect to such release (and assuming that all of the Indebtedness of such
former Guarantor outstanding on the date of the effectiveness of such release
has been incurred by such former Guarantor on such date). In connection with any
release pursuant to this paragraph, the Administrative Agent may request that
the Company deliver to it a certificate of a Responsible Officer of the Company
to the effect that the requirements for such release set forth in this paragraph
have been satisfied, and the Administrative Agent may rely on, and shall incur
no liability for relying upon, any statements made in any such certificate. Any
execution and delivery of documents pursuant to this paragraph shall be without
recourse to or warranty by the Administrative Agent.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release any Guarantor
from its obligations under the Guaranty pursuant to this Section 9.10.

9.11 Certain ERISA Matters.

(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent, and each other Arranger and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Company or any other Loan Party, that at least one of the
following is and will be true:

(i) such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA or otherwise) of one or more Benefit Plans in connection with the Loans
or the Commitments,

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement,

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections
(b) through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such
Lender, the requirements of subsection (a) of Part I of PTE 84-14 are satisfied
with respect to such Lender’s entrance into, participation in, administration of
and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or

 

113



--------------------------------------------------------------------------------

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b) In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, and each other Arranger and their respective Affiliates,
and not, for the avoidance of doubt, to or for the benefit of the Company or any
other Loan Party, that none of the Administrative Agent, or any other Arranger
or any of their respective Affiliates is a fiduciary with respect to the assets
of such Lender involved in the Loans, the Letters of Credit, the Commitments and
this Agreement (including in connection with the reservation or exercise of any
rights by the Administrative Agent under this Agreement, any Loan Document or
any documents related to hereto or thereto).

ARTICLE X COMPANY GUARANTY

10.01 Guaranty. The Company hereby absolutely, unconditionally and irrevocably
guarantees the punctual payment when due, whether at scheduled maturity or on
any date of a required prepayment or by acceleration, demand or otherwise, of
all Obligations of the Loan Parties now or hereafter existing under or in
respect of the Loan Documents (including, without limitation, any extensions,
modifications, substitutions, amendments or renewals of any or all of the
foregoing Obligations), whether direct or indirect, absolute or contingent, and
whether for principal, interest, premiums, fees, indemnities, contract causes of
action, costs, expenses or otherwise (such Obligations being the “Guaranteed
Obligations”), and agrees to pay any and all expenses (including, without
limitation, Attorney Costs) incurred by the Administrative Agent or any other
Lender Party in enforcing any rights under this Company Guaranty or any other
Loan Document. Without limiting the generality of the foregoing, the Company’s
liability shall extend to all amounts that constitute part of the Guaranteed
Obligations and would be owed by any Designated Borrower to any Lender Party
under or in respect of the Loan Documents but for the fact that they are
unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding under any Debtor Relief Law involving such
Designated Borrower.

10.02 Guaranty Absolute. The Company guarantees that the Guaranteed Obligations
will be paid strictly in accordance with the terms of the Loan Documents,
regardless of any Law now or hereafter in effect in any jurisdiction affecting
any of such terms or the rights of any Lender Party with respect thereto. The
Obligations of the Company under or in respect of this Company Guaranty are
independent of the Guaranteed Obligations or any other Obligations of any other
Loan Party under or in respect of the Loan Documents, and a separate action or
actions may be brought and prosecuted against the Company to enforce this
Company Guaranty, irrespective of whether any action is brought against any
applicable Designated Borrower, any other Loan Party or whether such Designated
Borrower, any other Loan Party is joined in any such action or actions. This
Company Guaranty is an

 

114



--------------------------------------------------------------------------------

absolute and unconditional guaranty of payment when due, and not of collection,
by the Company of the Guaranteed Obligations. The liability of the Company under
this Company Guaranty shall be irrevocable, absolute and unconditional
irrespective of, and the Company hereby irrevocably waives any setoffs,
counterclaims or defenses it may now have or hereafter acquire in any way
relating to, any or all of the following:

(a) any lack of validity or enforceability of any Loan Document or any agreement
or instrument relating thereto;

(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Guaranteed Obligations or any other Obligations of any
other Loan Party under or in respect of the Loan Documents, or any other
amendment or waiver of or any consent to departure from any Loan Document,
including, without limitation, any increase in the Guaranteed Obligations
resulting from the extension of additional credit to any Loan Party or any of
its Subsidiaries or otherwise;

(c) any taking, exchange, release or non-perfection of any collateral, or any
taking, release or amendment or waiver of, or consent to departure from, any
other guaranty, for all or any of the Guaranteed Obligations;

(d) any manner of application of any collateral, or proceeds thereof, to all or
any of the Guaranteed Obligations, or any manner of sale or other disposition of
any collateral for all or any of the Guaranteed Obligations or any other
Obligations of any Loan Party under the Loan Documents or any other assets of
any Loan Party or any of its Subsidiaries;

(e) any change, restructuring or termination of the corporate structure or
existence of any Loan Party or any of its Subsidiaries or any insolvency,
bankruptcy, reorganization or other similar proceeding affecting any applicable
Designated Borrower, Loan Party or Subsidiary or its assets or any resulting
release or discharge of any Guaranteed Obligation;

(f) the existence of any claim, set-off or other right which the Company may
have at any time against any Designated Borrower, the Administrative Agent, any
Lender or any other Person, whether in connection herewith or any unrelated
transaction;

(g) any invalidity or unenforceability relating to or against any applicable
Designated Borrower, Loan Party or Subsidiary for any reason of the whole or any
provision of any Loan Document, or any provision of Applicable Law purporting to
prohibit the payment or performance by any such person of the Guaranteed
Obligations;

(h) any failure of any Lender Party to disclose to any Loan Party any
information relating to the business, condition (financial or otherwise),
operations, performance, properties or prospects of any other Loan Party now or
hereafter known to such Lender Party (the Company waiving any duty on the part
of the Lender Parties to disclose such information);

 

115



--------------------------------------------------------------------------------

(i) the failure of any other Person to execute or deliver any other guaranty or
agreement or the release or reduction of liability of any such other guarantor
or surety with respect to the Guaranteed Obligations; or

(j) any other circumstance (including, without limitation, any statute of
limitations) whatsoever (in any case, whether based on contract, tort or any
other theory) or any existence of or reliance on any representation by any
Lender Party that might otherwise constitute a legal or equitable defense
available to, or a discharge of, the Company, any other Loan Party or surety,
other than a defense of payment and performance.

This Company Guaranty shall continue to be effective or be reinstated, as the
case may be, if at any time any payment of any of the Guaranteed Obligations is
rescinded or must otherwise be returned by any Lender Party or any other Person
upon the insolvency, bankruptcy or reorganization under any applicable Debtor
Relief Law of any applicable Designated Borrower, Loan Party or otherwise, all
as though such payment had not been made.

10.03 Waivers and Acknowledgments. The Company hereby unconditionally and
irrevocably waives promptness, diligence, notice of acceptance, presentment,
demand for performance, notice of nonperformance, default, acceleration, protest
or dishonor and any other notice with respect to any of the Guaranteed
Obligations and this Company Guaranty and any requirement that any Lender Party
protect, secure, perfect or insure any Lien or any property subject thereto or
exhaust any right or take any action against any Loan Party or any other Person
or any collateral.

(i) The Company hereby unconditionally and irrevocably waives any right to
revoke this Company Guaranty and acknowledges that this Company Guaranty is
continuing in nature and applies to all Guaranteed Obligations, whether existing
now or in the future.

(ii) The Company hereby unconditionally and irrevocably waives (i) any defense
arising by reason of any claim or defense based upon an election of remedies by
any Lender Party that in any manner impairs, reduces, releases or otherwise
adversely affects the subrogation, reimbursement, exoneration, contribution or
indemnification rights of the Company or other rights of the Company to proceed
against any of the other Loan Parties, any Subsidiary or any other Person or any
collateral and (ii) any defense based on any right of set-off or counterclaim
against or in respect of the Obligations of the Company under this Company
Guaranty.

(iii) The Company acknowledges that the Administrative Agent may, without notice
to or demand upon the Company and without affecting the liability of the Company
under this Company Guaranty, foreclose under any mortgage as may secure any
Obligation by nonjudicial sale, and the Company hereby waives any defense to the
recovery by the Administrative Agent and the other Lender Parties against the
Company of any deficiency after such nonjudicial sale and any defense or
benefits that may be afforded by Applicable Law.

(iv) The Company hereby unconditionally and irrevocably waives any duty on the
part of any Lender Party to disclose to the Company any matter, fact or thing
relating to the business, condition (financial or otherwise), operations,
performance, properties or prospects of any other Loan Party or any of its
Subsidiaries now or hereafter known by such Lender Party.

 

116



--------------------------------------------------------------------------------

(v) The Company acknowledges that it will receive substantial direct and
indirect benefits from the financing arrangements contemplated by the Loan
Documents and that the waivers set forth in Section 10.02 and this Section 10.03
are knowingly made in contemplation of such benefits.

10.04 Subrogation. The Company hereby unconditionally and irrevocably agrees not
to exercise any rights that it may now have or hereafter acquire against any
applicable Designated Borrower, Loan Party, or any other insider guarantor that
arise from the existence, payment, performance or enforcement of the Obligations
under or in respect of this Company Guaranty or any other Loan Document,
including, without limitation, any right of subrogation, reimbursement,
exoneration, contribution or indemnification and any right to participate in any
claim or remedy of any Lender Party against such Designated Borrower, any other
Loan Party or any other insider guarantor or any collateral for the Obligations,
whether or not such claim, remedy or right arises in equity or under contract,
statute or common law, including, without limitation, the right to take or
receive from such Designated Borrower, any other Loan Party or any other insider
guarantor, directly or indirectly, in cash or other property or by set-off or in
any other manner, payment or security on account of such claim, remedy or right,
unless and until the date (the “Termination Date”) which is the later of (a) the
date of the termination of the latest Availability Period and (b) the date of
the indefeasible payment in full of all the Obligations in cash (other than
unasserted indemnification, tax gross up, expense reimbursement or yield
protection obligations, in each case, for which no claim has been made). If any
amount shall be paid to the Company in violation of the immediately preceding
sentence at any time prior to the Termination Date, such amount shall be
received and held in trust for the benefit of the Lender Parties, shall be
segregated from other property and funds of the Company and shall forthwith be
paid or delivered to the Administrative Agent in the same form as so received
(with any necessary endorsement or assignment) to be credited and applied to the
Guaranteed Obligations and all other amounts payable under this Company
Guaranty, whether matured or unmatured, in accordance with the terms of the Loan
Documents, or to be held as collateral for any Guaranteed Obligations or other
amounts payable under this Company Guaranty thereafter arising. If the
Termination Date shall have occurred, the Administrative Agent will, at the
Company’s request and expense, execute and deliver to the Company appropriate
documents, without recourse and without representation or warranty, necessary to
evidence the transfer by subrogation to the Company of an interest in the
Guaranteed Obligations resulting from such payment made by the Company pursuant
to this Company Guaranty.

ARTICLE XI MISCELLANEOUS

11.01 Amendments, Etc. Subject to Section 2.16 and Section 3.03(c) and unless
otherwise expressly provided herein, but otherwise notwithstanding any provision
herein to the contrary, no amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Company or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders (except to the extent not required under any of
clauses (a) through (j) below) and the Company or the applicable Loan Party, as
the case may be, and acknowledged by the Administrative Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall (subject to Section 2.18 and as further provided below
with respect to any Defaulting Lender):

 

117



--------------------------------------------------------------------------------

(a) waive any condition set forth in Section 4.01(a), without the written
consent of each Lender;

(b) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender
(which extension or increase or reinstatement shall not also require the vote of
Required Lenders), and it being understood and agreed that a waiver of any
condition precedent set forth in Section 4.02 or of any Default or a mandatory
reduction in Commitments, if any, is not considered an extension or increase in
Commitments of any Lender;

(c) postpone any date fixed by this Agreement or any other Loan Document for any
payment of principal, interest, fees or other amounts due to the Lenders (or any
of them) hereunder or under any other Loan Document without the written consent
of each Lender directly affected thereby (which extension shall not also require
the vote of Required Lenders);

(d) reduce the principal of, or the rate of interest specified herein on, any
Loan or (subject to clause (iv) of the second proviso to this Section 11.01) any
fees or other amounts payable hereunder or under any other Loan Document without
the written consent of each Lender directly affected thereby (which reduction
shall not also require the vote of Required Lenders); provided, however, that
only the consent of the Required Lenders shall be necessary to amend the
definition of “Default Rate” or to waive any obligation of any Borrower to pay
interest at the Default Rate or Letter of Credit Fees at the Default Rate;

(e) (i) change Section 8.03 or (ii) change the order of application of any
reduction in the Commitments or any prepayment of Loans among the Facilities
from the application thereof set forth in the applicable provisions of
Sections 2.06(a), (d), (e) and Section 2.07, in each case, in any manner that
materially and adversely affects the Lenders under a Facility without the
written consent of (x) if such Facility is the Three-Year Term Loan Facility,
the Required Three-Year Term Loan Lenders, (y) if such Facility is the Two-Year
Term Loan Facility, the Required Two-Year Term Loan Lenders, and (z) if such
Facility is the Revolving Credit Facility, the Required Revolving Lenders;

(f) amend Section 1.07 or the definition of “Alternative Currency” without the
written consent of each Revolving Credit Lender;

(g) change (i) any provision of this Section 11.01 or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder (other than
the definitions specified in clause (ii) of this Section 11.01(g)), without the
written consent of each Lender or (ii) the definition of “Required Revolving
Lenders”, “Required Three-Year Term Loan Lenders” or “Required Two-Year Term
Loan Lenders” without the written consent of each Lender under the applicable
Facility;

 

118



--------------------------------------------------------------------------------

(h) release the Company from the Company Guaranty without the written consent of
each Lender;

(i) impose any greater restriction on the ability of any Lender under a Facility
to assign any of its rights or obligations hereunder without the written consent
of (i) if such Facility is the Three-Year Term Loan Facility, the Required
Three-Year Term Loan Lenders, (ii) if such Facility is the Two-Year Term Loan
Facility, the Required Two-Year Term Loan Lenders, and (iii) if such Facility is
the Revolving Credit Facility, the Required Revolving Lenders; or

(j) release any Guarantor from the Guaranty without the written consent of each
Lender, except to the extent the release of any Guarantor is permitted pursuant
to Section 9.10 (in which case such release may be made by the Administrative
Agent acting alone);

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document;
(iii) Section 11.07(g) may not be amended, waived or otherwise modified without
the consent of each Granting Lender all or any part of whose Loans are being
funded by an SPC at the time of such amendment, waiver or other modification;
and (iv) the Fee Letters may be amended, or rights or privileges thereunder
waived, in a writing executed only by the parties thereto. Notwithstanding
anything to the contrary herein, no Defaulting Lender shall have any right to
approve or disapprove any amendment, waiver or consent hereunder (and any
amendment, waiver or consent which by its terms requires the consent of all
Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended or the
maturity of any of its Loans may not be extended, the rate of interest on any of
its Loans may not be reduced and the principal amount of any of its Loans may
not be forgiven, in each case without the consent of such Defaulting Lender,
(y) Section 8.03 may not be changed in any manner that would alter the pro rata
sharing of payments required thereby without the consent of such Lender and
(z) any waiver, amendment or modification requiring the consent of all Lenders
or each affected Lender which affects such Defaulting Lender disproportionately
adversely relative to other Lenders or affected Lenders, as the case may be,
shall require the consent of such Defaulting Lender.

Notwithstanding any provision herein to the contrary, in addition to any
amendment authorized by Section 2.16, this Agreement may be amended with the
written consent of the Required Revolving Lenders, the Administrative Agent and
the Company (i) to add one or more additional revolving credit facilities to
this Agreement and to permit the extensions of credit and all related
obligations and liabilities arising in connection therewith from

 

119



--------------------------------------------------------------------------------

time to time outstanding to share ratably (or on a basis subordinated to the
existing facilities hereunder) in the benefits of this Agreement and the other
Loan Documents with the obligations and liabilities from time to time
outstanding in respect of the existing facilities hereunder, and (ii) in
connection with the foregoing, to permit, as deemed appropriate by the
Administrative Agent and approved by the Required Revolving Lenders, the
Revolving Credit Lenders providing such additional revolving credit facilities
to participate in any required vote or action required to be approved by the
Required Revolving Lenders or by any other number, percentage or class of
Lenders hereunder.

Notwithstanding any provision herein to the contrary, any waiver, amendment or
modification of this Agreement that by its terms affects the rights or duties
under this Agreement of Lenders holding Loans or Commitments of a particular
Class (but not Lenders holding Loans or Commitments of any other Class) may be
effected by an agreement or agreements in writing entered into solely by the
Borrower, the Administrative Agent and (i) with respect to the Revolving Credit
Facility, the Required Revolving Lenders, (ii) with respect to the Three-Year
Term Loan Facility, the Required Three-Year Term Loan Lenders, or (iii) with
respect to the Two-Year Term Loan Facility, the Required Two-Year Term Loan
Lenders.

Notwithstanding any provision herein to the contrary, if the Administrative
Agent and the Company acting together identify any ambiguity, omission, mistake,
typographical error or other defect in any provision of this Agreement or any
other Loan Document (including the schedules and exhibits thereto), then the
Administrative Agent and the Company shall be permitted to amend, modify or
supplement such provision to cure such ambiguity, omission, mistake,
typographical error or other defect, and such amendment shall become effective
without any further action or consent of any other party to this Agreement;
provided that the Administrative Agent shall provide each such amendment
implementing such changes to the Lenders reasonably promptly after such
amendment becomes effective.

11.02 Notices and Other Communications; Facsimile Copies. (a) General. Unless
otherwise expressly provided herein, all notices and other communications
provided for hereunder shall be in writing (including by facsimile
transmission). All such written notices shall be mailed, faxed or delivered to
the applicable address, facsimile number or (subject to subsection (c) below)
electronic mail address, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, as follows:

(i) if to the Borrowers or any other Loan Party, the Administrative Agent, the
L/C Issuer or the Swing Line Lender, to the address, facsimile number,
electronic mail address or telephone number specified for such Person on
Schedule 11.02 or to such other address, facsimile number, electronic mail
address or telephone number as shall be designated by such party in a notice to
the other parties; and

(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire or to
such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to the Company, the
Administrative Agent and the Swing Line Lender.

 

120



--------------------------------------------------------------------------------

All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (A) actual receipt by the relevant party hereto and
(B) (1) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto; (2) if delivered by mail, four Business Days after
deposit in the mails, postage prepaid; (3) if delivered by facsimile, when sent
and receipt has been confirmed by telephone; and (4) if delivered by electronic
mail (which form of delivery is subject to the provisions of subsection
(b) below), when delivered as provided in subsection (b) below; provided,
however, that notices and other communications to the Administrative Agent and
the Swing Line Lender pursuant to Article II shall not be effective until
actually received by such Person. In no event shall a voicemail message be
effective as a notice, communication or confirmation hereunder.

(b) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail, FpML messaging and Internet or intranet
websites) pursuant to procedures approved by the Administrative Agent; provided
that the foregoing shall not apply to notices to any Lender or the L/C Issuer
pursuant to Article II if such Lender has notified the Administrative Agent that
it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent, the Swing Line Lender, the L/C Issuer
and the Company may each, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to any Borrower, any Lender, the L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of any Borrower’s or
the Administrative Agent’s transmission of Borrower Materials through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided, however, that in no event shall any
Agent Party have any liability to any Borrower, any Lender or any other Person
for indirect, special, incidental, consequential or punitive damages (as opposed
to direct or actual damages).

 

121



--------------------------------------------------------------------------------

(d) Change of Address, Etc. Each of the Borrowers, the Administrative Agent, the
L/C Issuer and the Swing Line Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
Company, the Administrative Agent, the L/C Issuer and the Swing Line Lender. In
addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, telecopier number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender. Furthermore, each Public Lender agrees to
cause at least one individual at or on behalf of such Public Lender to at all
times have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and Applicable Law, including United States Federal and state securities Laws,
to make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to the Company or its securities for
purposes of United States Federal or state securities laws.

(e) Reliance by Administrative Agent, L/C Issuer and Lenders. The Administrative
Agent, the L/C Issuer and the Lenders shall be entitled to rely and act upon any
notices (including telephonic notices, Revolving Credit Loan Notices, Letter of
Credit Applications and Swing Line Loan Notices) purportedly given by or on
behalf of any Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Company shall indemnify
each Agent-Related Person, the L/C Issuer and each Lender from all losses,
costs, expenses and liabilities resulting from the reliance by such Person on
each notice purportedly given by or on behalf of any Borrower. All telephonic
notices to and other communications with the Administrative Agent may be
recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.

11.03 No Waiver; Cumulative Remedies. No failure by any Lender or the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder or under any other Loan Document
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided, and provided under
each other Loan Document, are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by law.

 

122



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders; provided, however, that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Loan Documents, (b) the L/C Issuer or the Swing
Line Lender from exercising the rights and remedies that inure to its benefit
(solely in its capacity as L/C Issuer or Swing Line Lender, as the case may be)
hereunder and under the other Loan Documents, (c) any Lender from exercising
setoff rights in accordance with Section 11.09 (subject to the terms of
Section 2.14), or (d) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Loan Party under any Debtor Relief Law; and provided, further, that if at
any time there is no Person acting as Administrative Agent hereunder and under
the other Loan Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Section 8.02 and
(ii) in addition to the matters set forth in clauses (b), (c) and (d) of the
preceding proviso and subject to Section 2.14, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

11.04 Costs and Expenses. The Company agrees (a) to pay or reimburse the
Administrative Agent for all reasonable and documented out-of-pocket costs and
expenses incurred in connection with the development, preparation, negotiation
and execution of this Agreement and the other Loan Documents and any amendment,
waiver, consent or other modification of the provisions hereof and thereof
(whether or not the transactions contemplated hereby or thereby are
consummated), and the consummation and administration of the transactions
contemplated hereby and thereby, including all Attorney Costs, (b) to pay or
reimburse the L/C Issuer for all reasonable out of pocket expenses incurred in
connection with the issuance, amendment, extension, reinstatement or renewal of
any Letter of Credit or any demand for payment thereunder and (c) to pay or
reimburse the Administrative Agent, the L/C Issuer and each Lender for all costs
and expenses incurred in connection with the enforcement, attempted enforcement,
or preservation of any rights or remedies under this Agreement or the other Loan
Documents (including all such costs and expenses incurred during any “workout”
or restructuring in respect of the Obligations and during any legal proceeding,
including any proceeding under any Debtor Relief Law), including all Attorney
Costs. The foregoing costs and expenses shall include all search, filing,
recording, title insurance and appraisal charges and fees and recording,
documentary and similar taxes related thereto, and other out-of-pocket expenses
incurred by the Administrative Agent and the cost of independent public
accountants and other outside experts retained by the Administrative Agent or
any Lender. All amounts due under this Section 11.04 shall be paid promptly and,
in any case under clause (b) of this Section 11.04, within 20 Business Days
after written demand therefor. The agreements in this Section shall survive the
termination of the Aggregate Commitments and repayment of all other Obligations.

 

123



--------------------------------------------------------------------------------

11.05 Indemnification by the Company.

(a) Whether or not the transactions contemplated hereby are consummated, the
Company shall indemnify and hold harmless each Agent-Related Person, each
Lender, the L/C Issuer, each Arranger and their respective Affiliates,
directors, officers, employees, counsel, agents and attorneys-in-fact
(collectively the “Indemnitees”) from and against any and all liabilities,
obligations, losses, damages, penalties, claims, demands, actions, judgments,
suits, costs, expenses and disbursements (including Attorney Costs) of any kind
or nature whatsoever which may at any time be imposed on, incurred by or
asserted against any such Indemnitee in any way relating to or arising out of or
in connection with (a) the execution or delivery of this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
the consummation of the transactions contemplated hereby or thereby, (b) any
Commitment, Letter of Credit or Loan or the use or proposed use of the proceeds
therefrom (including any refusal by the L/C Issuer to honor a demand for payment
under a Letter of Credit if the documents presented in connection with such
demand do not strictly comply with the terms of such Letter of Credit), or
(c) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory (including any investigation of, preparation for, or defense of any
pending or threatened claim, investigation, litigation or proceeding) and
regardless of whether any Indemnitee is a party thereto and whether or not such
claim is brought by the Company or any third party (all the foregoing,
collectively, the “Indemnified Liabilities”); provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such liabilities,
obligations, losses, damages, penalties, claims, demands, actions, judgments,
suits, costs, expenses or disbursements (x) are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
(i) the gross negligence or willful misconduct of such Indemnitee or (ii) a
material breach by such Indemnitee of its express obligations under the
applicable Loan Document or (y) result from claims of any Indemnitee solely
against one or more other Indemnitees (and not by one or more Indemnitees
against the Administrative Agent or any Arrangers in such capacity) that have
not resulted from the action, inaction, participation or contribution of the
Company or its Subsidiaries or any of their respective officers, directors,
stockholders, partners, members, employees, agents, representatives or advisors.
No Indemnitee shall be liable for any damages arising from the use by others of
any information or other materials obtained through IntraLinks or other similar
information transmission systems in connection with this Agreement, nor shall
any Indemnitee have any liability to any party hereto or its Affiliates for any
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) relating to this Agreement or any other Loan Document or arising
out of such Indemnitee’s activities in connection herewith or therewith (whether
before or after the Closing Date). Without limiting the provisions of
Section 3.01, this Section 11.05 shall not apply with respect to Taxes other
than any Taxes that represent losses, claims, damages, etc. arising from any
non-Tax claim. All amounts due under this Section 11.05 shall be payable within
20 Business Days after written demand therefor. The agreements in this
Section shall survive the resignation of the Administrative Agent, any Swing
Line Lender, the replacement of any Lender, the termination of the Aggregate
Commitments and the repayment, satisfaction or discharge of all the other
Obligations.

(b) To the extent that the Company for any reason fails to indefeasibly pay any
amount required under subsection (a) of this Section to be paid by it to the
Administrative Agent (or any sub-agent thereof), the L/C Issuer, the Swing Line
Lender or any Related Party of any of the foregoing, each Lender severally, and
not jointly, agrees to pay to the Administrative Agent (or any such sub-agent),
the L/C Issuer, the Swing Line Lender or such Related Party, as the case may be,
such Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity

 

124



--------------------------------------------------------------------------------

payment is sought based on each Lender’s share of the Total Credit Exposure at
such time) of such unpaid amount (including any such unpaid amount in respect of
a claim asserted by such Lender), such payment to be made severally among them
based on such Lender’s Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought), provided
further that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent), the L/C Issuer or the
Swing Line Lender in its capacity as such, or against any Related Party of any
of the foregoing acting for the Administrative Agent (or any such sub-agent) or
any Swing Line Lender in connection with such capacity. The obligations of the
Lenders under this subsection (b) are subject to the provisions of
Section 2.13(e).

11.06 Payments Set Aside. To the extent that any payment by or on behalf of the
Borrowers is made to the Administrative Agent, the L/C Issuer or any Lender, or
the Administrative Agent, the L/C Issuer or any Lender exercises its right of
set-off, and such payment or the proceeds of such set-off or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such set-off had not occurred, and (b) each Lender
and the L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
applicable Overnight Rate from time to time in effect, in the applicable
currency of such recovery or payment. The obligations of the Lenders and the L/C
Issuer under clause (b) of the preceding sentence shall survive the payment in
full of the Obligations and the termination of this Agreement.

11.07 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that no Borrower may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent and each Lender and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to an assignee in accordance with the provisions of subsection (b) of this
Section, (ii) by way of participation in accordance with the provisions of
subsection (d) of this Section, or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of subsection (f) of this Section,
or (iv) to an SPC in accordance with the provisions of subsection (g) of this
Section (and any other attempted assignment or transfer by any party hereto
shall be null and void). Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the L/C Issuer and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

 

125



--------------------------------------------------------------------------------

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans (including for
purposes of this subsection (b), participations in L/C Obligations and in Swing
Line Loans) at the time owing to it); provided that (in each case with respect
to any Facility) any such assignment shall be subject to the following
conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment under any Facility and/or the Loans at the time owing to it
(in each case with respect to any Facility) or contemporaneous assignments to
related Approved Funds that equal at least the amount specified in subsection
(b)(i)(B) of this Section in the aggregate or in the case of an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund, no minimum amount need be
assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the applicable Commitment (which for this purpose includes
Loans outstanding thereunder) or, if the applicable Commitment is not then in
effect, the principal outstanding balance of the Loans of the assigning Lender
subject to each such assignment, determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption, as of
the Trade Date, shall not be less than $10,000,000 and in $5,000,000 increments
in excess thereof unless each of the Administrative Agent and, so long as no
Event of Default has occurred and is continuing, the Company otherwise consents
(each such consent not to be unreasonably withheld or delayed); provided,
however, that concurrent assignments to members of an Assignee Group and
concurrent assignments from members of an Assignee Group to a single Eligible
Assignee (or to an Eligible Assignee and members of its Assignee Group) will be
treated as a single assignment for purposes of determining whether such minimum
amount has been met.

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans;

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of the Company (such consent not to be unreasonably withheld or
delayed; provided that it shall not be unreasonable for the Company to refuse
consent to any Public Lender or to any Person that is not engaged in the making,
purchasing, holding or investing in bank loans and similar extensions of credit
in the ordinary course of business) shall be required unless (1) an Event of
Default

 

126



--------------------------------------------------------------------------------

has occurred and is continuing at the time of such assignment or (2) such
assignment is to a Lender, an Affiliate of a Lender or an Approved Fund (so long
as such Lender, Affiliate of a Lender or Approved Fund is not a Public Lender);
provided that the Company shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received written
notice (sent in accordance with Section 11.02(a)(i)) of such proposed
assignment;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required if such assignment is to a Person that is
not a Lender, an Affiliate of such Lender or an Approved Fund with respect to
such Lender; and

(C) the consent of the L/C Issuer and the Swing Line Lender (such consent not to
be unreasonably withheld or delayed) shall be required for any assignment in
respect of the Revolving Credit Facility.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v) No Assignment to Certain Persons. No such assignment shall be made (A) to
the Company or any of the Company’s Affiliates or Subsidiaries, or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) to a natural Person (or a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of one or
more natural Persons).

(vi) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Company and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, the L/C Issuer
or any Lender hereunder (and interest accrued thereon) and (y) acquire (and fund
as appropriate) its full pro rata share of all Loans and participations Letters
of Credit and in Swing Line Loans in accordance with its Applicable Percentage.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
Applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

 

127



--------------------------------------------------------------------------------

(vii) No Assignment Resulting in Additional Taxes. No such assignment shall be
made to any Person that, through its Lending Offices, is not capable of lending
the applicable Alternative Currencies to the relevant Borrowers without the
imposition of any additional Taxes.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be (A) entitled to the benefits of Sections 3.01, 3.04, 3.05, and 11.03 and
11.04 with respect to facts and circumstances occurring prior to the effective
date of such assignment and (B) subject to obligations in Section 3.01(e) and
(f); provided, that except to the extent otherwise expressly agreed by the
affected parties, no assignment by a Defaulting Lender will constitute a waiver
or release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender. Upon request, each Borrower (at its expense) shall
execute and deliver a Note to the assignee Lender. Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this subsection shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section. An Eligible Assignee of a Lender shall not be
entitled to receive any greater payment under Sections 3.01 or 3.04 than such
Lender would have been entitled to receive as of the date such Eligible Assignee
became a party to this Agreement; provided, however, that this limitation shall
not apply to any Eligible Assignee designated by the Company pursuant to
Section 11.16; and provided, further, that this limitation shall also not apply
with respect to Loans to Borrowers not a party to this Agreement as of the date
such Eligible Assignee became a party to this Agreement.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts of the
Loans and L/C Obligations owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and the Borrowers, the Administrative Agent
and the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. In addition, the
Administrative Agent shall maintain on the Register information regarding the
designation, and revocation of designation, of any Lender as a Defaulting
Lender. The Register shall be available for inspection by each of the Borrowers
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.

 

128



--------------------------------------------------------------------------------

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, any Borrower, the Administrative Agent, the L/C Issuer or the Swing
Line Lender, sell participations to any Person (other than a natural Person or a
holding company, investment vehicle or trust for, or owned and operated for the
primary benefit of one or more natural Persons, a Defaulting Lender, or the
Company or any of the Company’s Affiliates or Subsidiaries) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans (including such Lender’s participations in L/C Obligations and/or Swing
Line Loans) owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrowers, the Administrative Agent, the L/C Issuer and the
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. For
the avoidance of doubt, each Lender shall be responsible for the indemnity under
Section 11.05(b) without regard to the existence of any participation. Each
Lender that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of any Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register to any
Person (including the identity of any Participant or any information relating to
a Participant’s interest in any commitments, loans, letters of credit or its
other obligations under any Loan Document) except to the extent that such
disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 11.01 that affects such Participant. Subject to subsection (e) of this
Section, each Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 11.09 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.14 as though it were a
Lender.

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Company’s prior written consent. A Participant that
would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless the Company is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrowers, to comply with Section 11.15 as though it were a Lender.

 

129



--------------------------------------------------------------------------------

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note(s), if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(g) Special Purpose Funding Vehicles. Notwithstanding anything to the contrary
contained herein, any Lender (a “Granting Lender”) may grant to a special
purpose funding vehicle identified as such in writing from time to time by the
Granting Lender to the Administrative Agent and the Company (an “SPC”) the
option to provide all or any part of any Revolving Credit Loan that such
Granting Lender would otherwise be obligated to make pursuant to this Agreement;
provided that (i) nothing herein shall constitute a commitment by any SPC to
fund any Revolving Credit Loan, and (ii) if an SPC elects not to exercise such
option or otherwise fails to make all or any part of such Revolving Credit Loan,
the Granting Lender shall be obligated to make such Revolving Credit Loan
pursuant to the terms hereof or, if it fails to do so, to make such payment to
the Administrative Agent as is required under Section 2.13(c)(ii). Each party
hereto hereby agrees that (i) neither the grant to any SPC nor the exercise by
any SPC of such option shall increase the costs or expenses or otherwise
increase or change the obligations of the Borrowers under this Agreement
(including its obligations under Section 3.01 and Section 3.04), (ii) no SPC
shall be liable for any indemnity or similar payment obligation under this
Agreement for which a Lender would be liable, and (iii) the Granting Lender
shall for all purposes, including the approval of any amendment, waiver or other
modification of any provision of any Loan Document, remain the lender of record
hereunder. The making of a Revolving Credit Loan by an SPC hereunder shall
utilize the Commitment of the Granting Lender to the same extent, and as if,
such Revolving Credit Loan were made by such Granting Lender. In furtherance of
the foregoing, each party hereto hereby agrees (which agreement shall survive
the termination of this Agreement) that, prior to the date that is one year and
one day after the payment in full of all outstanding commercial paper or other
senior debt of any SPC, it will not institute against, or join any other Person
in instituting against, such SPC any bankruptcy, reorganization, arrangement,
insolvency, or liquidation proceeding under the laws of the United States or any
State thereof. Notwithstanding anything to the contrary contained herein, any
SPC may (i) with notice to, but without prior consent of the Company and the
Administrative Agent and with the payment of a processing fee in the amount of
$3,500 (which processing fee may be waived by the Administrative Agent in its
sole discretion), assign all or any portion of its right to receive payment with
respect to any Revolving Credit Loan to the Granting Lender and (ii) disclose on
a confidential basis any non-public information relating to its funding of
Revolving Credit Loans to any rating agency, commercial paper dealer or provider
of any surety or Guarantee or credit or liquidity enhancement to such SPC.

(h) Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time the
L/C Issuer/Swing Line Lender assigns all of its Revolving Credit Commitment and
Revolving Credit Loans pursuant to clause (b) above, such L/C Issuer/Swing Line
Lender may, (i) upon 30 days’ notice to the Administrative Agent, the Company
and the Lenders, resign as L/C Issuer and/or

 

130



--------------------------------------------------------------------------------

(ii) upon 30 days’ notice to the Company, resign as Swing Line Lender. In the
event of any such resignation as L/C Issuer or Swing Line Lender, the Company
shall be entitled to appoint from among the Lenders a successor L/C Issuer or
Swing Line Lender hereunder; provided, however, that no failure by the Company
to appoint any such successor shall affect the resignation of the L/C
Issuer/Swing Line Lender as L/C Issuer or Swing Line Lender, as the case may be.
If the L/C Issuer resigns as L/C Issuer, it shall retain all the rights, powers,
privileges and duties of the L/C Issuer hereunder with respect to all Letters of
Credit issued by it and outstanding as of the effective date of its resignation
as L/C Issuer and all L/C Obligations with respect thereto (including the right
to require the Lenders to make Base Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.03(f)). If the Swing Line Lender
resigns as Swing Line Lender, it shall retain all the rights of the Swing Line
Lender provided for hereunder with respect to Swing Line Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
outstanding Swing Line Loans pursuant to Section 2.05(c). Upon the appointment
of a successor L/C Issuer and/or Swing Line Lender, (a) such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring L/C Issuer or Swing Line Lender, as the case may be, and
(b) the successor L/C Issuer shall issue letters of credit in substitution for
the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements satisfactory to the retiring L/C Issuer to effectively
assume the obligations of the retiring L/C Issuer with respect to such Letters
of Credit.

(i) Designated Affiliates. Notwithstanding anything to the contrary contained
herein, a Granting Lender may grant to an Affiliate of such Granting Lender
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Company (a “Designated Affiliate”) the option to
provide all or any part of any Revolving Credit Loan that such Granting Lender
would otherwise be obligated to make to a Designated Borrower not organized
under the laws of the United States or any State thereof pursuant to this
Agreement; provided, however, that if a Designated Affiliate elects not to
exercise such option or otherwise fails to make all or any part of such
Revolving Credit Loan, the Granting Lender shall be obligated to make such
Revolving Credit Loan pursuant to the terms hereof or, if it fails to do so, to
make such payment to the Administrative Agent as is required under
Section 2.13(c)(ii). Each party hereto hereby agrees that (i) neither the grant
to any Designated Affiliate nor the exercise by any Designated Affiliate of such
option shall increase the costs or expenses or otherwise increase or change the
obligations of the Borrowers under this Agreement (including its obligations
under Sections 3.01 and 3.04), (ii) no Designated Affiliate shall be liable for
any indemnity or similar payment obligation under this Agreement for which a
Lender would be liable, and (iii) the Granting Lender shall for all purposes
(other than the funding of Revolving Credit Loans to such Designated Borrower),
including the approval of any amendment, waiver or other modification of any
provision of any Loan Document, remain the lender of record hereunder. The
making of a Revolving Credit Loan by a Designated Affiliate hereunder shall
utilize the Commitment of the Granting Lender to the same extent, and as if,
such Revolving Credit Loan were made by such Granting Lender. Notwithstanding
anything to the contrary contained herein, any Designated Affiliate may with
notice to, but without prior consent of the Company and the Administrative Agent
and with the payment of a processing fee of $3,500, assign all or any portion of
its right to receive payment with respect to any Revolving Credit Loan to the
Granting Lender.

 

131



--------------------------------------------------------------------------------

11.08 Confidentiality. Each of the Administrative Agent, the L/C Issuer and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its Affiliates and its
and its Affiliates’ respective partners, directors, officers, employees, agents,
advisors and representatives who need to know such information for the purposes
set forth in this Section 11.08 and who have been advised of and have
acknowledged their obligation to keep such information confidential in
accordance with this Section 11.08, (b) to the extent requested by any
regulatory authority purporting to have jurisdiction over it or its Affiliates
(including any self-regulatory authority, such as the National Association of
Insurance Commissioners), (c) to the extent required by Applicable Laws or
regulations or by any subpoena or similar legal process, (d) to any other party
hereto, (e) in connection with the exercise of any remedies hereunder or under
any other Loan Document or any action or proceeding relating to this Agreement
or any other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section 11.08, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap, derivative or similar transaction relating to a Borrower
and its obligations, (g) with the prior written consent of the Company, (A) to
any rating agency when required by it and (B) the CUSIP Service Bureau or any
similar organization or (h) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section 11.08 or
(y) becomes available to the Administrative Agent or any Lender or any of their
respective Affiliates on a nonconfidential basis from a source other than the
Company; provided, however, that the source of such information was not known by
the Administrative Agent, such Lender or such Affiliate, as the case may be, to
be bound by a confidentiality agreement or other legal or contractual obligation
of confidentiality with respect to such information. In addition, the
Administrative Agent and the Lenders may disclose the existence of this
Agreement and information about this Agreement, but excluding any Information,
to market data collectors, similar service providers to the lending industry and
service providers to the Administrative Agent and the Lenders in connection with
the administration of this Agreement, the other Loan Documents, and the
Commitments.

For purposes of this Section 11.08, “Information” means all information received
from the Company or any of its Subsidiaries relating to the Company or any of
its Subsidiaries, Fortive or any of its Subsidiaries, or any of its or their
respective businesses, other than any such information that is publicly
available or otherwise available to the Administrative Agent, the L/C Issuer or
any Lender, as the case may be, on a nonconfidential basis prior to disclosure
by any Loan Party; provided, however, that the source of such information was
not known by the Administrative Agent or such Lender, as the case may be, to be
bound by a confidentiality agreement or other legal or contractual obligation of
confidentiality with respect to such information. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
Each of the Administrative Agent, the L/C Issuer and the Lenders acknowledges
that (a) the Information may include material non-public information concerning
the Company or a Subsidiary, as the case may be, (b) it has developed compliance
procedures regarding the use of material non-public information and (c) it will
handle such material non-public information in accordance with Applicable Law,
including Federal and state securities Laws. Each Person who receives
Information pursuant to this Agreement shall use such Information solely for the
purpose of fulfilling such Person’s obligations or exercising such Person’s
rights under this Agreement.

 

132



--------------------------------------------------------------------------------

11.09 Set-off. In addition to any rights and remedies of the Lenders provided by
law, upon the occurrence and during the continuance of any Event of Default,
each Lender and the L/C Issuer is authorized at any time and from time to time,
without prior notice to the Company or any other Loan Party, any such notice
being waived by the Company (on its own behalf and on behalf of each Loan Party)
to the fullest extent permitted by Law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held by, and other indebtedness at any time owing by such
Lender, or the L/C Issuer to or for the credit or the account of the respective
Loan Parties against any and all Obligations owing to such Lender hereunder or
under any other Loan Document, now or hereafter existing, irrespective of
whether or not the Administrative Agent, the L/C Issuer or such Lender shall
have made demand under this Agreement or any other Loan Document and although
such Obligations may be contingent or unmatured or denominated in a currency
different from that of the applicable deposit or indebtedness or are owed to a
branch or office of or such Lender or L/C Issuer different from the branch or
office holding such deposit or obligated on such indebtedness; provided, that
(i)(a) the obligations of Foreign Subsidiaries that become Designated Borrowers
are several and not joint, and (b) no Lender shall exercise any rights under
this Section 11.09 with respect to any assets of any Foreign Subsidiary other
than with respect to the direct obligations of such Foreign Subsidiary to the
Lenders, and (ii) in the event that any Defaulting Lender shall exercise any
such right of setoff, (x) all amounts so set off shall be paid over immediately
to the Administrative Agent for further application in accordance with the
provisions of Section 2.18 and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Administrative Agent, the L/C Issuer and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender, the
L/C Issuer and their respective Affiliates under this Section 11.09 are in
addition to their other rights and remedies (including other rights of set-off)
that such Lender, the L/C Issuer or their respective Affiliates may have. Each
Lender and the L/C Issuer agrees promptly to notify the Company and the
Administrative Agent after any such set-off and application; provided, however,
that the failure to give such notice shall not affect the validity of such
set-off and application.

11.10 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by Applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Company. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
Applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

 

133



--------------------------------------------------------------------------------

11.11 Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Agreement, the other Loan Documents and any separate
letter agreements with respect to fees payable to the Administrative Agent or
the L/C Issuer, constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or electronic
(pdf.) transmission shall be effective as delivery of a manually executed
counterpart of this Agreement.

11.12 Integration. This Agreement, together with the other Loan Documents,
comprises the complete and integrated agreement of the parties on the subject
matter hereof and thereof and supersedes all prior agreements, written or oral,
on such subject matter. In the event of any conflict between the provisions of
this Agreement and those of any other Loan Document, the provisions of this
Agreement shall control; provided that the inclusion of supplemental rights or
remedies in favor of the Administrative Agent, the L/C Issuer or the Lenders in
any other Loan Document shall not be deemed a conflict with this Agreement. Each
Loan Document was drafted with the joint participation of the respective parties
thereto and shall be construed neither against nor in favor of any party, but
rather in accordance with the fair meaning thereof.

11.13 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied (other than unasserted indemnification, tax gross
up, expense reimbursement or yield protection obligations, in each case, for
which no claim has been made) or any Letter of Credit shall remain outstanding.

11.14 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 11.14, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent, the L/C Issuer or
the Swing Line Lender, as applicable, then such provisions shall be deemed to be
in effect only to the extent not so limited.

 

134



--------------------------------------------------------------------------------

11.15 Tax Forms. (a) (i) Each Foreign Lender shall deliver to the Administrative
Agent, prior to receipt of any payment subject to withholding under the Code (or
upon accepting an assignment of an interest herein), two duly signed completed
copies of either IRS Form W-8BEN-E or W-8BEN, if applicable, or any successor
thereto (relating to such Foreign Lender and entitling it to an exemption from,
or reduction of, withholding tax on all payments to be made to such Foreign
Lender by the Borrowers pursuant to this Agreement) or IRS Form W-8ECI or any
successor thereto (relating to all payments to be made to such Foreign Lender by
the Borrowers pursuant to this Agreement) or such other evidence satisfactory to
the Company and the Administrative Agent that such Foreign Lender is entitled to
an exemption from, or reduction of, U.S. withholding tax, including any
exemption pursuant to Section 881(c) of the Code. Thereafter and from time to
time, each such Foreign Lender shall (A) promptly submit to the Administrative
Agent such additional duly completed and signed copies of one of such forms (or
such successor forms as shall be adopted from time to time by the relevant
United States taxing authorities) as may then be available under then current
United States laws and regulations to avoid, or such evidence as is satisfactory
to the Company and the Administrative Agent of any available exemption from or
reduction of, United States withholding taxes in respect of all payments to be
made to such Foreign Lender by the Borrowers pursuant to this Agreement,
(B) promptly notify the Administrative Agent of any change in circumstances
which would modify or render invalid any claimed exemption or reduction, and
(C) take such steps as shall not be materially disadvantageous to it, in the
reasonable judgment of such Lender, and as may be reasonably necessary
(including the re-designation of its Lending Office) to avoid any requirement of
Applicable Laws that any Borrower make any deduction or withholding for taxes
from amounts payable to such Foreign Lender.

(ii) Each Foreign Lender, to the extent it does not act or ceases to act for its
own account with respect to any portion of any sums paid or payable to such
Lender under any of the Loan Documents (for example, in the case of a typical
participation by such Lender), shall deliver to the Administrative Agent on the
date when such Foreign Lender ceases to act for its own account with respect to
any portion of any such sums paid or payable, and at such other times as may be
necessary in the determination of the Administrative Agent (in the reasonable
exercise of its discretion), (A) two duly signed completed copies of the forms
or statements required to be provided by such Lender as set forth above, to
establish the portion of any such sums paid or payable with respect to which
such Lender acts for its own account that is not subject to U.S. withholding
tax, and (B) two duly signed completed copies of IRS Form W-8IMY (or any
successor thereto), together with any information such Lender chooses to
transmit with such form, and any other certificate or statement of exemption
required under the Code, to establish that such Lender is not acting for its own
account with respect to a portion of any such sums payable to such Lender.

 

135



--------------------------------------------------------------------------------

(iii) No Borrower shall be required to indemnify any Foreign Lender or to pay
any additional amount to any Foreign Lender under Section 3.01, (A) with respect
to any Taxes required to be deducted or withheld on the basis of the
information, certificates or statements of exemption such Lender transmits with
an IRS Form W-8IMY pursuant to this Section 11.15(a), (B) if such Lender shall
have failed to satisfy the foregoing provisions of this Section 11.15(a);
provided that if such Lender shall have satisfied the requirement of this
Section 11.15(a) on the date such Lender became a Lender and any date such
Lender has ceased to act for its own account with respect to any payment under
any of the Loan Documents, nothing in this Section 11.15(a) shall relieve any
Borrower of its obligation to pay any amounts pursuant to Section 3.01 in the
event that, as a result of any Change in Law, such Lender is no longer properly
entitled to deliver forms, certificates or other evidence at a subsequent date
establishing the fact that such Lender or other Person for the account of which
such Lender receives any sums payable under any of the Loan Documents is not
subject to withholding or is subject to withholding at a reduced rate, (C) if
the obligation to withhold or to pay such additional amounts existed under the
Laws of the United States on the date such Foreign Lender became a party to this
Agreement, (D) if the obligation to withhold or to pay such additional amounts
is imposed under FATCA, (E) with respect to any SPC, to the extent provided in
Section 11.07(g), (F) with respect to any Participant, to the extent provided in
Section 11.07(e), (G) with respect to any Eligible Assignee, to the extent
provided in Section 11.07(b), (H) with respect to any Designated Affiliate, to
the extent provided in Section 11.07(i), or (I) if the obligation to indemnify
or pay such additional amounts arose after the date such Foreign Lender became a
party to this Agreement and is in respect of any payment under this Agreement
made by the Company (or any other Borrower which is a Domestic Subsidiary and
which became a party to this Agreement prior to the date such Foreign Lender
became a party to this Agreement), for any reason other than any Change in Law.

(iv) The Administrative Agent may, without reduction, withhold any Taxes
required to be deducted and withheld from any payment under any of the Loan
Documents with respect to which any Borrower is not required to pay additional
amounts under Section 3.01 or this Section 11.15(a).

(b) Upon the request of the Administrative Agent, each Lender that is a “United
States person” within the meaning of Section 7701(a)(30) of the Code shall
deliver to the Administrative Agent two duly signed completed copies of IRS Form
W-9 certifying that such Lender is not subject to back-up withholding. If such
Lender fails to deliver such forms, then the Administrative Agent may withhold
from any interest payment to such Lender an amount equivalent to the applicable
back-up withholding tax imposed by the Code, without reduction.

(c) If any Governmental Authority asserts that the Administrative Agent did not
properly withhold or backup withhold, as the case may be, any tax or other
amount from payments made to or for the account of any Lender, such Lender shall
indemnify the Administrative Agent therefor, including all penalties and
interest, any taxes imposed by any jurisdiction on the amounts payable to the
Administrative Agent under this Section, and costs and expenses (including
Attorney Costs) of the Administrative Agent. The obligation of the Lenders under
this Section shall survive the termination of the Aggregate Commitments,
repayment of all other Obligations hereunder and the resignation of the
Administrative Agent.

 

136



--------------------------------------------------------------------------------

(d) The Administrative Agent shall provide the Company with a copy of any forms
or other documents provided by any Lender to the Administrative Agent pursuant
to Section 3.01(e) and this Section 11.15.

11.16 Replacement of Lenders. If the Company is entitled to replace a Lender
pursuant to the provisions of Section 3.06, or if any Lender is a Defaulting
Lender or a Non-Consenting Lender or if any other circumstance exists hereunder
that gives the Company the right to replace a Lender as a party hereto, then the
Company may, at its sole expense, and with the efforts of the Company and the
Administrative Agent, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in, and consents required by,
Section 11.07), all of its interests, rights (other than its existing rights to
payments pursuant to Sections 3.01 and 3.04) and obligations under this
Agreement and the related Loan Documents to an Eligible Assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment), provided that:

(a) the Company shall have paid (or caused a Designated Borrower to pay) to the
Administrative Agent the assignment fee (if any) specified in Section 11.07(b);

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Company or applicable Designated Borrower (in the case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;

(d) such assignment does not conflict with Applicable Laws; and

(e) in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.

Each party hereto agrees that (a) an assignment required pursuant to this
Section 11.16 may be effected pursuant to an Assignment and Assumption executed
by the Company, the Administrative Agent and the assignee and (b) the Lender
required to make such assignment need not be a party thereto in order for such
assignment to be effective and shall be deemed to have consented to an be bound
by the terms thereof; provided that, following the effectiveness of any such
assignment, the other parties to such assignment agree to execute and deliver
such documents necessary to evidence such assignment as reasonably requested by
the applicable Lender; provided, further that any such documents shall be
without recourse to or warranty by the parties thereto.

 

137



--------------------------------------------------------------------------------

Notwithstanding anything in this Section to the contrary, (i) the Lender that
acts as the L/C Issuer may not be replaced hereunder at any time it has any
Letter of Credit outstanding hereunder unless arrangements satisfactory to such
Lender (including the furnishing of a backstop standby letter of credit in form
and substance, and issued by an issuer, reasonably satisfactory to such L/C
Issuer or the depositing of cash collateral into a cash collateral account in
amounts and pursuant to arrangements reasonably satisfactory to such L/C Issuer)
have been made with respect to such outstanding Letter of Credit and (ii) the
Lender that acts as the Administrative Agent may not be replaced hereunder
except in accordance with the terms of Section 9.06.

11.17 Governing Law. (a) THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK
APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE;
PROVIDED THAT THE ADMINISTRATIVE AGENT AND EACH LENDER SHALL RETAIN ALL RIGHTS
ARISING UNDER FEDERAL LAW.

(b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT SHALL BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK SITTING IN
NEW YORK CITY, BOROUGH OF MANHATTAN OR OF THE UNITED STATES FOR THE SOUTHERN
DISTRICT OF SUCH STATE, AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH OF
THE BORROWERS, THE ADMINISTRATIVE AGENT AND LENDERS CONSENTS, FOR ITSELF AND IN
RESPECT OF ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THOSE COURTS. EACH
BORROWER, THE ADMINISTRATIVE AGENT AND EACH LENDER IRREVOCABLY WAIVES ANY
OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE
GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN
DOCUMENT OR OTHER DOCUMENT RELATED THERETO. EACH BORROWER, THE ADMINISTRATIVE
AGENT AND EACH LENDER WAIVES PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER
PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS PERMITTED BY THE LAW OF SUCH
STATE.

11.18 Waiver of Right to Trial by Jury. EACH PARTY TO THIS AGREEMENT HEREBY
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH
RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR
TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

138



--------------------------------------------------------------------------------

11.19 Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary for any Lender Party to convert a sum due hereunder or
any other Loan Document in one currency into another currency, the rate of
exchange used shall be that at which in accordance with normal banking
procedures such Lender Party could purchase the first currency with such other
currency on the Business Day preceding that on which final judgment is given.
The obligation of each Borrower in respect of any such sum due from it to such
Lender Party hereunder or under the other Loan Documents shall, notwithstanding
any judgment in a currency (the “Judgment Currency”) other than the Agreement
Currency, be discharged only to the extent that on the Business Day following
receipt by such Lender Party of any sum adjudged to be so due in the Judgment
Currency, such Lender Party may in accordance with normal banking procedures
purchase the Agreement Currency with the Judgment Currency. If the amount of the
Agreement Currency so purchased is less than the sum originally due to such
Lender Party from any Borrower in the Agreement Currency, such Borrower agrees,
as a separate obligation and notwithstanding any such judgment, to indemnify
such Lender Party against such loss. If the amount of the Agreement Currency so
purchased is greater than the sum originally due to such Lender Party in such
currency, such Lender Party agrees to return the amount of any excess to such
Borrower (or to any other Person who may be entitled thereto under Applicable
Law).

11.20 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby, each Borrower acknowledges and agrees
that: (i) the credit facility provided for hereunder and any related arranging
or other services in connection therewith (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document)
are an arm’s-length commercial transaction between the Borrowers and their
respective Affiliates, on the one hand, and the Administrative Agent, the
Lenders and the Arrangers, on the other hand, and each Borrower is capable of
evaluating and understanding and understands and accepts the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents (including any amendment, waiver or other modification hereof or
thereof); (ii) in connection with the process leading to such transaction, the
Administrative Agent, each Lender and each Arranger each is and has been acting
solely as a principal and is not the financial advisor, agent or fiduciary, for
the Borrowers or any of their respective Affiliates, stockholders, creditors or
employees or any other Person; (iii) except as expressly set forth in
Section 11.07(c), neither the Administrative Agent nor any Lender or Arrangers
has assumed or will assume an advisory, agency or fiduciary responsibility in
favor of the Borrowers with respect to any of the transactions contemplated
hereby or the process leading thereto, including with respect to any amendment,
waiver or other modification hereof or of any other Loan Document (irrespective
of whether the Administrative Agent or any of the Lenders or Arrangers has
advised or is currently advising any Borrower or any of their respective
Affiliates on other matters) and neither the Administrative Agent nor any Lender
or Arrangers has any obligation to any Borrower or any of their respective
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; (iv) the
Administrative Agent, the Lenders and the Arrangers and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrowers and their respective
Affiliates, and neither the Administrative Agent nor any Lender or Arrangers has
any obligation to disclose any of such interests by virtue of any advisory,
agency or fiduciary relationship; and (v) the Administrative Agent, the Lenders
and the Arrangers have not provided and will not provide any legal, accounting,
regulatory or tax advice with respect to any of the transactions contemplated
hereby (including any amendment, waiver or other modification hereof or of any
other Loan Document) and each Borrower has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate. Each
Borrower hereby

 

139



--------------------------------------------------------------------------------

waives and releases, to the fullest extent permitted by law, any claims that it
may have against the Administrative Agent, the Lenders and the Arrangers with
respect to any breach or alleged breach of agency (except for any breach of the
express terms of Section 11.07(c)) or fiduciary duty. Each Borrower agrees that
it will not claim that any of the Administrative Agent, the Lenders or Arrangers
has rendered advisory services of any nature or respect or owes a fiduciary or
similar duty to such Borrower, in connection with any transactions contemplated
hereby.

11.21 USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrowers that pursuant to the requirements
of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrowers, which information includes the name and address of
each Borrower and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Borrower in accordance
with the Act.

11.22 Electronic Execution of Assignments and Certain Other Documents. The words
“execute,” “execution,” “signed,” “signature,” and words of like import in or
related to any document to be signed in connection with this Agreement and the
transactions contemplated hereby (including without limitation Assignment and
Assumptions, amendments or other modifications, Loan Notices, Swing Line Loan
Notices, waivers and consents) shall be deemed to include electronic signatures,
the electronic matching of assignment terms and contract formations on
electronic platforms approved by the Administrative Agent, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any Applicable Law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary the Administrative Agent is under no obligation to agree to accept
electronic signatures in any form or in any format unless expressly agreed to by
the Administrative Agent pursuant to procedures approved by it; provided,
further, without limiting the foregoing, (a) to the extent the Administrative
Agent has agreed to accept such electronic signature, the Administrative Agent
and each of the Lenders shall be entitled to rely on any such electronic
signature purportedly given by or on behalf of any Loan Party without further
verification and (b) upon the request of the Administrative Agent or any Lender,
any electronic signature shall be promptly followed by such manually executed
counterpart.

11.23 Acknowledgement and Consent to Bail-In of Affected Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender or the L/C Issuer that is
an Affected Financial Institution arising under any Loan Document, to the extent
such liability is unsecured, may be subject to the Write-Down and Conversion
Powers of the applicable Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

 

140



--------------------------------------------------------------------------------

(a) the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender or L/C Issuer that is an Affected Financial
Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such Affected Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of the applicable Resolution
Authority.

11.24 Acknowledgement Regarding Any Supported QFCs. To the extent that the Loan
Documents provide support, through a guarantee or otherwise, for any agreement
or instrument that is a QFC (such support, “QFC Credit Support”, and each such
QFC, a “Supported QFC”), the parties acknowledge and agree as follows with
respect to the resolution power of the Federal Deposit Insurance Corporation
under the Federal Deposit Insurance Act and Title II of the Dodd-Frank Wall
Street Reform and Consumer Protection Act (together with the regulations
promulgated thereunder, the “U.S. Special Resolution Regimes”) in respect of
such Supported QFC and QFC Credit Support (with the provisions below applicable
notwithstanding that the Loan Documents and any Supported QFC may in fact be
stated to be governed by the laws of the State of New York and/or of the United
States or any other state of the United States):

(a) In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

 

141



--------------------------------------------------------------------------------

(b) As used in this Section 11.24, the following terms have the following
meanings:

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

[Signature pages follow.]

 

142



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

VONTIER CORPORATION By:  

/s/ David Naemura

Name:   David Naemura Title:   Chief Financial Officer and Treasurer

Vontier Corporation

Credit Agreement

Signature Page



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent By:  

/s/ Liliana Claar

Name:   Liliana Claar Title:  

Vice President

Vontier Corporation

Credit Agreement

Signature Page



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender, L/C Issuer and Swing Line Lender By:  

/s/ Erron Powers

Name:   Erron Powers Title:   Director

Vontier Corporation

Credit Agreement

Signature Page



--------------------------------------------------------------------------------

SUMITOMO MITSUI BANKING CORPORATION, as a Lender By:  

/s/ Jun Ashley

Name:   Jun Ashley Title:   Director

 

Vontier Corporation

Credit Agreement

Signature Page



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA, as a Lender By:  

/s/ Todd Kennedy

Name:   Todd Kennedy Title:   Director

 

Vontier Corporation

Credit Agreement

Signature Page



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as a Lender By:  

/s/ Dawn Kondrat

Name:   Dawn Kondrat Title:   Senior Vice President

 

Vontier Corporation

Credit Agreement

Signature Page



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as a Lender By:  

/s/ Kurban H. Merchant

Name:   Kurban H. Merchant Title:   Vice President

 

Vontier Corporation

Credit Agreement

Signature Page



--------------------------------------------------------------------------------

BNP PARIBAS, as a Lender By:  

/s/ Christopher Sked

Name:   Christopher Sked Title:   Managing Director By:  

/s/ Ade Adedeji

Name:   Ade Adedeji Title:   Director

 

Vontier Corporation

Credit Agreement

Signature Page



--------------------------------------------------------------------------------

CITIBANK, N.A., as a Lender By:  

/s/ Susan M. Olsen

Name:   Susan M. Olsen Title:   Vice President

 

Vontier Corporation

Credit Agreement

Signature Page



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a Lender By:  

/s/ Jonathan Bennett

Name:   Jonathan Bennett Title:   Executive Director

 

Vontier Corporation

Credit Agreement

Signature Page



--------------------------------------------------------------------------------

THE TORONTO-DOMINION BANK, NEW YORK BRANCH, as a Lender By:  

/s/ Brian MacFarlane

Name:   Brian MacFarlane Title:   Authorized Signatory

 

Vontier Corporation

Credit Agreement

Signature Page



--------------------------------------------------------------------------------

TRUIST BANK, as a Lender By:  

/s/ David M. Felty

Name:   David M. Felty Title:   Managing Director

 

Vontier Corporation

Credit Agreement

Signature Page



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender By:  

/s/ Richard T. Zell

Name:   Richard T. Zell Title:   Director

 

Vontier Corporation

Credit Agreement

Signature Page



--------------------------------------------------------------------------------

CREDIT SUISSE AG, NEW YORK BRANCH, as a Lender By:  

/s/ Doreen Barr

Name:   Doreen Barr Title:   Authorized Signatory By:  

/s/ Andrew Griffin

Name:   Andrew Griffin Title:   Authorized Signatory

 

Vontier Corporation

Credit Agreement

Signature Page



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as a Lender By:  

/s/ Charles D. Johnston

Name:   Charles D. Johnston Title:   Authorized Signatory

 

Vontier Corporation

Credit Agreement

Signature Page



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A., as a Lender By:  

/s/ Michael King

Name:   Michael King Title:   Authorized Signatory

 

Vontier Corporation

Credit Agreement

Signature Page



--------------------------------------------------------------------------------

UBS AG, STAMFORD BRANCH, as a Lender By:  

/s/ Houssem Daly

Name:   Houssem Daly Title:   Associate Director By:  

/s/ Anthony Joseph

Name:   Anthony Joseph Title:   Associate Director

 

Vontier Corporation

Credit Agreement

Signature Page



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as a Lender By:  

/s/ Craig Malloy

Name:   Craig Malloy Title:   Director

 

Vontier Corporation

Credit Agreement

Signature Page



--------------------------------------------------------------------------------

HSBC BANK USA, N.A., as a Lender By:  

/s/ Eric Seltenrich

Name:   Eric Seltenrich Title:   Managing Director

 

Vontier Corporation

Credit Agreement

Signature Page



--------------------------------------------------------------------------------

MUFG BANK, LTD., as a Lender By:  

/s/ John Margetanski

Name:   John Margetanski Title:   Authorized Signatory

 

Vontier Corporation

Credit Agreement

Signature Page



--------------------------------------------------------------------------------

WESTPAC BANKING CORPORATION, as a Lender By:  

/s/ Daniel Sutton

Name:   Daniel Sutton Title:   Tier 2 Attorney

 

 

Vontier Corporation

Credit Agreement

Signature Page



--------------------------------------------------------------------------------

SCHEDULE 2.01

COMMITMENTS

AND APPLICABLE PERCENTAGES

 

Lender

   Revolving Credit
Facility
Commitment      Revolving
Credit
Applicable
Percentages     2-Year Delayed
Draw Term Loan
Commitment      2-Year Delayed
Draw Term
Loan Applicable
Percentages     3-Year Delayed
Draw Term Loan
Commitment      3-Year Delayed
Draw Term
Loan Applicable
Percentages  

Bank of America, N.A.

   $ 44,000,000.00        5.866666667 %    $ 110,000,000.00        11.000000000
%    $ 88,000,000.00        11.000000000 % 

Sumitomo Mitsui Banking Corporation

   $ 44,000,000.00        5.866666667 %    $ 110,000,000.00        11.000000000
%    $ 88,000,000.00        11.000000000 % 

The Bank of Nova Scotia

   $ 44,000,000.00        5.866666667 %    $ 110,000,000.00        11.000000000
%    $ 88,000,000.00        11.000000000 % 

PNC Bank, National Association

   $ 44,000,000.00        5.866666667 %    $ 83,000,000.00        8.300000000 % 
  $ 65,000,000.00        8.125000000 % 

U.S. Bank National Association

   $ 44,000,000.00        5.866666667 %    $ 83,000,000.00        8.300000000 % 
  $ 65,000,000.00        8.125000000 % 

BNP Paribas

   $ 44,000,000.00        5.866666667 %    $ 56,000,000.00        5.600000000 % 
  $ 45,000,000.00        5.625000000 % 

Citibank, N.A.

   $ 44,000,000.00        5.866666667 %    $ 56,000,000.00        5.600000000 % 
  $ 45,000,000.00        5.625000000 % 

JPMorgan Chase Bank, N.A.

   $ 44,000,000.00        5.866666667 %    $ 56,000,000.00        5.600000000 % 
  $ 45,000,000.00        5.625000000 % 

The Toronto-Dominion Bank, New York Branch

   $ 44,000,000.00        5.866666667 %    $ 56,000,000.00        5.600000000 % 
  $ 45,000,000.00        5.625000000 % 

Truist Bank

   $ 44,000,000.00        5.866666667 %    $ 56,000,000.00        5.600000000 % 
  $ 45,000,000.00        5.625000000 % 

Wells Fargo Bank, National Association

   $ 44,000,000.00        5.866666667 %    $ 56,000,000.00        5.600000000 % 
  $ 45,000,000.00        5.625000000 % 

Credit Suisse AG, New York Branch

   $ 44,000,000.00        5.866666667 %    $ 21,000,000.00        2.100000000 % 
  $ 17,000,000.00        2.125000000 % 

Goldman Sachs Bank USA

   $ 44,000,000.00        5.866666667 %    $ 21,000,000.00        2.100000000 % 
  $ 17,000,000.00        2.125000000 % 

Morgan Stanley Bank, N.A.

   $ 44,000,000.00        5.866666667 %    $ 21,000,000.00        2.100000000 % 
  $ 17,000,000.00        2.125000000 % 

UBS AG, Stamford Branch

   $ 44,000,000.00        5.866666667 %    $ 21,000,000.00        2.100000000 % 
  $ 17,000,000.00        2.125000000 % 

Barclays Bank Plc

   $ 22,500,000.00        3.000000000 %    $ 21,000,000.00        2.100000000 % 
  $ 17,000,000.00        2.125000000 % 

 

S-1



--------------------------------------------------------------------------------

Lender

   Revolving Credit
Facility
Commitment      Revolving Credit
Applicable
Percentages     2-Year Delayed Draw
Term Loan
Commitment      2-Year Delayed
Draw Term Loan
Applicable
Percentages     3-Year Delayed
Draw Term Loan
Commitment      3-Year Delayed
Draw Term Loan
Applicable
Percentages  

HSBC Bank USA, National Association

   $ 22,500,000.00        3.000000000 %    $ 21,000,000.00        2.100000000 % 
  $ 17,000,000.00        2.125000000 % 

MUFG Bank, Ltd.

   $ 22,500,000.00        3.000000000 %    $ 21,000,000.00        2.100000000 % 
  $ 17,000,000.00        2.125000000 % 

Westpac Banking Corporation

   $ 22,500,000.00        3.000000000 %    $ 21,000,000.00        2.100000000 % 
  $ 17,000,000.00        2.125000000 %    

 

 

    

 

 

   

 

 

    

 

 

   

 

 

    

 

 

 

Total

   $ 750,000,000.00        100.000000000 %    $ 1,000,000,000.00       
100.000000000 %    $ 800,000,000.00        100.000000000 %    

 

 

    

 

 

   

 

 

    

 

 

   

 

 

    

 

 

 

 

S-2



--------------------------------------------------------------------------------

SCHEDULE 5.06

LITIGATION

None.

 

S-3



--------------------------------------------------------------------------------

SCHEDULE 7.01

EXISTING LIENS

None.

 

S-4



--------------------------------------------------------------------------------

SCHEDULE 7.04

EXISTING INDEBTEDNESS

None.

 

S-5



--------------------------------------------------------------------------------

SCHEDULE 11.02

ADMINISTRATIVE AGENT’S OFFICE;

CERTAIN ADDRESSES FOR NOTICES

VONTIER CORPORATION:

Vontier Corporation

5420 Wade Park Boulevard, Suite 206

Raleigh, NC 27607

Website Address: www.vontier.com

U.S. Taxpayer Identification Number: 84-2783455

Attention:        David Naemura, Chief Financial Officer and Treasurer

Telephone:      (984) 247-8308

Email:

ADMINISTRATIVE AGENT:

Administrative Agent’s Office (for payments and Requests for Borrowings):

Bank of America, N.A.

900 W Trade Street

Mail Code: NC1-026-06-04

Charlotte, North Carolina 28255

Attention:

Telephone:

Facsimile:    

E-Mail:

Account No.:

Reference: Vontier Corporation

ABA Number: 026009593

Other Notices as Administrative Agent:

Bank of America, N.A.

Agency Management

555 California Street, 4th Floor

Mail Code: CA5-705-04-09

San Francisco, California 94104

Attention:     

Telephone:

Facsimile:     

E-Mail:                 

 

S-6



--------------------------------------------------------------------------------

EXHIBIT A-1

FORM OF LOAN NOTICE

Date: ___________, _____

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of September 29,
2020 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among Vontier Corporation, a Delaware corporation
(the “Company”), the Designated Borrowers from time to time party thereto, the
Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent, L/C Issuer and Swing Line Lender.

The Company hereby requests, on behalf of itself or, if applicable, the
Designated Borrower referenced in item 6 below (the “Applicable Designated
Borrower”) (select one):

 

☐    A Revolving Credit Borrowing    ☐    A conversion or continuation of
Revolving Credit Loans ☐    A Two-Year Term Borrowing    ☐    A conversion or
continuation of Two-Year Term Loans ☐    A Three-Year Term Borrowing    ☐    A
conversion or continuation of Three-Year Term Loans

 

  1.

On                                          
                                             (a Business Day).

 

  2.

In the amount of                                          
                                       .

 

  3.

Comprised of                                          
                                       .

[Type of Loan requested]

 

  4.

In the following currency for Revolving Credit Loans:
                                                     .

 

  5.

For Eurocurrency Rate Loans: with an Interest Period of _____ months.

 

  6.

On behalf of                                      [insert name of applicable
Designated Borrower].

The Revolving Credit Borrowing, if any, requested herein complies with the
proviso to the first sentence of Section 2.01(b) of the Agreement.

 

VONTIER CORPORATION By:  

                 

  Name:   Title:

 

A-1

Form of Loan Notice



--------------------------------------------------------------------------------

EXHIBIT A-2

FORM OF SWING LINE LOAN NOTICE

Date: ___________, _____

 

To:

Bank of America, N.A., as Swing Line Lender

Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of September 29,
2020 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among Vontier Corporation, a Delaware corporation
(the “Company”), the Designated Borrowers from time to time party thereto, the
Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent, L/C Issuer and Swing Line Lender.

The undersigned hereby requests a Swing Line Loan:

 

  1.

On                      (a Business Day)1.

 

  2.

In the amount of $______________________.

 

  3.

Type of Swing Line Loan: __________________

The Swing Line Borrowing requested herein complies with the requirements of the
provisos to the first sentence of Section 2.05(a) of the Agreement.

 

VONTIER CORPORATION

By:

 

 

Name:

 

Title:

 

 

 

1 

Notice to be provided by (i) for Base Rate Loans, 1:00 p.m. on the requested
borrowing date, or (ii) for Daily Floating LIBOR Rate Loans, 12:00 noon one
Business Day prior to the requested borrowing date.

 

A-2

Form of Loan Notice



--------------------------------------------------------------------------------

EXHIBIT B-1

FORM OF [TWO-YEAR][THREE-YEAR] TERM LOAN NOTE

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
_____________________ or registered assigns (the “Lender”), in accordance with
the provisions of the Agreement (as hereinafter defined), the principal amount
of each [Two-Year][Three-Year] Term Loan from time to time made by the Lender to
the Borrower under that certain Credit Agreement, dated as of September 29, 2020
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), among the Borrower, the Designated Borrowers from time to
time party thereto, the Lenders from time to time party thereto, and Bank of
America, N.A., as Administrative Agent, L/C Issuer and Swing Line Lender.

The Borrower promises to pay interest on the unpaid principal amount of each
[Two-Year][Three-Year] Term Loan from the date of such [Two-Year][Three-Year]
Term Loan until such principal amount is paid in full, at such interest rates
and at such times as provided in the Agreement. All payments of principal and
interest on each [Two-Year][Three-Year] Term Loan made by the Lender shall be
made to the Administrative Agent for the account of the Lender in Dollars and in
Same Day Funds at the Administrative Agent’s Office for Dollars. If any amount
is not paid in full when due hereunder, such unpaid amount shall bear interest,
to be paid upon demand, from the due date thereof until the date of actual
payment (and before as well as after judgment) computed at the per annum rate
set forth in the Agreement.

This [Two-Year][Three-Year] Term Loan Note is one of the [Two-Year][Three-Year]
Term Loan Notes referred to in the Agreement, is entitled to the benefits
thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein. This [Two-Year][Three-Year] Term Loan Note is
entitled to the benefits of the Guaranty. Upon the occurrence and continuation
of one or more of the Events of Default specified in the Agreement, all amounts
then remaining unpaid on this [Two-Year][Three-Year] Term Loan Note shall
become, or may be declared to be, immediately due and payable all as provided in
the Agreement. [Two-Year][Three-Year] Term Loans made by the Lender shall be
evidenced by one or more loan accounts or records maintained by the Lender in
the ordinary course of business. The Lender may also attach schedules to this
[Two-Year][Three-Year] Term Loan Note and endorse thereon the date, amount and
maturity of its [Two-Year][Three-Year] Term Loans and payments with respect
thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this [Two-Year][Three-Year] Term Loan Note.

 

B-1-1

Form of [Two-Year][Three-Year] Term Loan Note



--------------------------------------------------------------------------------

THIS [TWO-YEAR][THREE-YEAR] TERM LOAN NOTE SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

VONTIER CORPORATION

By:

 

 

Name:

 

 

Title:

 

 

 

 

B-1-2

Form of [Two-Year][Three-Year] Term Loan Note



--------------------------------------------------------------------------------

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

  

Type of

Loan Made

  

Currency

and

Amount of

Loan Made

  

End of
Interest
Period

  

Amount of
Principal or
Interest
Paid This
Date

  

Outstanding
Principal
Balance
This Date

  

Notation
Made By

                                                                                
                                                                                
                                                                                
                                                                                
                                   

 

 

B-1-3

Form of [Two-Year][Three-Year] Term Loan Note



--------------------------------------------------------------------------------

EXHIBIT B-2

FORM OF REVOLVING CREDIT NOTE

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
_____________________ or registered assigns (the “Lender”), in accordance with
the provisions of the Agreement (as hereinafter defined), the principal amount
of each Revolving Credit Loan from time to time made by the Lender to the
Borrower under that certain Credit Agreement, dated as of September 29, 2020 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Agreement;” the terms defined therein being used herein as
therein defined), among [the Borrower] [Vontier Corporation], the Designated
Borrowers from time to time party thereto, the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent, L/C Issuer and
Swing Line Lender.

The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Credit Loan from the date of such Revolving Credit Loan until such
principal amount is paid in full, at such interest rates and at such times as
provided in the Agreement. All payments of principal and interest on each
Revolving Credit Loan made by the Lender shall be made to the Administrative
Agent for the account of the Lender in the currency in which such Revolving
Credit Loan was denominated and in Same Day Funds at the Administrative Agent’s
Office for such currency. [All principal and interest on Swing Line Loans made
to the Borrower by the Lender shall be paid directly to the Lender as provided
in Section 2.05 of the Agreement.1] If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Agreement.

This Revolving Credit Note is one of the Revolving Credit Notes referred to in
the Agreement, is entitled to the benefits thereof and may be prepaid in whole
or in part subject to the terms and conditions provided therein. This Revolving
Credit Note is entitled to the benefits of the Guaranty. [This Revolving Credit
Note is also entitled to the benefits of the Company Guaranty*] Upon the
occurrence and continuation of one or more of the Events of Default specified in
the Agreement, all amounts then remaining unpaid on this Revolving Credit Note
shall become, or may be declared to be, immediately due and payable all as
provided in the Agreement. Revolving Credit Loans made by the Lender shall be
evidenced by one or more loan accounts or records maintained by the Lender in
the ordinary course of business. The Lender may also attach schedules to this
Revolving Credit Note and endorse thereon the date, amount, currency and
maturity of its Revolving Credit Loans and payments with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Revolving Credit Note.

 

 

1 

Include this sentence for Bank of America as Lender only.

* 

Include this sentence if the Borrower is a Designated Borrower.

 

B-2-1

Form of Revolving Credit Note



--------------------------------------------------------------------------------

THIS REVOLVING CREDIT NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.

 

[VONTIER CORPORATION] [OR APPLICABLE DESIGNATED BORROWER]

By:

 

 

Name:

 

 

Title:

 

 

 

 

B-2-2

Form of Revolving Credit Note



--------------------------------------------------------------------------------

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

  

Type of

Loan Made

  

Currency

and

Amount of

Loan Made

  

End of
Interest
Period

  

Amount of
Principal or
Interest
Paid This
Date

  

Outstanding
Principal
Balance
This Date

  

Notation
Made By

                                                                                
                                                                                
                                                                                
                                                                                
                                                                       

 

 

B-2-3

Form of Revolving Credit Note



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF COMPLIANCE CERTIFICATE

Financial Statement Date: ___________, 20__

 

To:

Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of September 29,
2020 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among Vontier Corporation, a Delaware corporation
(the “Company”), the Designated Borrowers from time to time party thereto, the
Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent, L/C Issuer and Swing Line Lender.

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the                  of the Company, and that, as such, he/she is
authorized to execute and deliver this Certificate to the Administrative Agent
on the behalf of the Company, and that:

[Use following paragraph 1 for fiscal year-end financial statements]

1. Attached hereto as Schedule 1 are the year-end audited financial statements
required by Section 6.01(a) of the Agreement for the fiscal year of the Company
ended as of the above date, together with the report and opinion of an
independent certified public accountant required by such section.

[Use following paragraph 1 for fiscal quarter-end financial statements]

1. Attached hereto as Schedule 1 are the unaudited financial statements required
by Section 6.01(b) of the Agreement for the fiscal quarter of the Company ended
as of the above date. Such financial statements fairly present in all material
respects the financial condition, results of operations and cash flows of the
Company and its Subsidiaries in accordance with GAAP as at such date and for
such period, subject only to normal year-end audit adjustments and the absence
of footnotes.

2. The undersigned has reviewed and is familiar with the terms of the Agreement
and has made, or has caused to be made under his/her supervision, a detailed
review of the transactions and condition (financial or otherwise) of the Company
during the accounting period covered by the attached financial statements.

3. A review of the activities of the Company during such fiscal period has been
made under the supervision of the undersigned with a view to determining whether
during such fiscal period the Company performed and observed all its Obligations
under the Loan Documents, and

[select one:]

[to the best knowledge of the undersigned during such fiscal period, the Company
performed and observed each covenant and condition of the Loan Documents
applicable to it.]

--or--

[the following covenants or conditions have not been performed or observed and
the following is a list of each such Default and its nature and status:]

 

C-1

Form of Compliance Certificate



--------------------------------------------------------------------------------

4. The financial covenant analyses and information set forth on Schedule 2
attached hereto are true and accurate on and as of the date of this Certificate.

☐ Check for distribution to PUBLIC and Private-side Lenders1

IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of                 ,             .

 

VONTIER CORPORATION

By:

 

             

Name:

 

 

Title:

 

 

 

 

1 

If this is not checked, this certificate will only be posted to Private-side
Lenders.

 

C-2

Form of Compliance Certificate



--------------------------------------------------------------------------------

For the Quarter/Year ended ___________________ (“Statement Date”)

SCHEDULE 2

to the Compliance Certificate

($ in 000’s)

 

I.

Section 7.06(a)– Consolidated Leverage Ratio.

 

A. The sum, without duplication, of clauses (a), (b) and (c) of the definition
of “Consolidated Funded Indebtedness” at Statement Date:

   $ ___________  

B. Unencumbered and unrestricted cash and cash equivalents of the Company and
its Subsidiaries in excess of $50,000,000 that are free of any Liens and held in
the United States at Statement Date:

   $ ___________  

C. 65% of the unencumbered and unrestricted cash and cash equivalents of the
Company and its Subsidiaries that are free of any Liens and held outside the
United States at Statement Date:

   $ ___________  

D. Line I.B + Line I.C:

   $ ___________  

E.  Consolidated EBITDA for four consecutive fiscal quarters ending on above
date (“Subject Period”):2

  

1.  Consolidated Net Income for Subject Period:

   $ ___________  

2.  Consolidated Interest Charges for Subject Period:

   $ ___________  

3.  Federal, state, local and foreign income tax expense for Subject Period:

   $ ___________  

4.  Depreciation expenses for Subject Period:

   $ ___________  

5.  Amortization expenses for Subject Period:

   $ ___________  

6.  Non-cash impairment charges for Subject Period:

   $ ___________  

7.  Non-cash non-operating expenses for Subject Period:

   $ ___________  

8.  Non-cash equity compensation expenses for Subject Period:

   $ ___________  

 

 

 

2 

For purposes of determining Consolidated EBITDA for the four fiscal quarter
period ending December 31, 2020, such amount for the four fiscal quarters then
ended shall equal such item for the two fiscal quarters then most recently ended
multiplied by two.

 

C-3

Form of Compliance Certificate



--------------------------------------------------------------------------------

9.  Cash or non-cash charges, including legal and advisor fees and other
transaction expenses, incurred in connection with permitted acquisitions or
financing transactions for Subject Period:

   $ ___________  

10.  Net income (or loss) with respect to discontinued operations of the Company
or any Subsidiaries during Subject Period:

   $ ___________  

11.  Other non-recurring or unusual expenses of the Company and its Subsidiaries
reducing Consolidated Net Income which do not represent a cash item in Subject
Period or any future period:

   $ ___________  

12.  Restructuring costs and legal charges incurred by the Company in connection
with the Separation Transactions:

   $ ___________  

13.  Cash or non-cash charges, including legal and advisor charges and other
transaction expenses incurred by the Company in connection with Dispositions
permitted under Section 7.09 of the Agreement:

   $ ___________ 3 

14.  Federal, state, local and foreign income tax credits of the Company and its
Subsidiaries for Subject Period:

   $ ___________  

15.  all non-cash items that are both non-operating and non-recurring increasing
Consolidated Net Income for Subject Period but excluding such items in respect
of which cash was received in a prior period or will be received in a future
period:

   $ ___________  

16.  Consolidated EBITDA (Lines I.E.1 + 2 + 3 + 4 + 5 + 6 + 7 + 8 + 9 + 10 + 11
+ 12 + 13 – 14 – 15):

   $ ___________  

F.  Consolidated Leverage Ratio: (Line I.A – Line I.D) ÷ Line I.E.16:

     ______ to 1.00  

Maximum permitted:                                        
                                                          [3.75 to 1.00][4.25 to
1.00]4

  

 

 

3 

The aggregate amount, without duplication, available to be added back pursuant
to Line I.E.12 and I.E.13 shall not exceed 10% of Consolidated EBITDA for such
period.

4 

Not more than two times after the Closing Date, the Company shall be permitted
to increase the maximum permitted Consolidated Leverage Ratio to 4.25:1 in
connection with any permitted Acquisition occurring after the Closing Date with
aggregate consideration (including, without duplication, the assumption or
incurrence of Indebtedness in connection with such Acquisition) equal to or in
excess of $100,000,000, which such increase shall be applicable for the fiscal
quarter in which such Acquisition is consummated and the three consecutive test
periods thereafter; provided that, there shall be at least one full fiscal
quarter following the cessation of each such increase during which no such
increase shall then be in effect.

 

C-4

Form of Compliance Certificate



--------------------------------------------------------------------------------

II.

Section 7.06(b)– Consolidated Interest Coverage Ratio.

 

A. Consolidated EBITDA for Subject Period (Line 1.E.16 above):

   $ ___________  

B. Consolidated Interest Charges for Subject Period: 5

   $ ___________  

C. Consolidated Interest Coverage Ratio: Line II.A ÷ Line II.B:

     _____ to 1.00  

Minimum required:

     3.50 to 1.00  

 

 

5 

For purposes of determining Consolidated Interest Charges for the four fiscal
quarter period ending December 31, 2020, such amount for the four fiscal
quarters then ended shall equal such item for the two fiscal quarters then most
recently ended multiplied by two.

 

C-5

Form of Compliance Certificate



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by the Assignee. The Standard Terms
and Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including, without limitation,
the Swing Line Loans included in such facilities) and (ii) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of [the Assignor (in its capacity as a Lender)][the
respective Assignors (in their respective capacities as Lenders)] against any
Person, whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause
(i) above (the rights and obligations sold and assigned by [the][any] Assignor
to [the][any] Assignee pursuant to clauses (i) and (ii) above being referred to
herein collectively as [the][an] “Assigned Interest”). Each such sale and
assignment is without recourse to [the][any] Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by [the][any] Assignor.

 

1 

For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

2 

For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

3 

Select as appropriate.

4 

Include bracketed language if there are either multiple Assignors or multiple
Assignees.

 

D-1

Form of Assignment and Assumption



--------------------------------------------------------------------------------

1.    Assignor[s]:   ______________________________     
______________________________ 2.    Assignee[s]:  
______________________________      ______________________________      [for
each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]] 3.   
Borrowers:   Vontier Corporation and certain subsidiaries thereof, as Designated
Borrowers

 

4.    Administrative Agent:   Bank of America, N.A., as the administrative agent
under the Credit Agreement 5.    Credit Agreement: Credit Agreement, dated as of
September 29, 2020, among Vontier Corporation and certain subsidiaries thereof,
as borrowers, the Lenders from time to time party thereto, and Bank of America,
N.A., as Administrative Agent, L/C Issuer and Swing Line Lender 6.    Assigned
Interest[s]:

 

Assignor[s]5

 

Assignee[s]6

 

Aggregate

Amount of

Commitment

for all Lenders7

 

Amount of

Commitment

Assigned

 

Percentage

Assigned of

Commitment8

 

CUSIP

Number

    $__________   $__________   _________%       $__________   $__________  
_________%       $__________   $__________   _________%  

 

[7.

Trade Date: __________________]9 

 

8.

Effective Date: __________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 

5 

List each Assignor, as appropriate.

6 

List each Assignee, as appropriate.

7 

Amounts in this column and in the column immediately to the right to be adjusted
by the counterparties to take into account any payments or prepayments made
between the Trade Date and the Effective Date.

8 

Set forth, to at least 9 decimals, as a percentage of the Commitments of all
Lenders thereunder.

9 

To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

D-2

Form of Assignment and Assumption



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR: [NAME OF ASSIGNOR] By:  

             

  Title: ASSIGNEE: [NAME OF ASSIGNEE] By:  

         

  Title:

[Consented to and]10 Accepted:

 

BANK OF AMERICA, N.A., as Administrative Agent By:  

         

Title:   [Consented to:]11 [VONTIER CORPORATION] By:  

         

Title:   [Consented to: BANK OF AMERICA, N.A., as L/C Issuer By:  

             

Title:   BANK OF AMERICA, N.A.,
as Swing Line Lender By:  

             

  Title:]12

 

10 

To be added for Administrative Agent only if such assignment is to a Person that
is not a Lender, an Affiliate of such Lender or an Approved Fund with respect to
such Lender.

11 

To be added unless (1) an Event of Default has occurred and is continuing at the
time of such assignment or (2) such assignment is to a Lender, an Affiliate of a
Lender or an Approved Fund (so long as such Lender, Affiliate of a Lender or
Approved Fund is not a Public Lender).

12 

To be added for any assignment of Revolving Credit Facility

 

D-5

Form of Assignment and Assumption



--------------------------------------------------------------------------------

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

VONTIER CORPORATION CREDIT AGREEMENT

STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1. Assignor. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][[the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of any Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by any Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

1.2. Assignee. [The][Each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Sections 11.07(b)(iii), (v),
(vi) and (vii) of the Credit Agreement (subject to such consents, if any, as may
be required under Section 11.07(b)(iii) of the Credit Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 6.01 thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase [the][such]
Assigned Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, and (vii) if it is a Foreign Lender, attached
hereto is any documentation required to be delivered by it pursuant to the terms
of the Credit Agreement, duly completed and executed by [the][such] Assignee;
and (b) agrees that (i) it will, independently and without reliance upon the
Administrative Agent, [the][any] Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

 

D-6

Form of Assignment and Assumption



--------------------------------------------------------------------------------

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

D-7

Form of Assignment and Assumption



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF DESIGNATED BORROWER

REQUEST AND ASSUMPTION AGREEMENT

Date: ___________, _____

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

This Designated Borrower Request and Assumption Agreement is made and delivered
pursuant to Section 2.15 of that certain Credit Agreement, dated as of
September 29, 2020 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement”), among Vontier
Corporation, a Delaware corporation (the “Company”), the Designated Borrowers
from time to time party thereto, the Lenders from time to time party thereto,
and Bank of America, N.A., as Administrative Agent, L/C Issuer and Swing Line
Lender, and reference is made thereto for full particulars of the matters
described therein. All capitalized terms used in this Designated Borrower
Request and Assumption Agreement and not otherwise defined herein shall have the
meanings assigned to them in the Credit Agreement.

Each of ______________________ (the “Designated Borrower”) and the Company
hereby confirms, represents and warrants to the Administrative Agent and the
Lenders that the Designated Borrower is a Subsidiary of the Company.

The documents required to be delivered to the Administrative Agent under
Section 2.15 of the Credit Agreement will be furnished to the Administrative
Agent in accordance with the requirements of the Credit Agreement.

The parties hereto hereby confirm that with effect from the date hereof, the
Designated Borrower shall have obligations, duties and liabilities toward each
of the other parties to the Credit Agreement identical to those which the
Designated Borrower would have had if the Designated Borrower had been an
original party to the Credit Agreement as a Borrower. The Designated Borrower
confirms its acceptance of, and consents to, all representations and warranties,
covenants, and other terms and provisions of the Credit Agreement.

The parties hereto hereby request that the Designated Borrower be entitled to
receive Revolving Credit Loans under the Credit Agreement, and understand,
acknowledge and agree that neither the Designated Borrower nor the Company on
its behalf shall have any right to request any Revolving Credit Loans for its
account unless and until the date one (1) Business Day after the effective date
designated by the Administrative Agent in a Designated Borrower Notice delivered
to the Company and the Lenders pursuant to Section 2.15 of the Credit Agreement.

This Designated Borrower Request and Assumption Agreement shall constitute a
Loan Document under the Credit Agreement.

THIS DESIGNATED BORROWER REQUEST AND ASSUMPTION AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK APPLICABLE TO
AGREEMENTS MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE; PROVIDED THAT
THE ADMINISTRATIVE AGENT AND EACH LENDER SHALL RETAIN ALL RIGHTS ARISING UNDER
FEDERAL LAW.

 

 

E-1

Form of Designated Borrower Request and Assumption Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Designated Borrower
Request and Assumption Agreement to be duly executed and delivered by their
proper and duly authorized officers as of the day and year first above written.

 

[DESIGNATED BORROWER]

By:

 

                 

Name:

 

Title:

 

VONTIER CORPORATION

By:

 

                                  

Name:

 

Title:

 

 

 

E-2

Form of Designated Borrower Request and Assumption Agreement



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF DESIGNATED BORROWER NOTICE

Date: ___________, _____

To: Vontier Corporation

The Revolving Credit Lenders party to the Credit Agreement referred to below

Ladies and Gentlemen:

This Designated Borrower Notice is made and delivered pursuant to Section 2.15
of that certain Credit Agreement, dated as of September 29, 2020 (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Credit Agreement”), among Vontier Corporation, a Delaware corporation
(the “Company”), the Designated Borrowers from time to time party thereto, the
Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent, L/C Issuer and Swing Line Lender, and reference is made
thereto for full particulars of the matters described therein. All capitalized
terms used in this Designated Borrower Notice and not otherwise defined herein
shall have the meanings assigned to them in the Credit Agreement.

The Administrative Agent hereby notifies Company and the Revolving Credit
Lenders that effective as of [the date hereof] [_________________________] shall
be a Designated Borrower and may receive Revolving Credit Loans for its account
on the terms and conditions set forth in the Credit Agreement.

This Designated Borrower Notice shall constitute a Loan Document under the
Credit Agreement.

 

BANK OF AMERICA, N.A.,

as Administrative Agent

By:

 

                              

Name:

 

 

Title:

 

 

 

 

F-1

Form of Designated Borrower Notice



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF OPINION OF COUNSEL

See attached.

 

 

 

G-1

Form of Opinion of Counsel



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF GUARANTY

 

GUARANTY AGREEMENT

THIS GUARANTY AGREEMENT (this “Guaranty”), dated as of [________], 20[_], is
made by each of the undersigned (together, the “Guarantors” and each a
“Guarantor”), in favor of the Lenders, the L/C Issuer and the Swing Line Lender
referred to below, and Bank of America, N.A., as Administrative Agent (in such
capacity, the “Administrative Agent”).

Vontier Corporation, a Delaware corporation (the “Company”), certain
Subsidiaries of the Company from time to time party thereto (each a “Designated
Borrower” and, together with the Company, the “Borrowers” and, each a
“Borrower”), and the Administrative Agent are parties to that certain Credit
Agreement dated as of September 29, 2020 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”). Each Guarantor is
a Subsidiary of the Company. Each Guarantor, as a Subsidiary or Affiliate of the
Borrowers, will derive substantial direct and indirect benefits from the making
of the Loans to, and the issuance of Letters of Credit for the account or
benefit of, the Borrowers pursuant to the Credit Agreement (which benefits are
hereby acknowledged by such Guarantor).

Accordingly, to induce the Administrative Agent, the L/C Issuer, the Swing Line
Lender and the Lenders to continue to provide extensions of credit to the
Borrowers under the Credit Agreement, and in consideration thereof, each
Guarantor hereby agrees as follows:

SECTION 1. Definitions; Interpretation.

(a) Terms Defined in Credit Agreement. All capitalized terms used in this
Guaranty (including in the recitals hereof) and not otherwise defined herein
shall have the meanings assigned to them in the Credit Agreement.

(b) Certain Defined Terms. As used in this Guaranty (including in the recitals
hereof), the following terms shall have the following meanings:

“Bankruptcy Code” means the Federal Bankruptcy Reform Act of 1978 (11 U.S.C.
§101, et seq.), as amended.

“Guaranteed Obligations” has the meaning set forth in Section 2.

“Guaranteed Parties” means the Administrative Agent, the L/C Issuer, the Swing
Line Lender and the Lenders.

“Guarantor Documents” means this Guaranty and all other certificates, documents,
agreements and instruments delivered by a Guarantor in its capacity as such, to
any Guaranteed Party under or in connection with this Guaranty.

“Insolvency Proceeding” means, with respect to any Person, (a) any case, action
or proceeding with respect to such Person before any court or other Governmental
Authority relating to bankruptcy, reorganization, insolvency, liquidation,
receivership, dissolution, winding-up or relief of debtors, or (b) any general
assignment for the benefit of creditors, composition, marshalling of assets for
creditors, or other, similar arrangement in respect of its creditors generally
or any substantial portion of its creditors; in either case undertaken under
Debtor Relief Laws.

 

H-1

Form of Guaranty



--------------------------------------------------------------------------------

(c) Interpretation. The rules of interpretation set forth in Section 1.02 of the
Credit Agreement shall be applicable to this Guaranty and are incorporated
herein by this reference.

SECTION 2. Guaranty.

(a) Guaranty. Each Guarantor hereby absolutely, unconditionally and irrevocably
guarantees to the Guaranteed Parties, and their respective successors,
endorsees, transferees and assigns, the punctual payment when due, whether at
scheduled maturity or on any date of a required prepayment or by acceleration,
demand or otherwise, of all Obligations of the Loan Parties now or hereafter
existing under or in respect of the Loan Documents (including, without
limitation, any extensions, modifications, substitutions, amendments or renewals
of any or all of the foregoing Obligations), whether direct or indirect,
absolute or contingent, and whether for principal, interest, premiums, fees,
indemnities, contract causes of action, costs, expenses or otherwise (such
Obligations being the “Guaranteed Obligations”), and agrees to pay any and all
expenses (including, without limitation, Attorney Costs) incurred by any
Guaranteed Party in enforcing any rights under this Guaranty or any other Loan
Document. Without limiting the generality of the foregoing, each Guarantor’s
liability shall extend to all amounts that constitute part of the Guaranteed
Obligations and would be owed by any Borrower to any Lender Party under or in
respect of the Loan Documents but for the fact that they are unenforceable or
not allowable due to the existence of a bankruptcy, reorganization or similar
proceeding under any Debtor Relief Law involving such Borrower.

(b) Limitation of Guaranty. To the extent that any court of competent
jurisdiction shall impose by final judgment under Applicable Law (including, if
applicable, the New York Uniform Fraudulent Conveyance Act or other applicable
state law and §§544 and 548 of the Bankruptcy Code) any limitations on the
amount of any Guarantor’s liability with respect to the Guaranteed Obligations
which any Guaranteed Party can enforce under this Guaranty, the Guaranteed
Parties by their acceptance hereof accept such limitation on the amount of such
Guarantor’s liability hereunder to the extent needed to make this Guaranty and
the Guarantor Documents fully enforceable and nonavoidable.

SECTION 3. Guaranty Absolute. Each Guarantor guarantees that the Guaranteed
Obligations will be paid strictly in accordance with the terms of the Loan
Documents, regardless of any Law now or hereafter in effect in any jurisdiction
affecting any of such terms or the rights of any Guaranteed Party with respect
thereto. The Obligations of each Guarantor under or in respect of this Guaranty
are independent of the Guaranteed Obligations or any other Obligations of any
other Loan Party under or in respect of the Loan Documents, and a separate
action or actions may be brought and prosecuted against such Guarantor to
enforce this Guaranty, irrespective of whether any action is brought against any
applicable Loan Party or whether such Loan Party is joined in any such action or
actions. This Guaranty is an absolute and unconditional guaranty of payment when
due, and not of collection, by each Guarantor of the Guaranteed Obligations. The
liability of each Guarantor under this Guaranty shall be irrevocable, absolute
and unconditional irrespective of, and each Guarantor hereby irrevocably waives
any setoffs, counterclaims or defenses it may now have or hereafter acquire in
any way relating to, any or all of the following:

(i) any lack of validity or enforceability of any Loan Document or any agreement
or instrument relating thereto;

(ii) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Guaranteed Obligations or any other Obligations of any
Loan Party under or in respect of the Loan Documents, or any other amendment or
waiver of or any consent to departure from any Loan Document, including, without
limitation, any increase in the Guaranteed Obligations resulting from the
extension of additional credit to any Loan Party or any of its Subsidiaries or
otherwise;

 

H-2

Form of Guaranty



--------------------------------------------------------------------------------

(iii) any taking, exchange, release or non-perfection of any collateral, or any
taking, release or amendment or waiver of, or consent to departure from, any
other guaranty, for all or any of the Guaranteed Obligations;

(iv) any manner of application of any collateral, or proceeds thereof, to all or
any of the Guaranteed Obligations, or any manner of sale or other disposition of
any collateral for all or any of the Guaranteed Obligations or any other
Obligations of any Loan Party under the Loan Documents or any other assets of
any Loan Party or any of its Subsidiaries;

(v) any change, restructuring or termination of the corporate structure or
existence of any Loan Party or any of its Subsidiaries or any insolvency,
bankruptcy, reorganization or other similar proceeding affecting any applicable
Loan Party or Subsidiary or its assets or any resulting release or discharge of
any Guaranteed Obligation;

(vi) the existence of any claim, set-off or other right which such Guarantor may
have at any time against any Loan Party, any Guaranteed Party or any other
Person, whether in connection herewith or any unrelated transaction;

(vii) any invalidity or unenforceability relating to or against any applicable
Loan Party or Subsidiary for any reason of the whole or any provision of any
Loan Document, or any provision of Applicable Law purporting to prohibit the
payment or performance by any such person of the Guaranteed Obligations;

(viii) any failure of any Guaranteed Party to disclose to any Loan Party any
information relating to the business, condition (financial or otherwise),
operations, performance, properties or prospects of any other Loan Party now or
hereafter known to such Guaranteed Party (such Guarantor waiving any duty on the
part of the Lender Parties to disclose such information);

(ix) the failure of any other Person to execute or deliver any other guaranty or
agreement or the release or reduction of liability of any such other guarantor
or surety with respect to the Guaranteed Obligations; or

(x) any other circumstance (including, without limitation, any statute of
limitations) whatsoever (in any case, whether based on contract, tort or any
other theory) or any existence of or reliance on any representation by any
Guaranteed Party that might otherwise constitute a legal or equitable defense
available to, or a discharge of, any other Loan Party or surety, other than a
defense of payment and performance.

This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by any Guaranteed Party or any other Person upon
the insolvency, bankruptcy or reorganization under any applicable Debtor Relief
Law of any applicable Loan Party or otherwise, all as though such payment had
not been made.

SECTION 4. Guarantor Waivers and Acknowledgments.

(a) Each Guarantor hereby unconditionally and irrevocably waives promptness,
diligence, notice of acceptance, presentment, demand for performance, notice of
nonperformance, default, acceleration, protest or dishonor and any other notice
with respect to any of the Guaranteed Obligations and this Guaranty and any
requirement that any Guaranteed Party protect, secure, perfect or insure any
Lien or any property subject thereto or exhaust any right or take any action
against any Loan Party or any other Person or any collateral.

 

H-3

Form of Guaranty



--------------------------------------------------------------------------------

(b) Each Guarantor hereby unconditionally and irrevocably waives any right to
revoke this Guaranty and acknowledges that this Guaranty is continuing in nature
and applies to all Guaranteed Obligations, whether existing now or in the
future.

(c) Each Guarantor hereby unconditionally and irrevocably waives (i) any defense
arising by reason of any claim or defense based upon an election of remedies by
any Guaranteed Party that in any manner impairs, reduces, releases or otherwise
adversely affects the subrogation, reimbursement, exoneration, contribution or
indemnification rights of such Guarantor or other rights of such Guarantor to
proceed against any of the other Loan Parties, any Subsidiary or any other
Person or any collateral and (ii) any defense based on any right of set-off or
counterclaim against or in respect of the Obligations of such Guarantor under
this Guaranty.

(d) Each Guarantor acknowledges that the Administrative Agent may, without
notice to or demand upon such Guarantor and without affecting the liability of
such Guarantor under this Guaranty, foreclose under any mortgage as may secure
any Obligation by nonjudicial sale, and such Guarantor hereby waives any defense
to the recovery by the Administrative Agent and the other Guaranteed Parties
against such Guarantor of any deficiency after such nonjudicial sale and any
defense or benefits that may be afforded by Applicable Law.

(e) Each Guarantor hereby unconditionally and irrevocably waives any duty on the
part of any Guaranteed Party to disclose to such Guarantor any matter, fact or
thing relating to the business, condition (financial or otherwise), operations,
performance, properties or prospects of any other Guaranteed Party or any of its
Subsidiaries now or hereafter known by such Guaranteed Party.

(f) Each Guarantor acknowledges that it will receive substantial direct and
indirect benefits from the financing arrangements contemplated by the Loan
Documents and that the waivers set forth in Section 3 and this Section 4 are
knowingly made in contemplation of such benefits.

SECTION 5. Subrogation. Each Guarantor hereby unconditionally and irrevocably
agrees not to exercise any rights that it may now have or hereafter acquire
against any other Loan Party, or any other insider guarantor that arise from the
existence, payment, performance or enforcement of the Obligations under or in
respect of this Guaranty or any other Loan Document, including, without
limitation, any right of subrogation, reimbursement, exoneration, contribution
or indemnification and any right to participate in any claim or remedy of any
Guaranteed Party against such other Loan Party or any other insider guarantor or
any collateral for the Obligations, whether or not such claim, remedy or right
arises in equity or under contract, statute or common law, including, without
limitation, the right to take or receive from such other Loan Party or any other
insider guarantor, directly or indirectly, in cash or other property or by
set-off or in any other manner, payment or security on account of such claim,
remedy or right, unless and until the Termination Date. If any amount shall be
paid to any Guarantor in violation of the immediately preceding sentence at any
time prior to the Termination Date, such amount shall be received and held in
trust for the benefit of the Guaranteed Parties, shall be segregated from other
property and funds of such Guarantor and shall forthwith be paid or delivered to
the Administrative Agent in the same form as so received (with any necessary
endorsement or assignment) to be credited and applied to the Guaranteed
Obligations and all other amounts payable under this Guaranty, whether matured
or unmatured, in accordance with the terms of the Loan Documents, or to be held
as collateral for any Guaranteed Obligations or other amounts payable under this
Guaranty thereafter arising. If the Termination Date shall have occurred, the
Administrative Agent will, at the Company’s request and expense, execute and
deliver to such Guarantor appropriate documents, without recourse and without
representation or warranty, necessary to evidence the transfer by subrogation to
such Guarantor of an interest in the Guaranteed Obligations resulting from such
payment made by such Guarantor pursuant to this Guaranty.

 

H-4

Form of Guaranty



--------------------------------------------------------------------------------

SECTION 6. Subordination to Payment of Guaranteed Obligations. Upon the
occurrence and during the continuance of an Event of Default, all payments on
account of all indebtedness, liabilities and other obligations of any Borrower
to the Guarantor, whether created under, arising out of or in connection with
any documents or instruments evidencing any credit extensions to the Borrower or
otherwise, including all principal on any such credit extensions, all interest
accrued thereon, all fees and all other amounts payable by any Borrower to the
Guarantor in connection therewith, whether now existing or hereafter arising,
and whether due or to become due, absolute or contingent, liquidated or
unliquidated, determined or undetermined (the “Subordinated Debt”) shall be
subject, subordinate and junior in right of payment and exercise of remedies, to
the extent and in the manner set forth herein, to the prior payment in full in
cash or cash equivalents of the Guaranteed Obligations.

SECTION 7. Continuing Guaranty. This Guaranty is a continuing guaranty and
agreement of subordination relating to any Guaranteed Obligations, including
Guaranteed Obligations which may exist continuously or which may arise from time
to time in connection with successive transactions consummated under the Credit
Agreement and the other Loan Documents, and each Guarantor expressly
acknowledges that this Guaranty shall remain in full force and effect
notwithstanding that there may be periods in which no Guaranteed Obligations
exist. This Guaranty shall continue in effect and be binding upon each Guarantor
until the Termination Date, except as to any Guarantor that has been released
from its Guaranty pursuant to Section 9.10 of the Credit Agreement.

SECTION 8. Payments.

(a) Each Guarantor hereby agrees, in furtherance of the foregoing provisions of
this Guaranty and not in limitation of any other right which any Guaranteed
Party or any other Person may have against such Guarantor by virtue hereof, upon
the failure of any Borrower to pay any of the Guaranteed Obligations when and as
the same shall become due, whether at stated maturity, by required prepayment,
declaration, acceleration, demand or otherwise (including amounts that would
become due but for the operation of the automatic stay under §362(a) of the
Bankruptcy Code or comparable provision of other applicable Debtor Relief Law),
such Guarantor shall forthwith pay, or cause to be paid, in cash, to the
Administrative Agent an amount equal to the amount of the Guaranteed Obligations
then due as aforesaid (including interest which, but for the filing of a
petition in any Insolvency Proceeding with respect to any Borrower, would have
accrued on such Guaranteed Obligations, whether or not a claim is allowed
against any Borrower for such interest in any such Insolvency Proceeding). Each
Guarantor shall make each payment hereunder, on the day when due in the currency
in which such Guaranteed Obligations are denominated, in Same Day Funds, to the
Administrative Agent at such office of the Administrative Agent and to such
account as are specified in the Credit Agreement.

(b) Any payments by any Guarantor hereunder the application of which is not
otherwise provided for herein, shall be applied in the order specified in
Section 8.03 of the Credit Agreement.

SECTION 9. Right of Contribution. The Guarantors agree among themselves that, in
connection with payments made hereunder, each Guarantor shall have contribution
rights against any other Guarantors party hereto as permitted under Applicable
Law.

 

H-5

Form of Guaranty



--------------------------------------------------------------------------------

SECTION 10. Representations and Warranties. Each Guarantor represents and
warrants to each Guaranteed Party that:

(a) No Prior Assignment. The Guarantor has not previously assigned any interest
in the Subordinated Debt or any collateral relating thereto, no Person other
than the Guarantor owns an interest in any of the Subordinated Debt or any such
collateral (whether as joint holders of the Subordinated Debt, participants or
otherwise), and the entire Subordinated Debt is owing only to the Guarantor.

(b) Consideration. Such Guarantor has received at least “reasonably equivalent
value” (as such phrase is used in §548 of the Bankruptcy Code), and at least
“fair consideration” (as such term is used in §272 of the New York Uniform
Fraudulent Conveyance Act) more than sufficient consideration to support its
obligations hereunder in respect of the Guaranteed Obligations. Notices. All
notices and other communications provided for herein shall be in writing and
shall be given in the manner and to the addresses specified in the Credit
Agreement. All such notices and communications shall be effective as set forth
in Section 11.02 of the Credit Agreement.

(c) Credit Agreement Representations. Each representation and warranty made by
the Borrowers in the Credit Agreement in reference to any Guarantor or “Loan
Party” is true and correct as to such Guarantor.

SECTION 11. Notices. All notices and other communications provided for herein
shall be in writing and shall be given in the manner and to the addresses
specified in the Credit Agreement. All such notices and communications shall be
effective as set forth in Section 11.02 of the Credit Agreement.

SECTION 12. No Waiver; Cumulative Remedies. No failure by any Guaranteed Party
to exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder or under any other Guarantor Document shall operate
as a waiver thereof; nor shall any single or partial exercise of any right,
remedy, power or privilege hereunder preclude any other or further exercise
thereof or the exercise of any other right, remedy, power or privilege. The
rights, remedies, powers and privileges herein or therein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

SECTION 13. Right of Set-Off. Subject to the further terms and conditions set
forth in Section 11.09 of the Credit Agreement, if an Event of Default shall
have occurred and be continuing, each of the Lenders and the L/C Issuer, and
each of their respective Affiliates, is hereby authorized at any time and from
time to time, to the fullest extent permitted by Applicable Law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final, in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Lender, the L/C Issuer or any such Affiliate
to or for the credit or the account of such Guarantor against any and all
Guaranteed Obligations owing to such Lender or L/C Issuer, irrespective of
whether or not such Lender or L/C Issuer shall have made any demand under this
Guaranty or any other Loan Document and although such Guaranteed Obligations may
be contingent or unmatured or are owed to a branch or office of such Lender or
L/C Issuer different from the branch or office holding such deposit or obligated
on such indebtedness. Each of the Lenders and the L/C Issuer agrees (by its
acceptance hereof) promptly to notify such Guarantor and the Administrative
Agent after any such set-off and application made by such Lender or L/C Issuer;
provided, however, that, the failure to give such notice shall not affect the
validity of such set-off and application. The rights of each Lender and the L/C
Issuer their respective Affiliates under this Section are in addition to other
rights and remedies (including other rights of setoff) that such Lender, the L/C
Issuer or their respective Affiliates may have.

 

H-6

Form of Guaranty



--------------------------------------------------------------------------------

SECTION 14. Marshalling; Payments Set Aside. Neither the Administrative Agent
nor any other Guaranteed Party shall be under any obligation to marshal any
assets in favor of the Guarantor or any other Person or against or in payment of
any or all of the Guaranteed Obligations. To the extent that any payment by or
on behalf of any Loan Party is made to any Guaranteed Party, or any Guaranteed
Party exercises its right of setoff, and such payment or the proceeds of such
setoff or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by the Administrative Agent or any other Guaranteed
Party in its discretion) to be repaid to a trustee, receiver or any other party,
in connection with any Insolvency Proceeding or otherwise, then to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred.

SECTION 15. Benefits of Guaranty. This Guaranty is entered into for the sole
protection and benefit of the Administrative Agent and each other Guaranteed
Party and their respective successors and assigns, and no other Person (other
than any Related Party or Participant to the extent provided in Section 11.07(d)
of the Credit Agreement) shall be a direct or indirect beneficiary of, or shall
have any direct or indirect cause of action or claim in connection with, this
Guaranty. The Guaranteed Parties, by their acceptance of this Guaranty, shall
not have any obligations under this Guaranty to any Person other than the
Guarantors, and such obligations shall be limited to those expressly stated
herein.

SECTION 16. Binding Effect; Assignment.

(a) Binding Effect. This Guaranty shall be binding upon each Guarantor and its
successors and assigns, and inure to the benefit of and be enforceable by the
Administrative Agent and each other Guaranteed Party and their respective
successors, endorsees, transferees and assigns.

(b) Assignment. Except to the extent otherwise provided in the Credit Agreement,
no Guarantor shall have the right to assign or transfer its rights and
obligations hereunder or under any other Guarantor Documents without the prior
written consent of the Required Lenders. Each Lender may, without notice to or
consent by any Guarantor, sell, assign, transfer or grant participations in all
or any portion of such Lender’s rights and obligations hereunder and under the
other Guarantor Documents in connection with any sale, assignment, transfer or
grant of a participation by such Lender in accordance with (and subject to the
restrictions in) Section 11.07 of the Credit Agreement of or in its rights and
obligations thereunder and under the other Loan Documents. Subject to
Section 11.07 of the Credit Agreement, in the event of any grant of a
participation, the Participant shall be deemed to have a right of setoff under
Section 13 in respect of its participation to the same extent as if it were such
“Guaranteed Party”.

SECTION 17. Governing Law; Jurisdiction; Waiver of Jury Trial; Etc.

(a) THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED
ENTIRELY WITHIN SUCH STATE; PROVIDED THAT THE ADMINISTRATIVE AGENT AND EACH
GUARANTEED PARTY SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.

(b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS GUARANTY SHALL BE
BROUGHT IN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK CITY, BOROUGH
OF MANHATTAN OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF SUCH STATE,
AND BY EXECUTION AND DELIVERY OF THIS GUARANTY, EACH GUARANTOR, FOR ITSELF AND
IN RESPECT OF ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THOSE COURTS. EACH
GUARANTOR IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE
LAYING OF VENUE OR BASED ON THE

 

H-7

Form of Guaranty



--------------------------------------------------------------------------------

GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN
DOCUMENT OR OTHER DOCUMENT RELATED THERETO. EACH GUARANTOR WAIVES PERSONAL
SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE BY ANY
OTHER MEANS PERMITTED BY THE LAW OF SUCH STATE.

(c) EACH GUARANTOR HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN
ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES
HERETO OR ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS
RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND
WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES
AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE
DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS GUARANTY MAY
FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT
TO TRIAL BY JURY.

(d) Each party hereto irrevocably consents to service of process in the manner
provided for notices in Section 11.02 of the Credit Agreement. Nothing in this
Guaranty will affect the right of any party hereto to serve process in any other
manner permitted by Applicable Law.

(e) Each Guarantor hereby irrevocably appoints and authorizes the Company to act
as its agent for service of process and notices required to be delivered under
this Guaranty or under any other Loan Document, it being understood and agreed
that receipt by the Company of any summons, notice or other similar item shall
be deemed effective receipt by such Guarantor and its Subsidiaries.

SECTION 18. Entire Agreement; Amendments and Waivers. This Guaranty together
with the other Guarantor Documents constitutes the entire agreement of each
Guarantor relating to the subject matter hereof and supersedes any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof. This Guaranty shall not be amended, and no waiver of any rights
of the Guaranteed Parties or any Guarantor under any provision of this Guaranty
or consent to any departure by any Guarantor therefrom shall be effective,
except in accordance with Section 11.01 of the Credit Agreement. Any such
amendment, waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given.

SECTION 19. Severability. If any provision of this Guaranty or the other
Guarantor Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Guaranty and the other Guarantor Documents shall not be affected or impaired
thereby and (b) the parties shall endeavor in good faith negotiations to replace
the illegal, invalid or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the illegal,
invalid or unenforceable provisions. The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction. Without limiting the foregoing provisions
of this Section 19, if and to the extent that the enforceability of any
provisions in this Guaranty relating to Defaulting Lenders shall be limited by
Debtor Relief Laws, as determined in good faith by the Administrative Agent, the
L/C Issuer or the Swing Line Lender, as applicable, then such provisions shall
be deemed to be in effect only to the extent not so limited.

SECTION 20. Counterparts. This Guaranty may be executed in one or more
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed counterpart of a
signature page of this Guaranty by telecopy or electronic (pdf.) transmission
shall be effective as delivery of a manually executed counterpart of this
Guaranty.

 

H-8

Form of Guaranty



--------------------------------------------------------------------------------

SECTION 21. Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary for any Guaranteed Party to convert a sum due hereunder
or any other Loan Document in one currency into another currency, the rate of
exchange used shall be that at which in accordance with normal banking
procedures such Guaranteed Party could purchase the first currency with such
other currency on the Business Day preceding that on which final judgment is
given. The obligation of each Guarantor in respect of any such sum due from it
to such Guaranteed Party hereunder or under the other Loan Documents shall,
notwithstanding any judgment in a currency (the “Judgment Currency”) other than
the Agreement Currency, be discharged only to the extent that on the Business
Day following receipt by such Guaranteed Party of any sum adjudged to be so due
in the Judgment Currency, such Guaranteed Party may in accordance with normal
banking procedures purchase the Agreement Currency with the Judgment Currency.
If the amount of the Agreement Currency so purchased is less than the sum
originally due to such Guaranteed Party from any Guarantor in the Agreement
Currency, such Guarantor agrees, as a separate obligation and notwithstanding
any such judgment, to indemnify such Guaranteed Party against such loss. If the
amount of the Agreement Currency so purchased is greater than the sum originally
due to such Guaranteed Party in such currency, such Guaranteed Party agrees to
return the amount of any excess to such Guarantor (or to any other Person who
may be entitled thereto under Applicable Law).

SECTION 22. Joinder. Each Person that shall at any time execute and deliver to
the Administrative Agent a Guaranty Joinder Agreement substantially in the form
attached as Exhibit A hereto shall thereupon become a party hereto and obligated
hereunder as a Guarantor, and all references herein and in the other Loan
Documents to the Guarantors or to the parties to this Guaranty shall be deemed
to include such Person as a Guarantor hereunder to the same extent as if such
Person had originally executed this Guaranty as of the date hereof.

SECTION 23. Acknowledgement Regarding Any Supported QFCs. The provisions
contained in Section 11.24 of the Credit Agreement shall be applicable to this
Guaranty and each Guaranty Joinder Agreement and are hereby incorporated by
reference.

SECTION 24. Guarantor Release. Section 9.10 of the Credit Agreement is hereby
incorporated by reference herein as if set forth in full force herein, mutatis
mutandis. Each Guarantor shall remain obligated under and bound by this Guaranty
until the Termination Date; provided, that, this Guaranty shall be terminated as
to any Guarantor at the request of the Company, pursuant to Section 9.10 of the
Credit Agreement; provided further, that, any such termination shall not affect
or impair the obligations of any other Guarantor hereunder.

SECTION 25. Taxes. Any and all payments under this Guaranty by any Guarantor
shall be made free and clear of, and without deduction or withholding for, any
Taxes, all in accordance with the Credit Agreement.

[remainder of page intentionally left blank]

 

H-9

Form of Guaranty



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Guarantor has executed this Guaranty, as of the date
first above written.

 

[______________________] By:  

 

  Name:   Title:

 

H-10

Form of Guaranty



--------------------------------------------------------------------------------

EXHIBIT A

Form of Guaranty Joinder Agreement

GUARANTY JOINDER AGREEMENT

THIS GUARANTY JOINDER AGREEMENT dated as of [___________], 20[__] (this
“Guaranty Joinder Agreement”), is made by [_____________________________], a
[______________] (the “Joining Guarantor”), in favor of BANK OF AMERICA, N.A.,
in its capacity as Administrative Agent (the “Administrative Agent”) for the
Guaranteed Parties (as defined in the Guaranty Agreement referenced below; all
capitalized terms used but not defined herein shall have the meanings provided
therefor in such Guaranty Agreement).

RECITALS:

A. Vontier Corporation, a Delaware corporation (the “Company”), certain
Subsidiaries of the Company party thereto (each a “Designated Borrower” and,
together with the Company, the “Borrowers” and, each a “Borrower”), and the
Administrative Agent are parties to that certain Credit Agreement dated as of
September 29, 2020 (as amended, restated, supplemented or otherwise modified
from time to time prior to the date hereof, the “Credit Agreement”).

B. [_____________] are party to a Guaranty Agreement dated as of [_______],
20[_] (as in effect on the date hereof, the “Guaranty Agreement”).

C. The Joining Guarantor has been determined to be a Guarantor by the Company
and is required by the terms of the Credit Agreement to be joined as a party to
the Guaranty Agreement as a Guarantor (as defined in the Guaranty Agreement).

D. The Joining Guarantor will materially benefit directly and indirectly from
the making and maintenance of the extensions of credit made from time to time
under the Credit Agreement.

In order to induce the Guaranteed Parties to from time to time make and maintain
extensions of credit under the Credit Agreement the Joining Guarantor hereby
agrees as follows:

1. Joinder. The Joining Guarantor hereby irrevocably, absolutely and
unconditionally becomes a party to the Guaranty Agreement as a Guarantor and
bound by all the terms, conditions, obligations, liabilities and undertakings of
each Guarantor or to which each Guarantor is subject thereunder, including
without limitation the joint and several, unconditional, absolute, continuing
and irrevocable guarantee to the Administrative Agent for the benefit of the
Guaranteed Parties of the payment and performance in full of the Guaranteed
Obligations (as defined in the Guaranty Agreement) whether now existing or
hereafter arising, all with the same force and effect as if the Joining
Guarantor were a signatory to the Guaranty Agreement.

 

H-1

Form of Guaranty Joinder



--------------------------------------------------------------------------------

2. Affirmations. The Joining Guarantor hereby acknowledges and affirms as of the
date hereof with respect to itself, its properties and its affairs each of the
waivers, representations, warranties, acknowledgements and certifications
applicable to any Guarantor contained in the Guaranty Agreement.

3. Severability. If any provision of this Guaranty Joinder Agreement is held to
be illegal, invalid or unenforceable, (a) the legality, validity and
enforceability of the remaining provisions of this Guaranty Joinder Agreement
shall not be affected or impaired thereby and (b) the parties shall endeavor in
good faith negotiations to replace the illegal, invalid or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the illegal, invalid or unenforceable provisions. The
invalidity of a provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

4. Counterparts. This Guaranty Joinder Agreement may be executed in one or more
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract, and it shall not be necessary in making
proof of this Guaranty Joinder Agreement to produce or account for more than one
such counterpart executed by the Joining Guarantor. Without limiting the
foregoing provisions of this Section 4, the provisions of Section 11.11 of the
Credit Agreement shall be applicable to this Guaranty Joinder Agreement.

5. Delivery. The Joining Guarantor hereby irrevocably waives notice of
acceptance of this Guaranty Joinder Agreement and acknowledges that the
Guaranteed Obligations are and shall be deemed to be incurred, and credit
extensions under the Loan Documents made and maintained, in reliance on this
Guaranty Joinder Agreement and the Joining Guarantor’s joinder as a party to the
Guaranty Agreement as herein provided.

6. Governing Law; Jurisdiction; Waiver of Jury Trial; Etc. The provisions of
Section 17 the Guaranty Agreement are hereby incorporated by reference as if
fully set forth herein.

[Signature page follows.]

 

H-2

Form of Guaranty Joinder



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Joining Guarantor has duly executed and delivered this
Guaranty Joinder Agreement as of the day and year first written above.

 

JOINING GUARANTOR: __________________________________________
By:_______________________________________ Name:
_____________________________________ Title:
_____________________________________

 

H-3

Form of Guaranty Joinder



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF NOTICE OF LOAN PREPAYMENT

 

TO:

Bank of America, N.A., as Administrative Agent (the “Administrative Agent”)

 

RE:

Reference is made to that certain Credit Agreement, dated as of September 29,
2020 (as extended, renewed, amended or restated from time to time, the “Credit
Agreement”; the terms defined therein being used herein as therein defined),
among Vontier Corporation, a Delaware corporation (the “Company”), the
Designated Borrowers from time to time party thereto, the Lenders from time to
time party thereto, and Bank of America, N.A., as Administrative Agent, L/C
Issuer and Swing Line Lender.

 

DATE:

[Date]

 

 

The [Company][Designated Borrower] hereby provides notice to the Administrative
Agent that it shall repay the following Loans as more specifically set forth
below:

The Loan(s) to be prepaid consist of: [check each applicable box]

☐ Optional prepayment of Loans in the amount of $___________1 [with an Interest
Period of _______ months]2

The Borrower shall repay the above-referenced Loans on the following Business
Day: _______________. (Complete with a date no earlier than (i) the same
Business Day as the date of this Notice of Prepayment with respect to any Base
Rate Loan or Daily Floating LIBOR Rate Loan, (ii) three (3) Business Days
subsequent to the date of this Notice of Prepayment with respect to Eurocurrency
Rate Loans denominated in Dollars, (iii) four (4) Business Days prior to the
date of this Notice of Prepayment with respect to Eurocurrency Rate Loans
denominated in Alternative Currencies other than Special Notice Currencies and
(iv) five (5) Business Days prior to the date of this Notice of Prepayment with
respect to Eurocurrency Rate Loans denominated in Special Notice Currencies).

Delivery of an executed counterpart of a signature page of this notice by
electronic mail transmission (e.g. “pdf” or “tif”) shall be effective as
delivery of a manually executed counterpart of this notice.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

1 

Complete with an amount in accordance with Section 2.06 of the Credit Agreement.

2 

For Eurocurrency Rate Loans only.

 

I-1

Form of Notice of Loan Prepayment



--------------------------------------------------------------------------------

[VONTIER CORPORATION] By:                                     
                                                             Name: Title:
[DESIGNATED BORROWER] By:                                     
                                                             Name: Title:

 

I-2

Form of Notice of Loan Prepayment